EXECUTION VERSION




 
CREDIT AGREEMENT

--------------------------------------------------------------------------------

December 10, 2019
among


UNITED STATES STEEL CORPORATION
as Borrower
Arranged by
KFW IPEX-BANK GMBH
as Mandated Lead Arranger and ECA Structuring Bank


KFW IPEX-BANK GMBH
as Facility Agent and ECA Agent
– and –
Lenders party hereto from time to time









--------------------------------------------------------------------------------






Table of Contents
Article 1 INTERPRETATION
1
1.1
Definitions.
1
1.2
Certain Rules of Interpretation.
25
1.3
Currency.
26
1.4
Knowledge.
26
1.5
Conflict.
26
Article 2 LOANS
27
2
Loans.
27
2
Finance Parties’ Rights and Obligations
28
2
Purpose and Use of Proceeds
28
2
Monitoring.
29
3
Evidence of Indebtedness.
29
Article 3 UTILIZATION OF LOANS
29
3
Delivery of a Utilization Request.
29
3
Completion of a Utilization Request.
30
3
Currency and Amount.
31
3
Notification of Utilization of the Loan.
31
4
Lenders’ Participation.
31
4
Partial Payments.
31
Article 4 REPAYMENT, PREPAYMENT AND CANCELLATION
32
4.1
Repayments.
32
4.2
Mandatory Prepayment
32
4.3
Voluntary Cancellation.
33
4.4
Voluntary Prepayment.
33
4.5
Automatic Cancellation.
34
4.6
Right of Cancellation and Repayment in Relation to a Single Lender.
34
4.7
Application.
34
4.8
Miscellaneous.
35
4.9
Adjustment in case of disbursement after First Repayment Date.
36
4.10
Repayment Schedules.
36
Article 5 INTEREST, INTEREST PERIODS AND FEES
36
5.1
Payment of Interest
36
5.2
Default Interest
36
5.3
Limitation on Interest.
37
5.4
Determination of Interest Periods.
37
5.5
Non-Business Days.
37
5.6
Unavailability of Screen Rate.
38
5.7
Market Disruption.
38
5.8
Cost of Funds.
38
5.9
Break Costs.
39





United States Steel Corporation – Credit Agreement

--------------------------------------------------------------------------------





5.10
Fees.
39
Article 6 TAXES
40
Article 7 OTHER PROVISIONS RELATING TO THE LOANS
44
7.1
Payments Generally
44
7.2
Illegality
44
7.3
Change in Circumstances
45
7.4
Payment of Out-of-Pocket Costs and Expenses
46
7.5
Indemnities
47
Article 8 REPRESENTATIONS AND WARRANTIES
48
8.1
Representations and Warranties of the Borrower.
48
8.2
Survival of Representations and Warranties
53
Article 9 OeKB GUARANTEE
54
9.1
Reimbursement of OeKB Guarantee Premium.
54
9.2
Borrower Payment.
54
9.3
Payments Made Under the OeKB Guarantee.
55
9.4
Obligations under the OeKB Guarantee.
55
9.5
Other Agreements of the Covered Lenders.
55
Article 10 COVENANTS
56
10.1
Reporting Requirements; Notices
57
10.2
Continuation of Business and Maintenance of Existence
60
10.3
Compliance Certificate; Notice of Default
60
10.4
Ranking.
60
10.5
Limitation on Liens.
60
10.6
Limitation on Sale and Leaseback Transactions.
61
10.7
Sanctions and Anti-Corruption Laws.
62
10.8
Environmental Matters.
62
10.9
Compliance with All Applicable Law and Material Contractual Obligations
62
10.10
Project Equipment Supply Agreement
63
10.11
Know-Your-Customer
63
10.12
Maintenance of Properties.
64
10.13
Right of the Lenders to Inspect Property.
64
10.14
Accuracy of Information.
64
10.15
Obligations of the Borrower.
64
10.16
Further Assurances.
65
10.17
Merger, Consolidation or Sale of Assets.
65
10.18
Amendments to Documents.
65
10.19
Financial Covenants in Other Agreements.
65
Article 11 CONDITIONS PRECEDENT
66
11.1
Conditions Precedent to the Closing Date
66
11.2
Additional Conditions Precedent to Covered Loans
68
11.3
Additional Conditions Precedent to Commercial Loans
70
Article 12 EVENTS OF DEFAULT AND REMEDIES
70



ii



--------------------------------------------------------------------------------





12.1
Events of Default
70
12.2
Remedies upon Default
73
Article 13 CHANGES TO PARTIES
74
13.1
Assignment by Lenders
74
13.2
Assignment by Borrower
76
13.3
Assignment to OeKB Guarantor
76
Article 14 ADMINISTRATIVE PARTIES
77
14.1
Appointment of the Facility Agent
77
14.2
Instructions to the Facility Agent
77
14.3
Duties of the Facility Agent
78
14.4
Role of the Mandated Lead Arranger
80
14.5
No Fiduciary Duties
80
14.6
Business with the Borrower
81
14.7
Responsibility for Documentation
82
14.8
Exclusion of Liability
82
14.9
Lender’s Indemnity
84
14.10
Resignation and Replacement of the Facility Agent
85
14.11
Facility Agent and ECA Agent Relationship with the Covered Lenders
86
14.12
Appointment of the ECA Agent.
87
14.13
Representations and Agreement.
87
14.14
Communications.
88
14.15
Limitation on Right to Make Claims.
88
14.16
Resignation of the ECA Agent.
88
14.17
Replacement of the ECA Agent.
89
14.18
No Liability.
90
14.19
Agent’s Confidentiality
90
14.20
Consent of the OeKB Guarantor.
90
14.21
Credit Appraisal by the Covered Lenders
91
14.22
Deduction from Amounts Payable by Administrative Parties
91
14.23
Notice Period
91
14.24
Payments
92
14.25
Agents as Lender.
92
Article 15 CONDUCT OF BUSINESS BY THE FINANCE PARTIES
92
15.1
Conduct of Business by the Finance Parties.
92
Article 16 PAYMENT MECHANICS
93
16.1
Payments to the Agents
93
16.2
Distributions by the Agents
93
16.3
Distributions to the Borrower
93
16.4
Clawback
93
16.5
No Set-Off by the Borrower
94
16.6
Business Days
94
16.7
Currency of Account
94
16.8
Change of Currency
94



iii



--------------------------------------------------------------------------------





Article 17 SET-OFF
95
Article 18 BAIL-IN PROVISIONS
95
Article 19 CALCULATIONS AND CERTIFICATES
95
19.1
Day Count Conventions
95
19.2
Financial Calculations
96
Article 20 CONFIDENTIAL INFORMATION
96
20.1
Confidential Information.
96
20.2
Entire Agreement Regarding Confidentiality
97
20.3
Inside Information
97
20.4
Continuing Obligations
97
Article 21 NOTICES
98
21.1
Notices
98
21.2
Notification of Address and Fax Number
99
21.3
Electronic Communication
99
Article 22 GENERAL
100
22.1
Partial Invalidity
100
22.2
Reliance and Non-Merger
100
22.3
Remedies and Waivers
100
22.4
Amendment and Waiver
101
22.5
English Language
102
22.6
Further Assurances
102
22.7
Judgment Currency
103
22.8
Remedies Cumulative
103
22.9
Entire Agreement
103
22.10
Governing Law; Jurisdiction
104
22.11
Service of Process.
105
22.12
Waiver of Jury Trial
105
22.13
USA PATRIOT Act.
105
22.14
Counterparts
106
22.15
No Third-Party Beneficiaries
106
22.16
Severability
106
22.17
Survival
106







Schedule 8.1(h)    Marketable Title
Schedule 8.1(n)    Environmental Matters
Schedule A        Commitments
Schedule B        Form of Transfer Certificate
Schedule C-1        Covered Loan Utilization Requests
Schedule C-2        Commercial Loan Utilization Request
Schedule D        Form of Exporter’s Certificate
Schedule E        Applicable Margin


iv



--------------------------------------------------------------------------------





Schedule F        Compliance Certificate
Schedule G        Payment Steps


Exhibit A-1        U.S. Tax Compliance Certificate
Exhibit A-2        U.S. Tax Compliance Certificate
Exhibit A-3        U.S. Tax Compliance Certificate
Exhibit A-4        U.S. Tax Compliance Certificate


v



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of December 10, 2019 (this “Agreement”), among UNITED
STATES STEEL CORPORATION, a corporation that is duly incorporated and validly
existing under the laws of Delaware (the “Borrower”); KFW IPEX-BANK GMBH (“KfW
IPEX-Bank”), as Mandated Lead Arranger and ECA Structuring Bank; KFW IPEX-BANK,
as Facility Agent (in such capacity together with its permitted successors and
assigns, the “Facility Agent”), KFW IPEX-BANK, as ECA Agent (in such capacity
together with its permitted successors and assigns, the “ECA Agent”), THE
FINANCIAL INSTITUTIONS listed on Schedule A (Commitments) as lenders (each, a
“Lender” and together, the “Lenders”); and other parties party hereto from time
to time. Capitalized terms shall be defined as set forth in Section 1.1
(Definitions).
WHEREAS, the Borrower has entered into the Project Equipment Supply Agreement
with the Exporter for the supply of certain equipment and services from
suppliers within Austria in connection with certain upgrades at the Mon Valley
Works Project in Braddock, Pennsylvania;
WHEREAS, in order to confirm its commitment to the Project Upgrades, the
Exporter has executed and delivered to the Facility Agent the Exporter’s
Undertaking and the Exporter’s Certificate;
WHEREAS, in order to finance the Project Upgrades, the Borrower has requested
that the Lenders make available to it two loan commitments consisting of (a)
covered loan commitments not to exceed $250,000,000, the purpose of which is to
finance (i) 85% of the Eligible Project Costs and (ii) 100% of the OeKB
Guarantee Premium and (b) commercial loan commitments not to exceed the Down
Payment; and
WHEREAS, in order to induce the Lenders to provide such covered loan
commitments, the OeKB Guarantor has agreed to guarantee the covered obligations.
NOW, THEREFORE, THIS AGREEMENT WITNESSES that, in consideration of the covenants
and agreements herein contained and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:





--------------------------------------------------------------------------------






Article 1
INTERPRETATION

1.1
Definitions.

For the purposes of this Agreement:
“Actions” means any legal, governmental or regulatory actions, claims, suits,
arbitrations or proceedings.
“Administrative Party” means any of the Mandated Lead Arranger or an Agent.
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly, through one or more intermediaries, Controls, or is Controlled
by, or is under common Control with, such Person.
“Agents” means the ECA Agent and the Facility Agent, and “Agent” means either
the ECA Agent or the Facility Agent.
“Agreement” has the meaning given to it in the introductory paragraph hereto.
“Anti-Corruption Laws” means any laws, rules or regulations relating to
corruption or bribery, including the FCPA.
“Anti-Money Laundering Laws” means any rules or regulations relating to money
laundering, terrorism financing, or transactions involving the proceeds of
illegal activities, including the US Bank Secrecy Act, USA PATRIOT Act, US Money
Laundering Control Act and all related implementing regulations.
“Applicable Law” means any law (including common law and equity), any
international or other treaty, any domestic or foreign constitution or any
multinational, federal, provincial, territorial, state, municipal, county or
local statute, law, ordinance, code, rule, regulation, Order (including any
securities laws or requirements of stock exchanges and any consent, decree or
administrative Order), or Authorization of a Governmental Body in any case
applicable to any specified Person, property, transaction or event, or any such
Person’s property or assets (and, in the case of Section 7.3 (Change in
Circumstances), whether or not having the force of law), including the
Occupational Safety and Health Act of 1970 and other applicable law relating to
safety, labor and employee matters and related rules and standards.
“Applicable Margin” has the meaning given to it in Schedule E of the Credit
Agreement.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the total principal amount of the Loans held by such Lender or, if
at such time, no Loans have yet been advanced, the percentage of the Total
Commitments of all Lenders held by such Lender at such time.


2



--------------------------------------------------------------------------------





“Attributable Debt” means, with respect to any sale and leaseback transaction,
at the time of determination, the lesser of (a) the sale price of the property
so leased multiplied by a fraction the numerator of which is the remaining
portion of the base term of the lease included in such transaction and the
denominator of which is the base term of such lease, and (b) the total
obligation (discounted to the present value at the implicit interest factor,
determined in accordance with GAAP, included in the rental payments) of the
lessee for rental payments (other than amounts required to be paid on account of
property Taxes as well as maintenance, repairs, insurance, water rates and other
items which do not constitute payments for property rights) during the remaining
portion of the base term of the lease included in such transaction.
“Authorization” means any authorization, approval, consent, concession,
exemption, license, permit, franchise or no-action letter from any Governmental
Body.
“Authorized Officer” means, with respect to any Person, the principal executive
officer, principal financial officer, corporate secretary, assistant corporate
secretary or principal accounting officer or any attorney-in-fact of such
Person.
“Bail-In Action” means the exercise of any Write-down and Conversion Powers.
“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.
“Base Reference Bank Rate” means the arithmetic mean of the rates (rounded
upwards, if necessary, to the next 1/16th of 1%) as supplied to the Facility
Agent at its request by the Reference Banks; provided, that such rate shall in
no case be lower than 0.00% per annum:
(a)
(other than where paragraph (b) below applies) as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in U.S. Dollars
and for the relevant period were it to do so by asking for and then accepting
interbank offers for deposits in reasonable market size in U.S. Dollars for that
period (or, to the extent such rate is unavailable, Section 5.8 (Cost of Funds)
shall apply); or

(b)
if different, as the rate (if any and applied to U.S. Dollars and the relevant
Reference Bank period) which contributors to the applicable Screen Rate are
asked to submit to the relevant administrator.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (A) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (B) a “plan” as defined in Section 4975 of
the Code or (C) any person or entity whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.


3



--------------------------------------------------------------------------------





“Board of Directors” means either the board of directors of the Borrower or any
duly authorized committee of that board.
“Borrower” has the meaning given to it in the introductory paragraph hereto.
“Borrower’s Latest Form 10-K” means the Borrower’s annual report on Form 10-K
for the year ended December 31, 2018.
“Borrower’s Latest Form 10-Q” means the Borrower’s quarterly report on Form 10-Q
for the quarter ended September 30, 2019.
“Break Costs” means the amount (if any) by which:
(a)
the interest which a Lender should have received for the period from the date of
funding (or proposed funding) of all or any part of its participation in the
Loan to the last day of the current Interest Period in respect of the Loan, had
the Loan been made and the principal amount been paid on the last day of such
Interest Period;

exceeds:
(b)
the sum of the amount it did receive as interest plus the amount which such
Lender would be able to obtain by placing an amount equal to the principal
amount received by it on deposit with a leading bank in the London interbank
market for a period starting on the Business Day following receipt or recovery
and ending on the last day of the current Interest Period (or, to the extent
such rate is unavailable, Section 5.8 (Cost of Funds) shall apply).

“Business Day” means any day, other than a Saturday, Sunday or statutory holiday
in any one of New York City, New York or Frankfurt am Main, Germany or a day on
which banks are generally closed in any one of those cities.
“Capital Lease Obligations” of any Person, means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person; provided that all leases of
any Person that are or would have been characterized as operating leases in
accordance with GAAP as in effect immediately prior to the Effective Date shall
continue to be accounted for as operating leases (and not capital leases) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such leases to be recharacterized as capital
leases. The amount of such obligations will be the capitalized amount thereof
determined in accordance with GAAP.
“Change of Control” means and shall occur if:
(a)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause (a) such person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether



4



--------------------------------------------------------------------------------





such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Borrower;
(b)
individuals who on the Closing Date constituted the Board of Directors (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of the Borrower was approved by a
vote of a majority of the directors of the Borrower then still in office who
were either directors on the Closing Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office;

(c)
the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d)
the merger or consolidation of the Borrower with or into another Person or the
merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person, other than a merger or consolidation transaction in
which shareholders that represented 100% of the Equity Interests of the Borrower
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the voting power of the Equity
Interests of the surviving Person in such merger or consolidation transaction
immediately after such transaction and in substantially the same proportion as
before the transaction.

“Claim” means any claim, loss or liability of any nature whatsoever, including
but not limited to administrative, regulatory enforcement or judicial or
equitable action, claim, suit, or judgment by any other Person or any written
notice by any Governmental Body, other than any Tax that does not represent a
claim, loss or liability arising from a non-Tax claim.
“Class” when used in reference to any Loan or borrowing, means whether such
Loan, or the Loans constituting such borrowing, are Covered Loans or Commercial
Loans; or when used in reference to any Commitment, refers to whether such
Commitment is a Covered Loan Commitment or Commercial Loan Commitment.
“Closing Date” has the meaning given to it in Section 11.1 (Conditions Precedent
to the Closing Date).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commercial Lenders” means the banks and financial institutions listed on
Schedule A (Commitments) under the heading “Commercial Loan Commitments” (and
any other bank and financial institution that shall become a Commercial Lender
pursuant to Section 13.1 (Assignment by Lenders)).
“Commercial Loan” has the meaning given to it in Section 2.1(b) (Commercial
Loans).


5



--------------------------------------------------------------------------------





“Commercial Loan Additional Closing Date” has the meaning given to it in Section
11.3 (Additional Conditions Precedent to Commercial Loans).
“Commercial Loan Commitment” means the commitment of a Commercial Lender to make
Commercial Loans to the Borrower, up to an aggregate amount, at any one time
outstanding, not in excess of such Commercial Lender’s Proportionate Share of
the Total Commercial Loan Commitment at such time.
“Commercial Loan Commitment Fee” means the commitment fee payable to the Lenders
in respect of the Commercial Loan Commitment in accordance with Section 5.10(b)
(Commercial Loan Commitment Fee).
“Commercial Loan Commitment Period” means the period from and including the
Closing Date to and including the earliest of:
(a)
the date the Commercial Loans are drawn in full;

(b)
the termination or cancellation in full of the Commercial Loan Commitments
hereunder; and

(c)
in any case, no later than 42 months following the Effective Date.

provided that, in each case, if any such date is not a Business Day, the last
day of the Commercial Loan Commitment Period shall be the immediately preceding
Business Day.
“Commercial Loan Utilization Request” means a written notice (substantially in
the form set out on Schedule C-2 (Commercial Loan Utilization Request))
requesting a Utilization in accordance with Section 3.1 (Delivery of a
Utilization Request).
“Commitment” means, in respect of each applicable Lender at any time, the amount
specified with respect to such (a) Covered Lender on Schedule A (Commitments)
under the heading “Covered Loan Commitments” and (b) such Commercial Lender on
Schedule A (Commitments) under the heading “Commercial Loan Commitments” (in
each case, as shall be amended in accordance with Section 13.1 (Assignment by
Lenders) and distributed to all parties by the Facility Agent from time to time
to reflect any changes thereto), as such amount may be reduced from time to time
by such Lender’s Applicable Percentage of any cancellation of any unused portion
of the Commitment.
“Commitment Fee” means the commitment fee payable to the Lenders in accordance
with Section 5.10(a) (Covered Loan Commitment Fee) and Section 5.10(b)
(Commercial Loan Commitment Fee).
“Completion Certificate” means a certificate signed by the Borrower and Exporter
in the form set out on Schedule D – Part III (Completion Certificate).
“Compliance Certificate” means a certificate of an Authorized Officer of the
Borrower in the form set out on Schedule F (Compliance Certificate).
“Confidential Information” has the meaning given to it in Section 20.1
(Confidential Information).


6



--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Consolidated Net Tangible Assets” means, as of the time of determination, the
aggregate amount of the assets of the Borrower and the assets of its
consolidated Subsidiaries after deducting (a) all goodwill, trade names,
trademarks, service marks, patents, unamortized debt discount and expense and
other intangible assets and (b) all current liabilities, as reflected on the
most recent consolidated balance sheet prepared by the Borrower in accordance
with GAAP and provided to the Facility Agent pursuant to Section 10.1(a)(i)
(Quarterly Statements) or Section 10.1(a)(ii) (Annual Consolidated Statements)
(and not subsequently disclaimed as not being reliable by the Borrower) by the
Borrower prior to the time as of which “Consolidated Net Tangible Assets” is
being determined.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of the property owned by it is
bound.
“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power
including the ownership of voting securities, by contract or otherwise in
respect of both ordinary and extraordinary matters (including reorganization,
restructuring and the amendment of any applicable constitutional document).
“Controlled” shall have the meaning correlative thereto.
“Covered Lenders” means the banks and financial institutions listed on
Schedule A (Commitments) under the heading “Covered Loan Commitments” (and any
other bank and financial institution that shall become a Covered Lender pursuant
to Section 13.1 (Assignment by Lenders)).
“Covered Loan” has the meaning given to it in Section 2.1(a)(ii) (Premium
Loans).
“Covered Loan Additional Closing Date” has the meaning given to it in Section
11.2 (Additional Conditions Precedent to Covered Loans).
“Covered Loan Commitment” means the commitment of a Covered Lender to make
Covered Loans to the Borrower, up to an aggregate amount, at any one time
outstanding, not in excess of such Covered Lender’s Proportionate Share of the
Total Covered Loan Commitment at such time.
“Covered Loan Commitment Fee” means the commitment fee payable to the Lenders in
respect of the Covered Loan Commitment in accordance with Section 5.10(a)
(Covered Loan Commitment Fee).
“Covered Loan Commitment Period” means the period from and including the Closing
Date to and including the earliest of:
(i)
the date the Covered Loans are drawn in full;



7



--------------------------------------------------------------------------------





(ii)
the termination or cancellation in full of the Covered Loan Commitments
hereunder; and

(iii)
in any case, no later than 42 months following the Effective Date.

provided that, in each case, if any such date is not a Business Day, the last
day of the Covered Loan Commitment Period shall be the immediately preceding
Business Day.
“Covered Loan Utilization Request” means a written notice (substantially in the
form set out on Schedule C-1 (Covered Loan Utilization Requests)) requesting a
Utilization, as the context may require, in accordance with Section 3.1
(Delivery of a Utilization Request).
“Default” means any event or condition which, upon notice, lapse of time, or
both, would constitute an Event of Default.
“Defaulting Lender” has the meaning given to it in Section 2.2(a) (Finance
Parties’ Rights and Obligations).
“Down Payment” means an amount equal to 15% of the Eligible Project Costs.
“ECA Agent” has the meaning given to it in the introductory paragraph hereto.
“ECA Mandatory Prepayment Event” means each of the following events or
circumstances:
(a)
it is or becomes unlawful for the OeKB Guarantor to perform any of its
obligations under the OeKB Guarantee or for the Covered Lenders to receive the
benefit of the OeKB Guarantee;

(b)
any obligation or obligations of the OeKB Guarantor under the OeKB Guarantee are
not or cease to be legal, valid, binding or enforceable or the OeKB Guarantee is
not or ceases to be in full force and effect; or

(c)
the OeKB Guarantor avoids, rescinds, repudiates, suspends, cancels or terminates
all or part of the OeKB Guarantee or evidences an intention to or purports to
avoid, rescind, repudiate, suspend, cancel or terminate all or a part of the
OeKB Guarantee.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway, as well as any other country which becomes an EEA
Member Country in the future.
“Effective Date” means the date of signing of this Agreement.
“Eligible Goods and Services” means goods and services including third country
supply that are eligible for support under the terms of the OeKB Guarantee and
the OECD 1981 Arrangement on Guidelines for Officially Supported Export Credits
Consensus (as amended).
“Eligible Local Costs” means any expenditure in respect of Local Costs in the
total amount not exceeding the lower of:


8



--------------------------------------------------------------------------------





(a)
$48,808,685.84; and

(b)
23% of the Export Contract Value.

“Eligible Project Costs” means the amount payable for Eligible Goods and
Services and Eligible Local Costs under the Project Equipment Supply Agreement
that is eligible for financing under the limits and under the conditions
contained in the OeKB Guarantee in the total amount not exceeding
$250,300,953.02.
“Eligible Project Cost Loan” has the meaning given to it in Section 2.1(a)(i)
(Eligible Project Cost Loans).
“Entitled Person” has the meaning given to it in Section 22.7 (Judgment
Currency).
“Environment” means all or any of the following media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers);

(c)
land (including, without limitation, land under water); and

(d)
any ecological systems, animals, plants and all other living organisms supported
by these media.

“Environmental Claim” means any action, proceeding, litigation or claim by any
Person, or investigation by any Governmental Body, alleging or asserting that
the Borrower or its Subsidiaries is in violation of Environmental Law or with
respect to any release of, or exposure to, Hazardous Materials.
“Environmental Law” means any and all laws, rules and regulations, and any
lawful Orders of any Governmental Body, in each case as now or hereafter in
effect and applicable to the Borrower or any of its Subsidiaries, relating to
the protection of the Environment or biodiversity, the effects of the
environment on health and safety (including the conditions of the workplace) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.
“Environmental Matter” means any:
(a)
release of Hazardous Materials;

(b)
failure to conserve, preserve or protect the Environment or any wildlife
supported by the Environment; or

(c)
violation of Environmental Law.



9



--------------------------------------------------------------------------------





“Environmental Permits” means any Authorization required under any Environmental
Law for the operation of the business of the Borrower conducted on or from the
properties owned or used by the Borrower.
“Equator Principles” means those principles entitled “The Equator Principles
June 2013: A financial industry benchmark for determining, assessing and
managing environmental and social risk in projects” and developed and adopted by
the International Finance Corporation and various other financial institutions
available at https://equator-principles.com/.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
treated as a single employer or under common control with the Borrower for the
purpose of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) the occurrence of a reportable event specified as such
in Section 4043 of ERISA or any related regulation, other than an event in
relation to which the requirement to give notice of that event is waived by any
regulation as in effect on the date of such occurrence with respect to a Plan
(other than a Multiemployer Plan), (b) (i) a failure to meet the minimum funding
standard with respect to a Plan (other than a Multiemployer Plan) under Section
412 of the Code or Section 302 of ERISA, whether or not there has been any
waiver of notice (as referred to in subsection (a) above) or waiver of the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
(ii) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or (iii) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan (other
than a Multiemployer Plan) or the failure to make any required contribution to a
Multiemployer Plan, (c) any termination of, withdrawal from or other event or
condition with respect to any Plan which would reasonably be expected to result
in liability of the Borrower or ERISA Affiliate under Title IV of ERISA (other
than premiums to the Pension Benefit Guaranty Corporation or its successor), (d)
a determination that a Multiemployer Plan is or is expected to be “insolvent”
(within the meaning of Section 4245 of ERISA), or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA,
(e) a determination that any Plan (other than a Multiemployer Plan) is
considered an “at-risk” plan within the meaning of Section 430 of the Code or
Section 303 of ERISA, (f) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower or any of
its ERISA Affiliates of fines, penalties, taxes or related charges under Chapter
43 of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Plan, (g) any fact or circumstance exists that would
reasonably be expected to result in the imposition of a lien pursuant to ERISA
or Section 430(k) of the Code or a violation of Section 436 of the Code with
respect to any Plan, (h) with respect to any Plan that is intended to be a
qualified plan under Section 401(a) of the Code (other than a Multiemployer
Plan), any occurrence or event that results


10



--------------------------------------------------------------------------------





or would reasonably be expected to result in the loss of the Plan’s qualified
status or (i) the occurrence of a non-exempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to a
Plan (other than a Multiemployer Plan).
“ESP Amendment” has the meaning given to it in the definition of Project
Equipment Supply Agreement.
“EU Anti-Boycott Regulations” means (a) the Council Regulation (EC) No 2271/96
of 22 November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom and (b) Section 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung or AWV) in connection with the German
Foreign Trade Law (Außenwirtschaftsgesetz or AWG) or any similar applicable
anti-boycott statute.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Event of Default” has the meaning given to it in Section 12.1 (Events of
Default).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Article 6 (Taxes), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Article 6(g) (Status of Lenders) and (d) any withholding Taxes
imposed under FATCA.
“Existing Lender” has the meaning given to it in Section 13.1(b) (Assignment to
by Lenders).
“Export Contract Value” means the total amount to be paid by or on behalf of the
Borrower for Eligible Goods and Services exported, excluding Local Costs, in the
total amount not exceeding $201,492,267.18.
“Exporter” means Primetals.
“Exporter’s Certificate” means a notice substantially in the form set out in
Schedule D (Form of Exporter’s Certificate) or in such other form as may be
agreed by the Exporter and the Facility Agent.


11



--------------------------------------------------------------------------------





“Exporter’s Declaration” means a letter of indemnity from the Exporter to the
ECA Agent (Exporteurerklärung) with respect to the Project Upgrades.
“Exporter’s Undertaking” means a letter of indemnity (“Rückgarantie (G3)”) from
the Exporter to the OeKB Guarantor with respect to the Project Upgrades.
“Facility Agent” has the meaning given to it in the introductory paragraph
hereto.
“Facility Agent’s Account” means the account of the Facility Agent at Citibank
N.A. New York, SWIFT Number: CITIUS33, Account Holder: KfW, Frankfurt am Main
(BIC: KFWIDEFF), Account Number: 10926093, Reference: 8137749064 United States
Steel KV29458, or such other account as may be designated by the Facility Agent
to the Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Bodies and implementing such
Sections of the Code.
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended (15
U.S.C. §§ 78dd 1 et seq.)
“Fee Letters” means any letter entered into by reference to this Agreement
between one or more of the Finance Parties and the Borrower setting out the
amount of any fees referred to in this Agreement, including, without limitation
the IPEX Fee Letter.
“Final Acceptance” means the Mon Valley Works Final Acceptance.
“Final Maturity Date” means (a) for the Covered Loans, the fifteenth (15th)
following the occurrence of the First Repayment Date and (b) for the Commercial
Loans, the ninth (9th) Interest Payment Date following the occurrence of the
First Repayment Date.
“Finance Documents” means:
(a)
this Agreement;

(b)
the Fee Letters;

(c)
any Transfer Certificate;

(d)
any Notes;

and all other agreements, instruments and documents from time to time (both
before and after the date of this Agreement) designated as such by the Facility
Agent and the Borrower.


12



--------------------------------------------------------------------------------





“Finance Parties” means each Lender and Administrative Party and “Finance Party”
means any Lender or Finance Party.
“Financial Statements” means the financial statements delivered on the Closing
Date and those required to be delivered pursuant to Section 10.1 (Reporting
Requirements; Notices).
“First Repayment Date” means the earlier of the date falling six months after
the Starting Point of Credit and October 31, 2023.
“Fiscal Quarter” means each calendar quarter ending on March 31, June 30,
September 30 and December 31 of each year.
“Fiscal Year” means the period of January 1 to December 31 of each year.
“Fitch” means Fitch, Inc. or any successor to its rating business.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession.
“Governmental Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
arbitrator or arbitrators, tribunal, central bank or enterprise that is owned,
sponsored, or controlled by any government, or any other entity exercising
executive, legislative, judicial or arbitral, taxing, regulatory or
administrative powers or functions or pertaining to government (including any
applicable stock exchange and supranational bodies such as the European Union or
the European Central Bank) and in each case having jurisdiction over the
Borrower, the Project Upgrades or the Finance Documents, as the context may
require.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or to maintain financial statement
conditions or otherwise) or (b) entered into for purposes of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such oblige against loss in respect thereof (in whole or in part);
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee,”
when used as a verb, has a correlative meaning.
“Hazardous Material” means any pollutant, contaminant or toxic or hazardous
material or substance or waste that is now or hereafter prohibited, limited or
regulated under any Environmental Law.


13



--------------------------------------------------------------------------------





“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.
“Impaired Agent” means the ECA Agent, at any time when:
(a)
it has failed to make (or has notified a party that it shall not make) a payment
required to be made by it under the Finance Documents by the due date for
payment unless the ECA Agent notifies the Borrower in writing that one or more
of the conditions precedent to funding has not been satisfied, unless:

(i)
its failure to pay is caused by administrative or technical error and payment is
made within three (3) Business Days of its due date; or

(ii)
the ECA Agent is disputing in good faith whether it is contractually obliged to
make the payment in question; or

(b)
the ECA Agent otherwise rescinds or repudiates a Finance Document; or

(c)
(if the ECA Agent is also a Lender) it is a Defaulting Lender; or

(d)
with respect to the ECA Agent, or its direct or indirect parent company, (i) an
Insolvency Event has occurred and is continuing or (ii) has become the subject
of a Bail-In Action.

“Impairment” means the rescission, termination, cancellation, repeal,
invalidity, suspension, injunction, inability to satisfy stated conditions to
effectiveness or amendment, modification or supplementation.
“Incur” means issue, assume, guarantee or otherwise become liable; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than unspent cash deposits held in escrow by or in favor of such
Person, or in a segregated deposit account controlled by such Person, in each
case in the ordinary course of business to secure the performance obligations
or, damages owing from, one or more third parties), (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person on which interest charges are customarily paid (other
than obligations where interest is levied only on late or past due amounts), (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all unpaid obligations, contingent or otherwise, of such Person as


14



--------------------------------------------------------------------------------





an account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business), (j) all
capital stock of such Person which is required to be redeemed or is redeemable
at the option of the holder if certain events or conditions occur or exist or
otherwise, and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except (i) to the extent that contractual provisions binding on the
holder of such Indebtedness provide that such Person is not liable therefor, and
(ii) in the case of general partnerships where the interest is held by a
Subsidiary with no other significant assets. Notwithstanding the foregoing, the
term “Indebtedness” will exclude obligations that are no longer outstanding
under the applicable indenture or instruments therefor. Notwithstanding the
foregoing, in connection with the purchase by the Borrower or any Subsidiary of
any business, the term “Indebtedness” will exclude post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid when due.
“Indemnified Party” has the meaning given to it in Section 7.5(a) (Indemnities).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Finance Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Insolvency Event” in relation to any Lender means that such Lender or its
parent company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
parent company, or such Lender or its parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Intellectual Property” means patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations, domain
names and other source indicators, copyrights and copyrightable works, know-how,
trade secrets, systems, procedures, proprietary or confidential information and
all other intellectual property, industrial property and proprietary rights.
“Interest Payment Date” means, subject to Article 5 (Interest, Interest Periods
and Fees), of this Agreement, the last day of each Interest Period.
“Interest Period” means each period determined in accordance with Article 5
(Interest, Interest Periods and Fees) of this Agreement and, in relation to
overdue amounts, each period determined in accordance with Section 5.2 (Default
Interest).
“Interpolated Screen Rate” means the rate (rounded to the same number of decimal
places as the two relevant Screen Rates) which results from interpolating on a
linear basis between:


15



--------------------------------------------------------------------------------





(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the specified time for the currency of that Loan; provided, that such
rate shall in no case be lower than zero.
“IPEX Fee Letter” means the IPEX fee letter, dated on or around the date of this
Agreement, between the Borrower and KfW IPEX-Bank.
“IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning assigned to that term in Section 22.7
(Judgment Currency).
“KfW IPEX-Bank” has the meaning given to it in the introductory paragraph
hereto.
“Lenders” means each Person that is a party on the date hereof to this Agreement
as an “initial Lender” and each other lender party hereto from time to time
pursuant to Section 13.1 (Assignment by Lenders), and their respective permitted
successors and assigns.
“LIBOR” means, rounded upwards, if necessary, to the next 1/16th of 1%.
(a)
the applicable Screen Rate as of the specified time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Section 5.6 (Unavailability of Screen Rate),
and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
0.00%.

“Lien” means any Indebtedness secured by a mortgage, security interest, pledge,
lien, charge or other similar encumbrance.
“Loans” means loans provided under this Agreement pursuant to Article 2 (Loans).
“Local Costs” means any expenditure in relation to goods or services supplied or
rendered or to be supplied or rendered by the Exporter pursuant to the Project
Equipment Supply Agreement in the buyer’s country. These exclude commissions
payable to the Exporter's agent in the buying country.
“Majority Lenders” means, at any time, one or more Lenders holding more than
50% of the Commitments or, if Loans have been made, of the outstanding principal
amount of Loans at such time. The “Majority Lenders” of a particular Class of
Loans means, at any time, one or more Lenders holding more than 50% of the
Commitments of such Class or, if Loans have been made, of the outstanding
principal amount of the Loans of such Class at such time.
“Material Adverse Effect” means a material adverse effect on:


16



--------------------------------------------------------------------------------





(a)
the financial condition, business, properties or results of operations of the
Borrower and its Subsidiaries, taken as a whole, since September 30, 2019;

(b)
the validity, legality or enforceability of any Transaction Documents or the
OeKB Guarantee; or

(c)
the rights and remedies of the Facility Agent or Lenders under any of the
Transaction Documents.

“Material Indebtedness” means Indebtedness (other than the (a) Loans and (b)
Indebtedness owed by the Borrower or one of its Subsidiaries solely to the
Borrower or another Subsidiary of the Borrower), or obligations in respect of
one of more Hedging Agreements, of any one or more of the Borrower and its
Subsidiaries, in an aggregate principal amount exceeding $100,000,000 (or the
equivalent in other currencies). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(after giving effect to any enforceable netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.
“Mon Valley Works Final Acceptance” means an Acceptance Certificate or a Deemed
Acceptance Certificate (each as defined in the Project Equipment Supply
Agreement).
“Mon Valley Works Project” means the Borrower’s Mon Valley Works premises
located in or around Braddock, Pennsylvania.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any multiemployer plan as defined in Section 3(37) of
ERISA to which the Borrower or ERISA affiliate thereof is obligated to
contribute.
“Notes” means any note issued under Section 2.5(b) (Evidence of Indebtedness).
“Obligations” means all indebtedness, liabilities, indemnities and other
obligations owed by the Borrower to any Finance Party hereunder, under any other
Finance Document or under the OeKB Guarantee (pursuant to the terms of the
Finance Documents), including interest and fees occurring during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding whether actual or contingent,
direct or indirect, matured or not, now existing or hereafter arising (including
any fees or premium payable under the OeKB Guarantee (and in the case of the
OeKB Guarantee Premium, only to the extent payable in accordance with Section
5.10(c) (OeKB Guarantee Premium).
“OECD” means the Organization for Economic Co-operation and Development.
“OeKB General Terms and Conditions” means Allgemeine Geschäftsbedingungen
betreffend Garantien für gebundene Finanzkredite (G 3) und Forderungsankäufe (G
9), April 1999.


17



--------------------------------------------------------------------------------





“OeKB Guarantee” means the Guarantee (Endgültige Deckungszusage), in form and
substance satisfactory to each of the Lenders, to be issued to the Lenders by
the OeKB Guarantor in connection with the Covered Loans under this Agreement,
such guarantee and the coverage thereunder being subject to the terms and
conditions set forth in a final guarantee confirmation, the OeKB General Terms
and Conditions, the OeKB Guarantor’s general conditions and any other
conditions, guidelines or directives whatsoever which are binding on the Covered
Lenders in relation to the Covered Loans hereunder.
“OeKB Guarantee Premium” means the insurance premium payable by the Covered
Lenders under and in respect of the OeKB Guarantee and which amount the Borrower
agrees herein to pay on behalf of the Covered Lenders as a condition for the
Covered Lenders to make funds available for the financing of the Project
Upgrades.
“OeKB Guarantor” means Oesterreichische Kontrollbank AG.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” means a certificate in form satisfactory to the Facility
Agent, acting reasonably, signed by a principal executive officer, principal
financial officer, treasurer or principal accounting officer and which shall
list any officer or Authorized Officer who has been given sufficient powers and
authority under Applicable Law and the Borrower’s constitutional documents (or
powers of attorney or written resolutions executed in accordance with the
Borrower’s constitutional documents) and whose name appears on a certificate of
incumbency delivered concurrently with the execution of this Agreement, as such
certificate of incumbency may be amended from time to time to identify names of
the individuals then holding such offices or the names of such representatives
and the capacity in which they are acting, in each case as may be acceptable to
the Facility Agent.
“Order” means any order, directive, decree, judgment, ruling, award, injunction,
direction or request of any Governmental Body or other decision-making
authority.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Finance Document, or sold or assigned an interest in any Loan or Finance
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Finance Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” has the meaning given to it in Section 13.1(i) (Assignment by
Lenders).


18



--------------------------------------------------------------------------------





“Participant Register” has the meaning given to it in Section 13.1(j)
(Assignment by Lenders).
“Permitted Liens” means any of the following:
(a)
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or United States
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested Taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(b)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens, in
each case for sums not yet overdue by more than 30 days or being contested in
good faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review and Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; provided,
however, that such deposit account is not a dedicated cash collateral account
and is not subject to restrictions against access by the Borrower in excess of
those set forth by regulations promulgated by the Federal Reserve Board;

(c)
Liens for Taxes not yet subject to penalties for non-payment or which are being
contested in good faith by appropriate proceedings;

(d)
minor survey exceptions, minor encumbrances, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning or other restrictions
as to the use of real property or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties which were not
Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(e)
Liens securing Indebtedness Incurred to finance the construction, purchase or
lease of, or repairs, improvements or additions to, property, plant or equipment
of such Person; provided, however, that the Lien may not extend to any other
property owned by such Person at the time the Lien is Incurred (other than
assets and property affixed or appurtenant thereto), and the Indebtedness (other
than any interest thereon) secured by the Lien may not be Incurred more
than 180 days after the later of the acquisition, completion of construction,
repair, improvement, addition or commencement of full operation of the property
subject to the Lien;

(f)
Liens existing on the Closing Date;

(g)
Liens on property or shares of Equity Interests of another Person at the time
such other Person becomes a Subsidiary of such Person; provided, however, that
the Liens may not



19



--------------------------------------------------------------------------------





extend to any other property owned by such Person (other than assets and
property affixed or appurtenant thereto);
(h)
Liens securing industrial revenue or pollution control bonds issued for the
benefit of the Borrower;

(i)
Liens on property at the time such Person or any of its Subsidiaries acquires
the property, including any acquisition by means of a merger or consolidation
with or into such Person or a Subsidiary of such Person; provided, however, that
the Liens may not extend to any other property owned by such Person (other than
assets and property affixed or appurtenant thereto);

(j)
Liens securing Indebtedness or other obligations of a Subsidiary of such Person
owing to such Person or a wholly-owned Subsidiary of such Person;

(k)
Liens to secure any Refinancing (or successive Refinancings) as a whole, or in
part, of any Indebtedness secured by any Lien referred to in the foregoing
clause (e), (f), (g), (h) or (i); provided, however, that: (i) such new Lien
shall be limited to all or part of the same property and assets that secured or,
under the written agreements pursuant to which the original Lien arose, could
secure the original Lien (plus improvements and accessions to, such property or
proceeds or distributions thereof); and (ii) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (x) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness under clause (e), (f), (g), (h) or (i) at the time the original
Lien became a Permitted Lien pursuant to this Agreement and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
Refinancing, refunding, extension, renewal or replacement; and

(l)
Liens on assets subject to a sale and leaseback transaction securing
Attributable Debt permitted to be Incurred pursuant to Section 10.6 (Limitation
on Sale and Leaseback Transactions).

“Permitted Transferee” means any assignee or transferee permitted pursuant to
Section 13.1 (Assignment by Lenders).
“Person” means and includes individuals, corporations, bodies corporate, limited
or general partnerships, joint stock companies, limited liability companies,
joint ventures, associations, companies, trusts, banks, trust companies, funds,
Governmental Bodies or any other type of organization or entity, whether or not
a legal entity.
“PESA” has the meaning given to it in the definition of Project Equipment Supply
Agreement.
“Plan” means an “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) that is subject to Title IV or Section 302 of ERISA or Section
412 of the Code), maintained by the Borrower or any ERISA Affiliate; or to which
the Borrower has any liability, contingent or otherwise.
“Premium Loan” has the meaning given to it in Section 2.1(a)(ii) (Premium
Loans).


20



--------------------------------------------------------------------------------





“Primetals” means Primetals Technologies Austria GmbH or, as the context may
require, Primetals Technologies USA LLC, an Affiliate of Primetals Technologies
Austria GmbH, acting as agent therefor.
“Principal Property” means any domestic blast furnace or steel producing
facility, or casters that are part of a plant that includes such a facility, in
each case located in the United States, having a net book value in excess of 1%
of Consolidated Net Tangible Assets at the time of determination.
“Project Equipment Supply Agreement” means, in each case together with the
relevant purchase orders qualifying as Eligible Project Costs, that certain
Project Equipment Supply Agreement by and between the Borrower and Primetals
dated as of August 15, 2019 (the “PESA”), as amended by that certain ESP
Amendment to Project Equipment Supply Agreement dated as of August 15, 2019 (the
“ESP Amendment”) related to the Mon Valley Works Project.
“Project Upgrades” means the installation of an endless strip production line at
the Mon Valley Works Project supplied by Primetals.
“Proportionate Share” means, as to any Lender and its Commitment of any Class,
the percentage calculated as such Lender’s unutilized Commitment of such Class
divided by all Lenders’ unutilized Commitments of such Class.
“PTE” means a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the London interbank market for U.S. Dollars, in
which case the Quotation Day for that currency shall be determined by the
Facility Agent in accordance with market practice in the London interbank market
(and if quotations would normally be given on more than one day, the Quotation
Day shall be the last of those days).
“Ratings Agency” means S&P, Moody’s or Fitch.
“Recipient” means (a) the Facility Agent or (b) any Lender.
“Reference Banks” means the principal offices of JPMorgan Chase Bank, N.A.
(London Branch), Crédit Agricole Corporate & Investment Bank and Deutsche Bank
AG.
“Refinancing” means, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness.
“Register” has the meaning given to it in Section 13.1(f) (Assignment by
Lenders).
“Repayment Date” means the First Repayment Date and each subsequent Interest
Payment Date thereafter.


21



--------------------------------------------------------------------------------





“Repayment Installment” means each installment of principal that is scheduled to
fall due on the Loans on each Repayment Date.
“Resolution Authority” means anybody which has authority to exercise any
Write-down and Conversion Powers.
“Restricted Finance Party” has the meaning given to it in Section 8.1(k)
(Sanctions).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to its rating business.
“Sale-Leaseback” means a transaction or arrangement under which title to any
property or an interest therein is transferred by or on the direction of a
Person (“X”) to another Person which leases or otherwise grants the right to use
such property, asset or interest (or other property, which X intends to use for
the same or a similar purpose) to X (or nominee of X), whether or not in
connection therewith X also acquires a right or is subject to an obligation to
acquire the property, asset or interest, and regardless of the accounting
treatment of such arrangement.
“Sanctioned Jurisdiction” means any country or territory that is the subject or
target of comprehensive Sanctions (as of the date hereof, Cuba, Iran, North
Korea, Syria and the Crimea region of Ukraine).
“Sanctions” means any laws, rules, regulations or executive orders relating to
economic or financial sanctions or trade embargoes imposed, administered or
enforced by the United States (including OFAC and the U.S. Department of State),
the European Union, or the Federal Republic of Germany (including the Federal
Ministry of Economics and Technology).
“Sanctions List” means any list of designated Persons that are the subject or
target of Sanctions, including: (a) the Specially Designated Nationals and
Blocked Persons List maintained by OFAC; and (b) the consolidated list of
persons, groups and entities subject to EU financial sanctions maintained by the
European Union.
“Sanctions Target” means any Person:
(a)
identified on any Sanctions List;

(b)
that is the government of, or is a governmental agency or instrumentality of,
any Sanctioned Jurisdiction;

(c)
50% or more owned by one or more Persons described in the foregoing clause (a)
or (b);

(d)
organized, domiciled or resident in any Sanctioned Jurisdiction; or

(e)
otherwise the target of Sanctions.

“Screen Rate” means the London interbank offered rate (rounded upwards, if
necessary, to the next 1/16th of 1%) administered by ICE Benchmark
Administration Limited (or any other person which


22



--------------------------------------------------------------------------------





takes over the administration of that rate) for the relevant currency and period
displayed (before any correction, recalculation or republication by the
administrator) on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Thomson Reuters; provided, that such rate shall in no case be
lower than zero. If such page or service ceases to be available, the Facility
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower.
“Starting Point of Credit” means, the earlier of:
(a)
The date on which Final Acceptance for the Project Upgrades have been achieved;
and

(b)
April 30, 2023.

“Subsidiary” means with respect to any Person, any other Person which is
Controlled directly or indirectly by that Person, and “Subsidiaries” means all
of such other Persons.
“Supporting Documentation” means, in relation to any payment under the Project
Equipment Supply Agreement for Eligible Project Costs to be financed or
reimbursed by an Eligible Project Cost Loan, those documents specified in this
definition that are relevant to the payment and necessary, in the reasonable
opinion of the Facility Agent (and which shall be deemed prima facie evidence as
to the contents thereof), to:
(a)
identify the goods or services, due shipment, dispatch or provision;

(b)
evidence the amount due and payable and the last date for payment;

(c)
in the case of a Covered Loan Utilization Request – Reimbursement (Schedule C-1,
Part II) to the Borrower, evidence receipt by the Exporter of payment from the
Borrower,

namely, for a Covered Loan Utilization Request with regard to any Eligible
Project Cost Loan (either by way of a disbursement to the Exporter or by
reimbursement to the Borrower), one or more of the following, to the extent
applicable (as per Schedule G (“Payment Steps”)):
(i)
Exporter’s commercial invoice(s);

(ii)
for placement of material for fabrication, relevant documentation of orders
placed with sub-suppliers (redacted for commercially sensitive information),
and, where applicable, a Completion Certificate, substantially in the form of
Schedule D – Part III, in relation to such orders signed by the Borrower and the
Exporter;

(iii)
for delivery of goods, a copy of the transport document (e.g. bill of lading,
airway bill) and, where applicable, a Completion Certificate, substantially in
the form of Schedule D – Part III, in relation to the goods and services signed
by the Borrower and the Exporter;



23



--------------------------------------------------------------------------------





(iv)
for completion of cold commissioning (i.e. “first coil”) a Provisional
Acceptance Certificate under the Project Equipment Supply Agreement signed by
Primetals Technologies USA LLC and the Borrower or a Deemed Provisional
Acceptance Certificate under the Project Equipment Supply Agreement issued by
Primetals Technologies USA LLC;

(v)
for maintenance manuals and as-built documentation, a copy of “Primetals Secure
File Exchange – Download Notification” or if no download has occurred or remains
available within 30 days from issue date “Primetals File Exchange – Initial
Report” showing the issue date; or

(vi)
for Final Acceptance, an Acceptance Certificate under the Project Equipment
Supply Agreement signed by Primetals Technologies USA LLC and the Borrower or a
Deemed Acceptance Certificate under the Project Equipment Supply Agreement
issued by Primetals Technologies USA LLC.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Body, including any interest, additions to tax or
penalties applicable thereto.
“Total Commercial Loan Commitment” shall have the meaning given to it in Section
2.1(b) (Commercial Loans).
“Total Commitments” means the sum of the Total Covered Loan Commitment and the
Total Commercial Loan Commitment, provided that the Total Commitments shall be
reduced in the case of a reduction of the Eligible Project Costs before the
Loans are fully drawn or the end of the Commercial Loan Commitment Period and
the Covered Loan Commitment Period has been reached, provided further that an
increase in Eligible Project Costs shall not automatically lead to an increase
in the Total Commitments.
“Total Covered Loan Commitment” shall have the meaning given to it in Section
2.1(a)(ii) (Premium Loans).
“Total Eligible Project Cost Loan Commitment” shall have the meaning given to it
in Section 2.1(a)(i) (Eligible Project Cost Loans).
“Transaction Documents” means the Project Equipment Supply Agreement together
with the Finance Documents.
“Transfer Certificate” means a certificate substantially in the form set out on
Schedule B (Form of Transfer Certificate) with any amendments which the Facility
Agent may approve or reasonably require or any other form agreed between the
Facility Agent and the Borrower.
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.


24



--------------------------------------------------------------------------------





“Unused Commitment” means, in respect of each Lender at any time, such Lender’s
applicable Commitment minus the aggregate of (a) the principal amount of Loans
then held by such Lender, (b) the principal that was held by such Lender and
prepaid by the Borrower and (c) the principal that was held by such Lender and
assigned to another Lender.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Article
6(g)(ii)(B)(3) (Status of Lenders).
“U.S. Secondary Sanctions” means any “secondary sanctions” (as such term is
construed under U.S. sanctions laws, regulations and executive orders) imposed
by the United States (including any such “secondary sanctions” imposed by OFAC
or the U.S. Department of State).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“Utilization” means the borrowing of a Loan.
“Utilization Date” means the date of a Utilization, being the date on which the
relevant Loan is made or is to be made.
“Utilization Request” means, as the context may require, a Covered Loan
Utilization Request or a Commercial Loan Utilization Request.
“Write-down and Conversion Powers” means, in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

1.2
Certain Rules of Interpretation.

In this Agreement, unless otherwise specifically provided or unless the context
otherwise requires:
(a)
the terms “Agreement,” “this Agreement,” “hereto,” “hereof,” “herein,” “hereby,”
“hereunder” and similar expressions refer to this Agreement in its entirety and
not to any particular Article, Section, Schedule, or other portion hereof or
thereof;

(b)
references to a “paragraph,” “Section” or “Article” followed by a number or
letter refer to the specified paragraph, Section or Article of this Agreement;

(c)
the division of this Agreement into articles, sections and paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement;



25



--------------------------------------------------------------------------------





(d)
words importing the singular shall include the plural and vice versa, and words
importing gender shall include all genders;

(e)
the words “including,” “includes” and “include” shall be deemed to be followed
by the words “without limitation”;

(f)
the terms “party” and “the parties” refer to a party or the parties to this
Agreement, and references to a Person in this Agreement means such Person or its
successors or permitted assigns;

(g)
the term “continuing,” when used in relation to a Default or Event of Default,
means that such Default or Event of Default is continuing unremedied or unwaived
in accordance with the terms of the Finance Documents;

(h)
the term “repay” (or any derivative form thereof) shall, subject to any contrary
indication, be construed to include “prepay” (or, as the case may be, the
corresponding derivative form thereof);

(i)
the words “will” and “shall” are to be treated as synonymous;

(j)
references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement;

(k)
references to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, supplementing,
interpreting or replacing the statute or regulation referred to;

(l)
except as otherwise specifically provided herein, where any payment is required
to be made or any other action is required to be taken on a particular day and
such day is not a Business Day and, as a result, such payment cannot be made or
action cannot be taken on such day, then this Agreement shall be deemed to
provide that such payment shall be made or such action shall be taken on the
next Business Day in the same calendar month (if there is one) or the
immediately preceding Business Day (if there is not); provided, that any
Repayment Date which would otherwise end after the Final Maturity Date shall end
on the Final Maturity Date (and if the Final Maturity Date is not a Business
Day, the immediately preceding Business Day);

(m)
an amendment includes a supplement, novation, extension (whether of maturity or
otherwise), restatement, re-enactment or replacement (however fundamental and
whether or not more onerous) and amended will be construed accordingly; and

(n)
a law or provision of law is a reference to that law or provision as amended and
includes any subordinate legislation.


1.3
Currency.



26



--------------------------------------------------------------------------------





Any reference in this Agreement to currency, “Dollar”, “U.S. Dollar” or to “$”,
unless otherwise expressly indicated, shall be to the lawful currency of the
United States of America, being referred to herein as United States dollars. Any
amounts to be advanced, paid, prepaid, or repaid shall be made in United States
dollars.

1.4
Knowledge.

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “knowledge” of a Person, it shall be deemed to
refer to the actual knowledge of any Chief Executive Officer, Chief Financial
Officer, General Counsel, any Vice President or any other officer or director
(or Person performing any role of substantially the same scope and
responsibility of any of the foregoing) of such Person and all information which
ought to have been known by any of them after conducting a reasonable inquiry
into the matters in question, whether or not any such inquiry was actually made;
provided, that each such Person shall be deemed to have knowledge of all events,
conditions and circumstances described in any notice delivered to the Borrower
pursuant to the terms of this Agreement or any other Finance Document.

1.5
Conflict.

In the case of any inconsistency between the terms of this Agreement and any
other Finance Document, this Agreement shall prevail.

Article 2
LOANS

2.1
Loans.

(a)
Covered Loans.

(i)
Eligible Project Cost Loans. Subject to the terms and conditions set forth in
this Agreement, each Covered Lender hereby agrees, severally and not jointly, to
advance to the Borrower from time to time during the Covered Loan Commitment
Period such loans as the Borrower may request under Section 3.1 (Delivery of a
Utilization Request) (individually, an “Eligible Project Cost Loan” and,
collectively the “Eligible Project Cost Loans”). The aggregate amount of the
Eligible Project Cost Loan Commitments shall not exceed 85% of the Eligible
Project Costs, in the total amount not exceeding $212,755,810.07 (such amount,
as may be reduced from time to time in accordance with the terms hereof, the
“Total Eligible Project Cost Loan Commitment”).

(ii)
Premium Loans.     Subject to the terms and conditions set forth in this
Agreement, each Covered Lender hereby agrees, severally and not jointly, to
advance to the Borrower from time to time during the Covered Loan Commitment
Period such loans as the Borrower may request under Section 3.1 (Delivery of a
Utilization Request) (individually, a “Premium Loan” and, collectively the
“Premium Loans”, and together with the Eligible Project Cost Loans, each a
“Covered Loan” and together, the “Covered Loans”). Covered Loans shall be made
pro rata among the Covered Lenders in accordance with their respective Covered
Loan Commitment. The principal amount at any time outstanding of the Covered
Loans shall not exceed such Covered Lender’s Covered Loan Commitment. The
aggregate amount of the



27



--------------------------------------------------------------------------------





Premium Loans and the Total Eligible Project Cost Loan Commitment shall not
exceed $250,000,000 (such amount, as may be reduced from time to time in
accordance with the terms hereof, the “Total Covered Loan Commitment”). The
aggregate amount of Covered Loans outstanding at any point in time shall not
exceed the Total Covered Loan Commitment.
(b)
Commercial Loans. Subject to the terms and conditions set forth in this
Agreement, each Commercial Lender hereby agrees, severally and not jointly, to
advance to the Borrower from time to time during the Commercial Loan Commitment
Period such loans as the Borrower may request under Section 3.1 (Delivery of a
Utilization Request) (individually, a “Commercial Loan” and, collectively the
“Commercial Loans”) in a principal amount at any time outstanding not to exceed
such Commercial Lender’s Commercial Loan Commitment. Commercial Loans shall be
made pro rata among the Commercial Lenders in accordance with their respective
Commercial Loan Commitment. The aggregate amount of the Commercial Loan
Commitments shall not exceed the Down Payment (such amount, as may be reduced
from time to time in accordance with the terms hereof, the “Total Commercial
Loan Commitment”). The aggregate amount of Commercial Loans outstanding at any
point in time shall not exceed the Total Commercial Loan Commitment.


Finance Parties’ Rights and Obligations.
(a)
No Lender shall be responsible for the failure of any other Lender (“Defaulting
Lender”) to so make its Loans, it being understood that no Lender shall be
responsible for making Loans if the corresponding conditions in Article 11
(Conditions Precedent) are not met.

(b)
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Finance Party under the
Finance Documents.

(c)
No Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents.

(d)
The rights of each Finance Party under, or in connection with, the Finance
Documents are separate and independent rights.

(e)
Any debt arising under the Finance Documents to a Finance Party from the
Borrower is a separate and independent debt in respect of which a Finance Party
shall be entitled to enforce its rights in accordance with this paragraph (e).
The rights of each Finance Party include any debt owing to that Finance Party
under the Finance Documents and, for the avoidance of doubt, any part of a Loan
or any other amount owed by the Borrower which relates to a Finance Party’s
participation in a Loan or its role under a Finance Document (including any such
amount payable to an Agent on its behalf) is a debt owing to that Finance Party
by the Borrower.

(f)
The Borrower agrees and acknowledges that (i) the OeKB Guarantee is a separate
arrangement and the Borrower shall have no right or recourse against the Lenders
in respect of or arising by reason of any payment made by the OeKB Guarantor to
any Covered Lender



28



--------------------------------------------------------------------------------





pursuant to the OeKB Guarantee and (ii) the OeKB Guarantor may, at any time in
accordance with the OeKB Guarantee and the OeKB General Terms and Conditions
applicable thereto, instruct any one or more of the ECA Agent, the Facility
Agent or the Covered Lenders to suspend or cease performing any or all of its
obligations contained hereunder and the ECA Agent, the Facility Agent or the
Covered Lenders, as applicable, shall be required to comply with such
instruction.

Purpose and Use of Proceeds.
(a)
The Borrower shall apply the proceeds of Eligible Project Cost Loans solely to
pay Eligible Project Costs.

(b)
The Borrower shall apply the proceeds of the Premium Loans solely to pay the
OeKB Guarantee Premium.

(c)
The Borrower shall apply the proceeds of Commercial Loans in accordance with
this Agreement and shall use the proceeds of the Commercial Loans solely to pay
the Down Payment.


2.4
Monitoring.

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to any Finance Document.

2.5
Evidence of Indebtedness.

(a)
Each Lender may maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. Such
account or accounts shall, to the extent not inconsistent with the notations
made by the Facility Agent in the Register, be prima facie evidence of such
Indebtedness of the Borrower absent manifest error; provided, that the failure
of any Lender to maintain such account or accounts or any error in any such
account shall not limit or otherwise affect any repayment Obligations of the
Borrower hereunder.

(b)
Promptly following the request of any Lender, the Borrower will execute and
deliver to such Lender a promissory note in form and substance acceptable ECA
Agent (each a “Note”) with blanks appropriately completed in conformity herewith
to evidence its obligation to pay the principal of, and interest on, the Covered
Loan, Commercial Loan and/or Premium Loan, as applicable, made to it by such
Lender; provided, however, that the decision of any Lender to not request a Note
shall in no way detract from the Borrower’s obligation to repay such Loan and
other amounts owing by the Borrower to such Lender.


Article 3
UTILIZATION OF LOANS

3.1
Delivery of a Utilization Request.



29



--------------------------------------------------------------------------------





(a)
Subject to the conditions referred to in Article 11 (Conditions Precedent)
having been satisfied in accordance with the provisions of this Agreement and to
the provisions of Section 2.1 (Loans), the Loans may be utilized by delivery to
the Facility Agent, as provided below, of a duly completed Utilization Request
not later than 12:00 p.m. New York time (i) in the case of the Covered Loan
Utilization Request – Premium Loan, three (3) Business Days prior to the
proposed Utilization Date of the Premium Loan and (ii) in the case of all other
Utilization Requests, seven (7) Business Days prior to the proposed Utilization
Date.

(b)
Each Covered Loan Utilization Request shall be substantially in the form of
Schedule C-1 (Covered Loan Utilization Requests), delivered by the Borrower (or
by the Exporter as the case may be); and shall include all certifications and
documentation required therein. The Borrower hereby agrees that it will
designate in any Covered Loan Utilization Request – Disbursement (Schedule C-1,
Part I) that (i) all Eligible Project Cost Loans shall be funded (A) directly to
the Exporter to such account of the Exporter described in the Covered Loan
Utilization Request – Disbursement (Schedule C-1, Part I) for the purpose
described in Section 2.3(a) (Purpose and Use of Proceeds) or (B) in the case of
reimbursement of Eligible Project Costs, directly to the Borrower to such
account of the Borrower described in the Covered Loan Utilization Request –
Reimbursement (Schedule C-1, Part II) and (ii) all Premium Loans shall be funded
directly to the OeKB Guarantor to satisfy payment of the OeKB Guarantee Premium
as described in the Covered Loan Utilization Request – Premium Loan (Schedule
C-1, Part III).

The Borrower agrees that any Covered Loan Utilization Request – Disbursement
(Schedule C-1, Part I), including the Exporter’s Certificate – Disbursement
(Schedule D, Part I) and relevant Supporting Documentation, shall be sent
directly by the Exporter to the Facility Agent.
(c)
Each Commercial Loan Utilization Request shall be substantially in the form of
Schedule C-2 (Commercial Loan Utilization Request) and shall include all
certifications and documentation required therein.


3.2
Completion of a Utilization Request.

(a)
Each Utilization Request is irrevocable and shall not be regarded as having been
duly completed unless:

(i)
solely for a Utilization of Covered Loans, (A)(1) the Covered Loan Utilization
Request – Reimbursement (Schedule C-1, Part II) includes a certification by the
Borrower that the Utilization is required for the purpose set out in
Section 2.3(a) (Purpose and Use of Proceeds) and (2) the Covered Loan
Utilization Request – Disbursement (Schedule C-1, Part I) includes, if foreseen
under Schedule G “Payment Steps”), the Completion Certificate signed by the
Borrower and the Exporter and, (B) the Covered Loan Utilization Request includes
Supporting Documentation with respect to the Eligible Project Costs to be
financed with the applicable Utilization of Covered Loans and, (C) the proposed
Utilization Date is a Business Day within the Covered Loan Commitment Period;



30



--------------------------------------------------------------------------------





(ii)
solely for a Utilization of Commercial Loans, (A) the Commercial Loan
Utilization Request includes a certification by the Borrower that the
Utilization is required for the purpose set out in Section 2.3(c) (Purpose and
Use of Proceeds) and (B) the proposed Utilization Date is a Business Day within
the Commercial Loan Commitment Period;

(iii)
the currency and amount of the Utilization comply with Section 3.3 (Currency and
Amount);

(iv)
the Utilization Request specifies the account or bank to which the proceeds of
the Loan are to be credited;

(v)
the proposed Interest Period specified therein complies with Article 5
(Interest, Interest Periods and Fees); and

(vi)
the Utilization Request is executed by a Person duly authorized to do so on
behalf of the Borrower as evidenced by an up-to-date Officer’s Certificate or by
an Exporter authorized person;

(b)
Only four (4) Utilization Requests (which may consist of no more than (i) two
(2) Utilizations from the Borrower and (ii) two (2) Utilizations from the
Exporter) may be delivered in any calendar month. For the avoidance of doubt,
the delivery of a Covered Loan Utilization Request – Premium Loan (Schedule C-1,
Part III) shall not count towards the limitation as described under this Section
3.2(b) (Completion of a Utilization Request).


3.3
Currency and Amount.

(a)
The currency specified in a Utilization Request shall be U.S. Dollars.

(b)
The amount of each proposed Utilization shall be a minimum of $1,000,000 except
(i) subject to Section 3.2(b) (Completion of a Utilization Request), one (1)
Utilization from the Borrower and one (1) Utilization from the Exporter for an
amount less than $1,000,000 in any calendar month; or (ii) an amount equal to
the Unused Commitments.


3.4
Notification of Utilization of the Loan.

Following the delivery of a duly completed Utilization Request as provided in
Section 3.1(b) (Delivery of a Utilization Request), the Facility Agent shall
promptly, but in all cases, on or prior to 12:00 p.m. New York time on the date
that falls three (3) Business Days prior to the proposed Utilization Date for
any Loan notify each Lender and, in the case of Covered Loans, the ECA Agent of
the proposed Utilization Date, Interest Period and the amount of such Lender’s
share of the proposed Loan.

3.5
Lenders’ Participation.

(a)
If the conditions set out in this Agreement (including the applicable conditions
in Article 11 (Conditions Precedent)) have been met, and subject to Article 4
(Repayment, Prepayment and Cancellation), each Lender shall make its
participation in each Loan available by 10:00



31



--------------------------------------------------------------------------------





a.m. Frankfurt time, on or prior to the applicable Utilization Date through its
lending office to the Facility Agent’s Account.
(b)
The amount of each Lender’s participation in each Loan shall be pro rata to its
Unused Commitment immediately prior to making such Loan.


3.6
Partial Payments.

If the Facility Agent receives a payment for application against amounts due in
respect of this Agreement that is insufficient to discharge all the amounts then
due and payable by the Borrower under this Agreement, the Facility Agent shall
apply such payment towards the Obligations of the Borrower under this Agreement
in the following order:
(i)
first, in or towards payment pro rata of any unpaid amount owing to the Facility
Agent and the ECA Agent under this Agreement;

(ii)
second, in or towards payment pro rata as between the Covered Loans and
Commercial Loans of any accrued interest, fee or commission due but unpaid under
this Agreement;

(iii)
third, in or towards payment pro rata as between the Covered Loans and
Commercial Loans of any principal due but unpaid under this Agreement; and

(iv)
fourth, in or towards payment pro rata as between the Covered Loans and
Commercial Loans of any other sum due but unpaid under this Agreement;


Article 4
REPAYMENT, PREPAYMENT AND CANCELLATION

4.1
Repayments.

(a)
The Borrower shall repay the Utilizations made to it in accordance with the
terms of this Agreement (irrespective of whether Loan proceeds were made to it
or the Exporter as provided in Section 3.1(b) (Delivery of a Utilization
Request).

(b)
Except as such repayment may be modified pursuant to Section 4.2 (Mandatory
Prepayment), Section 4.4 (Voluntary Prepayment) or Section 4.9 (Adjustment in
case of disbursement after First Repayment Date) the Borrower shall, commencing
on the First Repayment Date and on each Repayment Date thereafter, make a
repayment of the Loans determined in accordance with Section 4.10 (Repayment
Schedules).

(c)
The Borrower shall not reborrow any part of the Loans which are repaid or
prepaid.

(d)
The Borrower shall repay the aggregate Loans (whether principal, interest, fees
or otherwise) in full to the extent they are outstanding under or in respect of
the Loan on the Final Maturity Date.



32



--------------------------------------------------------------------------------






Mandatory Prepayment.
(a)
If an ECA Mandatory Prepayment Event occurs, and without limitation to any other
remedies available to the Lenders as a result of any Event of Default triggered
by such breach, each Lender’s Covered Loan Commitments shall be automatically
reduced to zero and within thirty (30) days after the ECA Mandatory Prepayment
Event, the Borrower shall prepay in full all amounts outstanding under this
Agreement with respect to the Class of Covered Loans in accordance with
Section 4.7 (Application).

(b)
Upon the receipt of a refund of all or a portion of the OeKB Guarantee Premium
from the OeKB Guarantor to the Borrower, the Borrower shall prepay the Covered
Loans in an amount equal to such refund.

(c)
Upon any Change of Control, each Lender’s Commitments shall be automatically
reduced to zero and, within thirty (30) days after the occurrence of such Change
of Control, the Borrower shall repay in full all outstanding amounts of each
Class of Loans.

(d)
Not later than five (5) Business Days following (A) the Impairment of the
Project Equipment Supply Agreement, (B) the reduction of the Eligible Project
Costs under the Project Equipment Supply Agreement, (C) a material provision of
the Project Equipment Supply Agreement for any reason ceasing to be valid and
binding or in full force and effect except upon scheduled termination thereof or
(D) it becoming unlawful for the Borrower to perform in any material respect any
of its obligations under the Project Equipment Supply Agreement, the Borrower
shall notify the Facility Agent thereof and the Facility Agent shall have the
right to request the Borrower prepay the Loans (or in the case of a reduction of
the Eligible Project Costs, in an amount corresponding to such reduction), each
such prepayment to be made by the Borrower no later than thirty (30) days after
receipt by the Borrower of notice from the Facility Agent.


4.3
Voluntary Cancellation.

Subject to the other terms of this Agreement, the Borrower may at any time
cancel all or any part of the Commitments of any Class; provided, that:
(a)
it has given not less than ten (10) Business Days’ prior written notice to the
Facility Agent; and

(b)
if such cancellation is for only part of the outstanding Commitments:

(i)
such cancellation shall be in a minimum amount of $5,000,000 and an integral
multiple of $1,000,000; and

(ii)
such cancellation will reduce the Commitment of each Lender of such Class pro
rata.


4.4
Voluntary Prepayment.



33



--------------------------------------------------------------------------------





Subject to the other terms of this Agreement, the Borrower may prepay all or any
part of the Loans of any Class; provided, that:
(a)
the Borrower has given not less than ten (10) Business Days’ notice to the
Facility Agent and, in the case of a prepayment of Covered Loans, the ECA Agent;

(b)
subject to Section 4.8(b) (Miscellaneous), the Borrower simultaneously pays all
accrued interest on the amount prepaid, together with all out-of-pocket costs
and expenses, fees and all other amounts then due and payable under the Finance
Documents and, in the case of a prepayment of Covered Loans, the OeKB Guarantee,
including Break Costs (if any);

(c)
if such a prepayment is of all of the Loans of any Class then outstanding, the
Loans of such Class are all repaid or prepaid simultaneously in full;

(d)
if such a prepayment is a partial prepayment of the Loans of any Class then
outstanding:

(i)
such prepayment shall be in a minimum amount of $5,000,000 and an integral
multiple of $1,000,000; and

(ii)
such prepayment will be applied as provided in Section 4.7 (Application), and
the Borrower shall ensure that such amounts are repaid or prepaid
simultaneously; and

(e)
such a prepayment shall not cause or result in a Default or Event of Default
immediately prior to and immediately following such a prepayment.


4.5
Automatic Cancellation.

Each (a) Covered Lender’s Covered Loan Commitment shall terminate on the last
day of the Covered Loan Commitment Period and (b) Commercial Lender’s Commercial
Loan Commitment shall terminate on the last day of the Commercial Loan
Commitment Period, in each case, at 5:00 p.m. Frankfurt time.

4.6
Right of Cancellation and Repayment in Relation to a Single Lender.

(a)
The Borrower may at any time, cancel any available Commitments of any Lender or
repay any of the Loans held by an individual Lender (together with any other
accrued and unpaid amounts owing to such Lender under the Finance Documents) if
such Lender claims indemnification from the Borrower under Section 7.5
(Indemnities) or any amount under Section 7.3 (Change in Circumstances). The
Borrower may, while the circumstances giving rise to the requirement for that
increase or indemnification continue, give notice to the Facility Agent, as
applicable of cancellation of the Commitment(s) of such Lender and its intention
to procure the repayment of the Loans of such Class held by such Lender;

(b)
On receipt of a notice referred to in Section 4.6(a) (Right of Cancellation and
Repayment in Relation to a Single Lender) in relation to a Lender, the
Commitments of such Lender of such Class will immediately be reduced to zero.

(c)
On the last day of the Interest Period in which the Borrower has given notice
under Section 4.6(a) (Right of Cancellation and Repayment in Relation to a
Single Lender) in



34



--------------------------------------------------------------------------------





relation to a Lender (or, if earlier, the date specified by the Borrower in the
notice under Section 4.6(a) (Right of Cancellation and Repayment in Relation to
a Single Lender)), the Borrower will repay all Loans made by such Lender,
together with all interest, Commitment Fees and other amounts accrued under the
Finance Documents through and including the date of repayment and, to the extent
such Lender is a Covered Lender, under the OeKB Guarantee (if any).

4.7
Application.

(a)
Except in the case of a prepayment or repayment under Section 7.2 (Illegality)
or Section 4.6 (Right of Cancellation and Repayment in Relation to a Single
Lender):

(i)
any cancellation pursuant to this Article 4 (Repayment, Prepayment and
Cancellation) shall:

(A)
be applied pro rata between each Lender of the applicable Class; and

(B)
if in part, reduce the Commitment of each Lender of such Class pro rata; and

(ii)
any prepayment pursuant to this Article 4 (Repayment, Prepayment and
Cancellation) shall be applied pro rata between each Loan of such Class.

(b)
If any Loan is prepaid in accordance with Section 4.2 (Mandatory Prepayment),
such prepayment will be applied (i) in inverse chronological order to the then
remaining Repayment Installments or (ii) at the Borrower’s option, subject to
the OeKB Guarantor’s prior approval, ratably to the then remaining Repayment
Installments.

(c)
If any Loan is prepaid in accordance with Section 4.4 (Voluntary Prepayment),
such prepayment will be applied (i) in inverse chronological order to the then
remaining Repayment Installments or (ii) at the Borrower’s option, subject to
the OeKB Guarantor’s prior approval, ratably to the then remaining Repayment
Installments.


4.8
Miscellaneous.

(a)
Any written notice of cancellation or prepayment under this Article 4
(Repayment, Prepayment and Cancellation):

(i)
is irrevocable; and

(ii)
unless a contrary indication appears in this Agreement, shall specify:

(A)
the date upon which the relevant cancellation or prepayment is to be made; and

(B)
the amount of that cancellation or prepayment.



35



--------------------------------------------------------------------------------





(b)
Subject to the requirements of the other provisions of this Article 4
(Repayment, Prepayment and Cancellation), any prepayment under this Agreement is
without premium or penalty other than Break Costs to the extent that the
prepayment is made on a date other than on the last day of the current Interest
Period.

(c)
Any prepayment under this Agreement shall be made together with accrued and
unpaid interest through but not including such date.

(d)
No prepayment, repayment or cancellation is allowed except at the times and in
the manner expressly provided for in this Agreement.

(e)
No amount of the Commitments cancelled under this Agreement may be subsequently
reinstated.

(f)
If the Facility Agent receives a notice under this Article 4 (Repayment,
Prepayment and Cancellation), it shall promptly forward a copy of that notice to
each Lender.


4.9
Adjustment in case of disbursement after First Repayment Date.

If any Covered Loan is disbursed after the First Repayment Date, then every
Repayment Installment then outstanding with respect to a Covered Loan will be
increased by the amount of such Utilization divided by the number of such
outstanding Repayment Installments. Where such Utilization of a Covered Loan is
effected within a period of one (1) month prior to the Repayment Date, then the
Repayment Installments will be adjusted only as from the second Repayment Date
following the Utilization of such Covered Loan.

4.10
Repayment Schedules.

Prior to the First Repayment Date, the Facility Agent shall provide the Borrower
a repayment schedule with respect to each of the Covered Loans and the
Commercial Loans, which shall be aligned with the then existing Interest Payment
Dates and form an integral part of this Agreement after the Borrower’s written
confirmation thereof (and, for the avoidance of doubt, as countersigned by the
Facility Agent). In the event that this Section 4.10 (Repayment Schedules)
applies, the Facility Agent shall provide to the Borrower a revised repayment
schedule for the Covered Loans, which shall become an integral part of this
Agreement after the Borrower’s written confirmation thereof (and, for the
avoidance of doubt, as countersigned by the Facility Agent) and replace any
repayment schedule previously agreed with the Borrower, but shall, for the
avoidance of doubt, not change the Repayment Dates.

Article 5
INTEREST, INTEREST PERIODS AND FEES

Payment of Interest.
Subject to Sections 5.6 (Unavailability of Screen Rate) and 5.7 (Market
Disruption), interest shall accrue on each Loan at a per annum rate during each
Interest Period equal to LIBOR for such Interest Period plus the Applicable
Margin. The Borrower shall pay accrued interest on the Loans on each Interest
Payment Date. Accrued interest shall be calculated on the basis of a 360-day
year. Accrued interest shall be paid on the basis of actual days elapsed and
shall include the first day of the Interest Period but exclude the last day of
such Interest Period.

Default Interest.
(a)
If the Borrower fails to pay any amount payable by it under any Finance Document
or under the OeKB Guarantee on its due date, interest shall accrue on the
overdue amount from the due date up to but not including the date of actual
payment (both before and after judgment) at a rate which, subject to paragraph
(b) below, is 2% per annum higher than the interest rate deferred at such time
pursuant to Section 5.1 (Payment of Interest). Any interest accruing under this
Section 5.2 (Default Interest) shall be immediately payable by the Borrower on
written demand by the relevant Agent or Lender.

(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan;

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan;

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be 2% per annum higher than the rate which would have applied if
the overdue amount had not become due; and

(iii)
default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

(c)
No accrued interest shall become due and payable other than in accordance with
the provisions of Section 5.1 (Payment of Interest) or this Section 5.2 (Default
Interest).


5.3
Limitation on Interest.

If at any time the interest rate applicable to any Loan, together with all other
amounts that are treated as interest on such Loan under Applicable Law, exceeds
the maximum lawful rate under the laws of New York, the interest payable in
respect of such Loan, together with all other amounts treated as interest on
such Loan, shall be limited to interest calculated at the maximum lawful rate
under the laws of New York.

5.4
Determination of Interest Periods.

(a)
Subject to paragraph (b) below, each Interest Period for any Loan shall be of a
duration of six (6) months.

(b)
The first Interest Period applicable to any Loan, whether disbursed in whole or
in part, shall start on its respective Utilization Date and end six months
thereafter; provided that additional disbursements under any Loan made within an
Interest Period shall be interpolated to the then next Interest Payment Date.
Each subsequent Interest Period for a Loan shall start on an Interest Payment
Date and end on the day immediately before the subsequent Interest Payment Date
that corresponds to the last day of such Interest Period or, if earlier, the
Final Maturity Date.



36



--------------------------------------------------------------------------------






5.5
Non-Business Days.

If an Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall instead end on the next Business Day in that calendar
month (if there is one) or the immediately preceding Business Day (if there is
not).

5.6
Unavailability of Screen Rate.

(a)
Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the applicable Interest Period.

(b)
Base Reference Bank Rate: If no Screen Rate is available for LIBOR for (i) U.S.
Dollars, or (ii) the Interest Period of a Loan and it is not possible to
calculate the Interpolated Screen Rate, the applicable LIBOR shall be the Base
Reference Bank Rate as of 11:00 a.m. (New York time) on the Quotation Day for
U.S. Dollars and for a period equal in length to the Interest Period of that
Loan.

(c)
If no Base Reference Bank Rate is available for U.S. Dollars for the relevant
Interest Period, there shall be no LIBOR for that Loan and Section 5.8 (Cost of
Funds) shall apply to that Loan for that Interest Period.


5.7
Market Disruption.

If before close of business in New York on the Quotation Day for the relevant
Interest Period the Facility Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50% of such Class) that the cost
to it of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of LIBOR then Section 5.8 (Cost of Funds)
shall apply to that Class for the relevant Interest Period.

5.8
Cost of Funds.

(a)
If this Section 5.8 (Cost of Funds) applies, the rate of interest on the Loan
for the relevant Interest Period shall be the percentage rate per annum which is
the sum of:

(i)
the Applicable Margin; and

(ii)
the rate notified to the Facility Agent by each Lender as soon as practicable
and in any event by close of business on the date falling fifteen (15) Business
Days after the Quotation Day (or, if earlier, on the date falling three
(3) Business Days before the date on which interest is due to be paid in respect
of that Interest Period), to be that which expresses as a percentage rate per
annum the cost of the relevant Lender of funding an amount equal to its
participation in the Loan from whatever source it may reasonably select.

(b)
If this Section 5.8 (Cost of Funds) applies and the Facility Agent or the
Borrower so requires, the Facility Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing a substitute basis for determining the rate of interest.

(c)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders of such Class and the Borrower, be binding on
all parties.

(d)
If this Section 5.8 (Cost of Funds) applies but any Lender does not supply a
quotation by the time specified in paragraph (a)(ii) above, the rate of interest
shall be calculated on the basis of the quotations of the remaining Lenders of
such Class.


5.9
Break Costs.

(a)
The Borrower shall indemnify, compensate and reimburse each Lender for all Break
Costs which such Lender may sustain:

(i)
if the Borrower withdraws or reduces the amount specified for a Utilization in a
Utilization Request or fails to satisfy any of the conditions precedent
specified in Article 11 (Conditions Precedent) after delivering a Utilization
Request (unless waived by the Lenders pursuant to Section 22.4 (Amendment and
Waiver); provided, that if the Borrower withdraws or reduces the amount
specified for any Utilization Request, then the Applicable Margin shall be
included in the calculation of Break Costs but in all other cases (including
clauses (ii) and (iii) of this Section 5.9 (Break Costs), the Applicable Margin
should not be included in the calculation of Break Costs).

(ii)
if the Borrower fails to pay any amount of principal of the Loans due and
payable under a Finance Document on its due date; or

(iii)
if any repayment or prepayment (whether mandatory or voluntary) of its Loan
occurs on a date that is not the last day of the current Interest Period
therefor for the Loan,



37



--------------------------------------------------------------------------------





in accordance with Article 4 (Repayment, Prepayment and Cancellation) of this
Agreement.
(b)
Each Lender shall furnish to the Borrower a certificate setting forth in
reasonable detail the basis and amount of each request by such Lender for
compensation under this Section 5.9 (Break Costs), which certificate shall be
conclusive and binding on the Borrower in the absence of manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within three (3) Business Days after receipt thereof.


5.10
Fees.

(a)
Covered Loan Commitment Fee. The Borrower shall pay to the Facility Agent (for
the account of each Lender) a Covered Loan Commitment Fee at a rate per annum
equal to 0.40% of the daily Unused Commitment of Covered Loans of such Covered
Lender, for the period from and including the Effective Date to but excluding
the last day of the Covered Loan Commitment Period. Accrued Covered Loan
Commitment Fees shall be payable quarterly in arrears starting from the
Effective Date, or, in the case of the last installment of the Covered Loan
Commitment Fee payable hereunder, on the last day of the Covered Loan Commitment
Period. No other commitment fees will be payable to the Facility Agent or the
Covered Lenders on account of the Covered Loans. Notwithstanding the foregoing,
no Covered Lender shall be entitled to receive any commitment fee for any period
during which such Covered Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any commitment fee that otherwise would have been
required to be paid to that Defaulting Lender).

(b)
Commercial Loan Commitment Fee. The Borrower shall pay to the Facility Agent
(for the account of each Lender) a Commercial Loan Commitment Fee at a rate per
annum equal to 1.00% of the daily Unused Commitment of Commercial Loans of such
Commercial Lender, for the period from and including the Effective Date to but
excluding the last day of the Commercial Loan Commitment Period. Accrued
Commercial Loan Commitment Fees shall be payable quarterly in arrears starting
from the Effective Date, in the case of the last installment of the Commercial
Loan Commitment Fee payable hereunder, on the last day of the Commercial Loan
Commitment Period. No other commitment fees will be payable to the Facility
Agent or the Commercial Lenders on account of the Commercial Loans.
Notwithstanding the foregoing, no Commercial Lender shall be entitled to receive
any commitment fee for any period during which such Commercial Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any commitment
fee that otherwise would have been required to be paid to that Defaulting
Lender).

(c)
OeKB Guarantee Premium. Subject to the issuance of the OeKB Guarantee, the
Borrower shall pay the OeKB Guarantee Premium in the amounts, at such time and
manner specified in the OeKB Guarantee, which payment shall be made with the
proceeds of the Premium Loans after disbursement thereof in accordance with the
terms of this Agreement.

(d)
Other Fees. The Borrower shall pay such other fees in the amounts and manner
agreed between any Finance Party and the Borrower in any Fee Letter.


Article 6
TAXES
(a)
Defined Terms. For purposes of this Article 6 (Taxes), the term “Applicable Law”
includes FATCA.

(b)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower under any Finance Document shall be made without deduction or
withholding for



38



--------------------------------------------------------------------------------





any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of the Borrower) requires the deduction
or withholding of any Tax from any such payment by the Borrower, then the
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Body in accordance with Applicable Law and, if such Tax is an Indemnified Tax,
then the sum payable by the Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Article 6
(Taxes)), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding for Indemnified Taxes been
made.
(c)
Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Body in accordance with Applicable Law, or at the option
of the Facility Agent timely reimburse it for the payment of, any Other Taxes.

(d)
Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Article 6 (Taxes)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
other than any penalties and interest resulting from the willful misconduct or
fraud of the Facility Agent or such Lender, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Facility Agent), or by the Facility
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Facility Agent within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Facility Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.1(j) (Assignment by Lenders) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Facility Agent in connection with
any Finance Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate as to the amount of
such payment or liability delivered to any Lender by the Facility Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Facility
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Finance Document or otherwise payable by the Facility Agent to the
Lender from any other source against any amount due to the Facility Agent under
this paragraph (e).



39



--------------------------------------------------------------------------------





(f)
Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Body pursuant to this Article 6 (Taxes), the Borrower
shall deliver to the Facility Agent the original or a certified copy of a
receipt issued by such Governmental Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Facility Agent.

(g)
Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Finance
Document shall deliver to the Borrower and the Facility Agent, at the time or
times reasonably requested by the Borrower or the Facility Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Facility Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Facility Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Facility Agent as will enable the Borrower or the Facility Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (g)(ii)(A),
(ii)(B) and (ii)(D) of this Article 6 (Taxes)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Facility Agent on or about the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Facility Agent), executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Facility Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Finance Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) with respect to any other applicable payments under any Finance
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of,


40



--------------------------------------------------------------------------------





U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit A-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W‑8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit A-2 or Exhibit A-3, IRS Form W-9, and other certification documents from
each beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit A-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Facility Agent), executed
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Facility Agent to determine the
withholding or deduction required to be made; and
(D)    each Lender shall deliver to the Borrower and the Facility Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Facility Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Facility Agent as may be necessary for the Borrower and the Facility Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (D),


41



--------------------------------------------------------------------------------





“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.
(h)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes (including
any tax credit in lieu of a refund) as to which it has been indemnified pursuant
to this Article 6 (Taxes) (including by the payment of additional amounts
pursuant to this Article 6 (Taxes)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Article 6 (Taxes) with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Body with respect to such refund). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Body) in the event that such
indemnified party is required to repay such refund to such Governmental Body.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)
Survival. Each party’s obligations under this Article 6 (Taxes) shall survive
the resignation or replacement of the Facility Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Finance
Document.


Article 7
OTHER PROVISIONS RELATING TO THE LOANS

Payments Generally.
(a)
The Borrower shall make each payment required to be made by it under this
Agreement on the date when due, in immediately available funds, without defense,
deduction, recoupment, set‑off or counterclaim.

(b)
Any amounts received after close of business on any date may, in the discretion
of the Facility Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.

(c)
All such payments shall be made to the Facility Agent at the Facility Agent’s
Account, except that payments pursuant to Sections 7.3 (Change in
Circumstances), 7.4 (Payment of Out-of-Pocket Costs and Expenses) and 7.5
(Indemnities) shall be made directly to the Persons entitled thereto.

(d)
The Facility Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.

(e)
All payments under or in connection with this Agreement shall be made in U.S.
Dollars unless otherwise specified.


Illegality.
If any Applicable Law comes into force after the Effective Date, or if any
change in any existing Applicable Law or in the interpretation or application
thereof by any court of competent jurisdiction or Governmental Body now or
hereafter makes it unlawful for a Lender to have advanced or acquired an
interest in any of the Loans or to fund or otherwise maintain any of the Loans
or to give effect to its obligations in respect thereof, such Lender may, by
written notice thereof to the Borrower, declare its obligations under this
Agreement to be terminated, and the Borrower shall immediately cancel any
available Commitments of such Lender and prepay, within the time required by
such law and if not so required by any time, promptly after such notice, the
Loans and any other amounts owing under this Agreement (including accrued and
unpaid interest) as may be applicable to, but not including, the date of such
payment. If any such event shall, in the opinion of such Lender, only affect
part of its obligations under this Agreement, the remainder of this Agreement
shall be unaffected and the obligations of the Borrower under the Finance
Documents shall continue. Each Lender agrees to use commercially reasonable
efforts to designate a different lending office if such designation will avoid
the need for such notice and will not, in the judgment of such Lender, acting
reasonably, otherwise be materially disadvantageous (including among others,
reduction in rate of return) to such Lender. The Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses Incurred by any Lender in
connection with any such designation or assignment.

Change in Circumstances.
(a)
If the introduction of or any change in any Applicable Law relating to a Lender
or any change in the interpretation or application thereof by any Governmental
Body or compliance by a Lender with any request or direction of any Governmental
Body:

(i)
subjects such Lender to any Taxes (other than Indemnified Taxes, Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii)
imposes, modifies or deems applicable any reserve, liquidity, cash margin,
capital, special deposit, deposit insurance or assessment, or any other
regulatory or similar requirement or any additional or increased cost against
assets held by, or deposits in or for the account of, or loans by, or any other
acquisition of funds for loans by, such Lender or any direct or indirect holding
company of such Lender;

(iii)
imposes on such Lender or any direct or indirect holding company of such Lender
or requires there to be maintained by such Lender any capital adequacy,
liquidity or additional liquidity capital requirement (including, without
limitation, a requirement which affects such Lender’s or such holding company’s
allocation of capital resources to its obligations) in respect of such Lender’s
obligations hereunder; or

(iv)
imposes on such Lender any other condition or requirement with respect to this
Agreement (provided, however, that this Section 7.3(a)(iv) (Change in
Circumstances) shall not apply with respect to any Taxes, but shall not limit
any rights or obligations arising under Section 7.3(a)(i) (Change in
Circumstances));

(b)
and subject to paragraph (c) below, such occurrence has the effect of:

(i)
increasing the cost to such Lender of agreeing to make or making, maintaining or
funding the Loan or any portion thereof;

(ii)
reducing the amount of the Obligations (including reduction in the rate of
return) owing to such Lender;

(iii)
directly or indirectly reducing the effective return to such Lender under this
Agreement or on its overall capital as a result of entering into this Agreement
or as a result of any of the transactions or obligations contemplated by this
Agreement; or

(iv)
causing such Lender to make any payment or to forgo any interest, fees or other
return on or calculated by reference to any sum received or receivable by such
Lender under this Agreement;

then, upon written request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs Incurred or reduction suffered. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(c)
For purposes of the foregoing, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, regulations, guidelines or
directives whether concerning capital adequacy or liquidity promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States of America or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed a “change in Applicable Law” regardless of the date
enacted, adopted, applied or issued.


Payment of Out-of-Pocket Costs and Expenses.
The Borrower shall pay to the Facility Agent and the Lenders on demand all
reasonable out-of-pocket costs and expenses (including, without limitation, all
reasonable fees, properly invoiced and documented out-of-pocket expenses and
disbursements of outside legal counsel) (other than in the case of
Section 7.4(d) (Payment of Out-of-Pocket Costs and Expenses) below, in which
case the Borrower shall pay the Facility Agent and the Lenders on demand all
out-of-pocket costs and expenses) of the Agents and the Lenders and their
agents, counsel, and any receiver or receiver-manager appointed by them or by a
court in connection with this Agreement and the other Finance Documents and the
OeKB Guarantee, including, without limitation:
(a)
the preparation, negotiation, and completion of the Finance Documents and the
OeKB Guarantee, or any actual or proposed amendment or modification thereof or
any waiver thereunder and all instruments supplemental or ancillary thereto;

(b)
fees and expenses of the Lenders Incurred as part of the Lenders’ due diligence;

(c)
obtaining advice as any Agent’s or the Lenders’ rights and responsibilities
under this Agreement or the other Finance Documents or the OeKB Guarantee;

(d)
the defense, establishment, protection or enforcement of any of the rights or
remedies of the Lenders under this Agreement or any of the other Finance
Documents or the OeKB Guarantee, including all out-of-pocket costs and expenses
of establishing the validity and enforceability of, or of collection of amounts
owing under, this Agreement; and

(e)
translation costs, including, but not limited to, the translation of the OeKB
Guarantee from German into English.


Indemnities.
(a)
The Borrower shall indemnify and hold harmless each Agent, each Lender and the
OeKB Guarantor and their Affiliates, officers, directors and employees (each, an
“Indemnified Party”) from all Claims (including the properly invoiced and
documented fees, out-of-pocket expenses and disbursements of outside legal
counsel to the Lenders and the OeKB Guarantor in each applicable jurisdiction),
which may be Incurred by any Indemnified Party as a consequence of or in respect
of:

(i)
default by the Borrower in the payment when due of any Obligation or any other
Default or Event of Default hereunder which is continuing;

(ii)
the entering into by the relevant Agents and the Lenders of this Agreement and
any amendment, waiver or consent relating hereto, and the performance by such
Agents and the Lenders of their obligations under this Agreement;

(iii)
failure of the Borrower to comply with any Applicable Law, including, without
limitation, any Environmental Law or applicable Anti-Corruption Laws or
Sanctions, with respect to the Project Upgrades;

(iv)
any Environmental Matter and Environmental Claim with respect to the Project
Upgrades;

(v)
the application by the Borrower of the proceeds of the Loan; or

(vi)
any material Claim arising in connection with the Project Upgrades, except for
any such Claim that a final and non-appealable court of competent jurisdiction
determined arose primarily on account of the relevant Indemnified Party’s gross
negligence or willful misconduct.

(b)
In connection with any Claim described in Section 7.5(a) (Indemnities) above,
the applicable Indemnified Party shall deliver a certificate of an officer of
the Facility Agent or the applicable Lender as to:

(i)
any such Claim; and

(ii)
containing reasonable details of the calculation (which calculation shall be,
absent manifest error, prima facie evidence of the calculation of the amount of
such Claim) and any supporting documentation, including but not limited to
invoices and receipts.



42



--------------------------------------------------------------------------------






Article 8
REPRESENTATIONS AND WARRANTIES

8.1
Representations and Warranties of the Borrower.

To induce each Lender to enter into this Agreement and the other Finance
Documents to which each such Lender is a party, and to induce each Lender to
make available the Loans under this Agreement, the Borrower makes the
representations and warranties set forth below to each Lender as of the Closing
Date and each Utilization Date.
(a)
Borrower Organization and Good Standing. The Borrower:

(i)
has been duly incorporated and is an existing corporation in good standing under
the laws of the State of Delaware;

(ii)
has the requisite power and authority (corporate and other) to own its
properties and conduct its business; and

(iii)
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect.

(b)
Capitalization. All outstanding Equity Interests of the Borrower have been duly
authorized and are validly issued, fully paid and non-assessable and are not
subject to any pre-emptive or similar rights.

(c)
No Consents Required. No consent, approval, Authorization, or Order of, or
filing with, any Governmental Body is required for the execution and delivery by
the Borrower of the Transaction Documents or the consummation of the
transactions contemplated thereby (including the incurrence of Indebtedness
thereunder) except (i) such as have been obtained or (ii) in the case of the
Project Equipment Supply Agreement, such consents, approvals, Authorizations,
Orders or filings the failure of which to obtain or make would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(d)
No Conflict. The execution, delivery and performance by the Borrower of the
Transaction Documents and compliance by the Borrower with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents,
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under:

(i)
any statute, any rule, regulation or Order of any Governmental Body or any
court, domestic or foreign, having jurisdiction over the Borrower or any of its
properties;

(ii)
any agreement or instrument to which the Borrower is a party or by which the
Borrower is bound or to which any of the properties of the Borrower is subject;
or

(iii)
the charter, by laws or other organizational document of the Borrower.



43



--------------------------------------------------------------------------------





(e)
Due Authorization. The Borrower has full right, power and authority to execute
and deliver the Transaction Documents and to perform its Obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.

(f)
Execution; Binding Obligation. Each of the Transaction Documents to which the
Borrower is or will become a party:

(i)
has been, or when delivered under or in connection with this Agreement will be,
duly executed and delivered by the Borrower; and

(ii)
constitutes, or when delivered under or in connection with this Agreement will
constitute, a valid and legally binding agreement of the Borrower enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy or insolvency laws, or Applicable Law
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(g)
No Defaults.

(i)
The Borrower is not:

(A)
in violation of its respective charter or by-laws or other organizational
documents;

(B)
in default in the performance of any obligation, agreement, covenant or
condition contained in any indenture, loan agreement, mortgage, lease or other
agreement or instrument that is material to the Borrower, to which the Borrower
is a party or by which the Borrower or its property is bound; or

(C)
in violation of any law or statute or any judgment, Order, rule or regulation of
any court or arbitrator or Governmental Body, except for such defaults and
violations in the case of these clauses (B) and (C) that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(ii)
No Default or Event of Default has occurred and is continuing.

(h)
Title to Real and Personal Property.

(i)
The Borrower has good and marketable title to all real properties and good and
indefeasible title to all other properties and assets owned by it that are
material to the business of the Borrower, in each case free from Liens, except
such Liens that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



44



--------------------------------------------------------------------------------





(ii)
The Borrower holds its leased real or personal property under valid and
enforceable leases free from any Liens that would materially interfere with the
business of the Borrower, except such Liens that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(iii)
The Borrower owns or leases all properties and assets necessary to conduct its
business.

(i)
Licenses and Permits. The Borrower possesses all Authorizations required
pursuant to Applicable Law necessary to conduct its business, except to the
extent that any failure to possess would not reasonably be expected to have a
Material Adverse Effect. The Borrower has not received any notice of proceedings
relating to the revocation or modification of any such Authorization that, if
determined adversely to the Borrower, would reasonably be expected to have a
Material Adverse Effect.

(j)
Title to Intellectual Property. Except as would not reasonably be expected to
have a Material Adverse Effect:

(i)
the Borrower owns, possesses, has the right to use or can acquire on reasonable
terms adequate Intellectual Property to conduct its business;

(ii)
the Borrower’s conduct of its business does not infringe, misappropriate or
otherwise violate any Intellectual Property of any Person;

(iii)
the Borrower has not received any written notice of any claim relating to
Intellectual Property; and

(iv)
to the knowledge of the Borrower, the Intellectual Property of the Borrower is
not being infringed, misappropriated or otherwise violated by any Person.

(k)
Sanctions. Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, nor any agent of the Borrower or its Subsidiaries that will act in
any capacity in connection with this Agreement, is a Sanctions Target. The
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents are in compliance with
applicable Sanctions in all material respects. To the Borrower’s knowledge, none
of its Subsidiaries or any of the directors, officers, employees or agents of
the Borrower or its Subsidiaries has knowingly taken any action that could
reasonably be expected to result in penalties being imposed against the Borrower
or any of its Subsidiaries or any of their respective directors, officers,
employees or agents, as applicable, under U.S. Secondary Sanctions. The Borrower
has implemented policies and procedures designed to promote and achieve
compliance with applicable Sanctions.

In relation to each Finance Party that notifies the Borrower that it is a
Restricted Finance Party (each a “Restricted Finance Party”), this Section
8.1(k) (Sanctions) shall only apply for the benefit of that Restricted Finance
Party to the extent that the acceptance of the


45



--------------------------------------------------------------------------------





representation in this Section 8.1(k) (Sanctions) would not conflict with, or
result in any such Restricted Finance Party being in violation of, or subject to
liability under, any EU Anti-Boycott Regulation.
In connection with any amendment, waiver, determination or direction relating to
any part of this Section 8.1(k) (Sanctions) of which a Restricted Finance Party
does not have the benefit, the Commitment of that Restricted Finance Party (if
any) will be excluded for the purpose of determining whether the consent of the
Majority Lenders has been obtained or whether the determination or direction by
the Majority Lenders has been made.
(l)
Anti-Corruption and Money Laundering Laws. The Borrower, its Subsidiaries and,
to the knowledge of the Borrower, their respective directors, officers,
employees and agents are in compliance with applicable Anti-Corruption Laws and
applicable Anti-Money Laundering Laws in all material respects. The Borrower has
implemented policies and procedures designed to promote and achieve compliance
with applicable Anti-Corruption Laws and applicable Anti-Money Laundering Laws.

(m)
Compliance with Laws. As of the date of this Agreement, the Borrower is in
compliance with all Applicable Law (other than Environmental Laws, which are the
subject of Section 8.1(n)) (Environmental Matters)), including with respect to
Project Upgrades, except where such noncompliance has not had and would not
reasonably be expected to have a Material Adverse Effect.

(n)
Environmental Matters. Except as disclosed on Schedule 8.1(n) (Environmental
Matters) or as would not reasonably be expected to have a Material Adverse
Effect, the Borrower:

(i)
is not in violation of any Environmental Laws or the Equator Principles;

(ii)
maintains and is in compliance with all requisite Environmental Permits
(including with respect to the development, construction and operation of the
Project Upgrades);

(iii)
does not own or operate any real property contaminated with any Hazardous
Materials at levels that, to the knowledge of the Borrower, would reasonably be
expected to require remedial action by the Borrower pursuant to any
Environmental Laws; and

(iv)
is not liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and the Borrower is not aware of any pending investigation which would
reasonably be expected to lead to such a claim.

(o)
No Labor Disputes. No labor dispute with the employees of the Borrower exists
or, to the knowledge of the Borrower, is imminent that would reasonably be
expected, individually



46



--------------------------------------------------------------------------------





or in the aggregate, to have a Material Adverse Effect, including with respect
to the Project Upgrades.
(p)
Employee Benefit Plans. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:

(i)
Each Plan and Multiemployer Plan has been maintained in compliance with its
terms and the requirements of any applicable statutes, Orders, rules and
regulations, including but not limited to ERISA and the Code.

(ii)
No ERISA Event has occurred or is reasonably expected to occur.

(q)
Taxes. The Borrower has timely filed all material federal, state, local and
foreign income Tax returns that have been required to be filed and has paid all
material Taxes indicated by such returns and all material assessments received
by it to the extent that such material Taxes or assessments have become due and
are not being contested in good faith by appropriate proceedings.

(r)
Financial Statements. The Borrower’s Financial Statements present fairly in all
material respects the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and, except as otherwise disclosed in the
Financial Statements, such Financial Statements have been prepared in conformity
with GAAP in the United States applied on a consistent basis throughout the
periods covered thereby.

(s)
Absence of Material Adverse Effect. Except as set forth in the Borrower’s Latest
Form 10-K or the Borrower’s Latest Form 10-Q since September 30, 2019:

(i)
there has not been any material change in the capital stock or long-term
Indebtedness of the Borrower, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Borrower on any class of
capital stock (other than any regular quarterly dividend), or any Material
Adverse Effect, or any development involving a prospective Material Adverse
Effect, in or affecting the financial markets, business, properties, rights,
assets, management, financial position, results of operations or prospects of
the Borrower; and

(ii)
the Borrower has not entered into any transaction or agreement that is material
to the Borrower or Incurred any liability or obligation, direct or contingent,
that is material to the Borrower.

(t)
Litigation. As of the date of this Agreement, there are no Actions or Orders
pending to which the Borrower or any of its Subsidiaries is a party or to which
any property, right or asset of the Borrower or any of its Subsidiaries is
subject that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and neither any such Actions or Orders nor any
legal, governmental or regulatory investigations to which the Borrower is a
party or to which any property, right or asset of the Borrower is subject that



47



--------------------------------------------------------------------------------





would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, are, to the knowledge of the Borrower, threatened by
any Governmental Body or by others.
(u)
Ranking. The Loans are direct and unconditional general obligations of the
Borrower, and rank and will at all times rank in right of payment and otherwise
at least pari passu with all other senior unsecured and unsubordinated
Indebtedness of the Borrower, whether now existing or hereafter outstanding,
except for Indebtedness of the Borrower having priority solely by operation of
Applicable Law, such as Indebtedness relating to judicial expenses Incurred for
the general benefit of creditors, Taxes payable to Governmental Bodies, and
wages, salaries and other social security benefits of the employees of the
Borrower.

(v)
Investment Company Act of 1940. The Borrower is not, and after giving effect to
the transactions contemplated hereby, will not be, subject to registration as an
“investment company” or “controlled” by a company subject to registration as an
“investment company,” within the meaning of the United States Investment Company
Act of 1940, as amended.

(w)
Margin Regulations. No part of the application of proceeds of any Loan will
violate Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System of the United States (12 C.F.R. Sections 207, 220, 221
and 224, respectively).

(x)
Use of Proceeds. The proceeds of all Utilizations have been and will be used in
accordance with the terms and conditions of this Agreement and all applicable
Finance Documents and the OeKB Guarantee.

(y)
No Force Majeure or Early Termination Event: No event or circumstance has
occurred that:

(i)
gives rise or might reasonably be expected to give rise to a right to terminate
early, suspend performance under repudiate or cancel (in each case, in whole or
in part) the Project Equipment Supply Agreement, it being understood that the
Project Equipment Supply Agreement contains provisions permitting termination
for convenience by the Borrower; or

(ii)
constitutes a force majeure under and as described in the Project Equipment
Supply Agreement.


Survival of Representations and Warranties.
(a)
The representations and warranties made in this Agreement are made by the
Borrower on the date of this Agreement, the Closing Date, and on each
Utilization Date.

(b)
The representations and warranties made in this Agreement are deemed to be made
to each Finance Party by reference to the fact and circumstances then existing
on each applicable date on which the representations and warranties are made
notwithstanding any investigation made at any time by or on behalf of the
Facility Agent or the Lenders.


Article 9
OeKB GUARANTEE
Until the Commitments have expired or have been terminated in full and all
Obligations have been indefeasibly paid or repaid in full, the Borrower
covenants and agrees to each of the following:



9.1
Reimbursement of OeKB Guarantee Premium.

If the OeKB Guarantee Premium or a portion thereof is refunded to the ECA Agent,
after application in accordance with Section 4.2 (Mandatory Prepayment), the ECA
Agent shall reimburse the Borrower in an amount equal to the amount refunded to
the ECA Agent by the OeKB Guarantor promptly upon receipt of such refund from
the OeKB Guarantor.

9.2
Borrower Payment.

(a)
The ECA Agent shall charge to the Borrower all out-of-pocket costs and expenses
Incurred by the ECA Agent in connection with any refinancing of the Covered Loan
or enforcement procedures.

(b)
If the ECA Agent requests the OeKB Guarantor’s consent or opinion to an
amendment or a waiver requested by the Borrower under the Finance Documents, the
ECA Agent shall have the right to charge the Borrower the reasonable
out-of-pocket costs and expenses Incurred in evaluating and complying with such
request.

(c)
The Borrower agrees and acknowledges that its payment obligations hereunder will
in no way be relieved by the OeKB Guarantee or any payment to a Covered Lender
thereunder. In the case of any payment to the Facility Agent, the ECA Agent or
any Covered Lender pursuant to the OeKB Guarantee, the Borrower acknowledges
that the OeKB Guarantor will, in addition to any other rights which it may have
under the OeKB Guarantee or otherwise, have full rights of recourse against the
Borrower pursuant to its right of subrogation as referred to in clause (d)
below.

(d)
Upon payment by the OeKB Guarantor of amounts due and payable hereunder in
accordance with the provisions of the OeKB Guarantee, the OeKB Guarantor shall
(where applicable) have the right to be subrogated to the rights of the Facility
Agent, the ECA Agent and any Covered Lender (as applicable) against the Borrower
in accordance with the OeKB Guarantee.


9.3
Payments Made Under the OeKB Guarantee.

Each payment received by the ECA Agent from the OeKB Guarantor under the OeKB
Guarantee for the account of any Covered Lender shall be paid by the ECA Agent
to the Facility Agent, in immediately available funds, for distribution to each
such Covered Lender.


48



--------------------------------------------------------------------------------






9.4
Obligations under the OeKB Guarantee.

Notwithstanding anything to the contrary in the Finance Documents, nothing in
the Finance Documents shall require the Facility Agent, ECA Agent or any Covered
Lender to act (or refrain from acting) in a manner that is inconsistent with the
terms of the OeKB Guarantee and, in particular:
(a)
the Facility Agent, ECA Agent and each Covered Lender may disclose to the OeKB
Guarantor (and any internationally recognized insurer or reinsurer (including
any insurance brokers or other service providers connected thereto; provided
that such insurance broker or service provider is subject to confidentiality
obligations or a nondisclosure agreement reasonably satisfactory to the
Borrower)) that provides or proposes to provide insurance coverage to one or
more of any Finance Party or the OeKB Guarantor in relation to any loss suffered
under or pursuant to the Finance Documents (or the OeKB Guarantee, as
applicable) any information related to the Borrower, the Project Upgrades and
the Finance Documents as such party may consider appropriate or necessary
including, without limitation, the occurrence of a Default or an Event of
Default and the Facility Agent and the ECA Agent shall be authorized to take all
such actions as it may deem necessary to ensure compliance with the terms of the
OeKB Guarantee;

(b)
the ECA Agent shall be authorized to take all such actions as it may deem
necessary to ensure compliance with the terms of the OeKB Guarantee;

(c)
the Borrower acknowledges and agrees that (i) each Covered Lender’s rights to
receive payment from the Borrower under this Agreement shall be covered pursuant
to the OeKB Guarantee and (ii) the OeKB Guarantor may, at any time and in
accordance with the OeKB Guarantee, instruct any one or more of the ECA Agent,
the Facility Agent or the Covered Lenders to suspend or cease performing any or
all of its obligations contained hereunder, and such of the ECA Agent, Facility
Agent and Covered Lenders shall be required to comply with any such instruction;
and

(d)
unless a contrary indication appears in the Project Equipment Supply Agreement,
any instructions given to the Facility Agent by the ECA Agent shall override any
conflicting instructions given by any other Finance Party and will be binding on
all Finance Parties.


9.5
Other Agreements of the Covered Lenders.

(a)
The Facility Agent and each Covered Lender acknowledges that it has received a
copy of the preliminary approval letter issued in connection with the OeKB
Guarantee and the OeKB General Terms and Conditions and agrees to such terms and
conditions. The Facility Agent and each Covered Lender authorizes the ECA Agent
to receive the OeKB Guarantee on behalf of itself, the Facility Agent and each
Covered Lender and to exercise any and all rights and perform any and all
obligations arising under the OeKB Guarantee on behalf of itself, the Facility
Agent and each Covered Lender. Upon receipt of the OeKB Guarantee by the ECA
Agent, the ECA Agent shall promptly forward a copy thereof to the Facility Agent
and each Covered Lender.

(b)
Each Covered Lender authorizes the ECA Agent to follow any instructions of the
OeKB Guarantor in accordance with the terms and conditions of the OeKB Guarantee
and acknowledges that any Covered Lender’s failure to comply with such
instructions or the terms and conditions of the OeKB Guarantee may result in
lapse of coverage thereunder.

(c)
Each Covered Lender agrees that neither the ECA Agent nor any of its officers,
directors, agents or employees shall be liable for any action taken or omitted
by it or them under instructions from the OeKB Guarantor which it is or they are
required to take under the OeKB Guarantee or in connection therewith.

(d)
Each Covered Lender agrees that any communication between any Covered Lender and
the OeKB Guarantor in connection with the OeKB Guarantee or any Finance Document
shall be conducted by and through the ECA Agent.

(e)
The ECA Agent shall inform the OeKB Guarantor of any increase or material change
in any risk covered by the OeKB Guarantee to the extent it is required to do so
under the terms of the OeKB Guarantee or for the purposes of ensuring the
continuing validity of the OeKB Guarantee.

(f)
No Finance Party shall be liable in respect of any loss, damage or expense
caused by its act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the OeKB Guarantor. Any such decision or
instructions from the OeKB Guarantor in the exercise or non-exercise of its
rights shall be binding on the ECA Agent and the Covered Lenders. In the absence
of instructions, the ECA Agent may act as it considers to be in the best
interests of all the Covered Lenders and the OeKB Guarantor.

(g)
Without duplication to the provisions of Section 7.5 (Indemnities), the ECA
Agent is subject to certain obligations under the OeKB Guarantee which ECA Agent
would not be liable if it was not the ECA Agent. Accordingly, the Borrower
agrees to indemnify and hold harmless the ECA Agent against any cost, loss or
liability Incurred by it as ECA Agent under the OeKB Guarantee and for any cost,
loss or liability for which the ECA Agent may be liable to the OeKB Guarantor in
respect of the OeKB Guarantee.


Article 10
COVENANTS
Until the Commitments have expired or have been terminated in full and all
Obligations have been indefeasibly paid or repaid in full, the Borrower
covenants and agrees to each of the following:



Reporting Requirements; Notices.
(a)
The Borrower shall furnish to the Facility Agent (for delivery to each Lender):

(i)
Quarterly Statements. Within ninety (90) days after the end of each Fiscal
Quarter of the Borrower (other than periods ending on the last day of the Fiscal
Year of the Borrower):

(A)
an unaudited consolidated balance sheet of the Borrower as of the close of such
quarterly period;

(B)
an unaudited consolidated income statement; and

(C)
an unaudited consolidated cash flow statement

in each case, for such Fiscal Quarter, prepared in accordance with GAAP,
containing any applicable notes and certified by independent public accountants
of recognized international standing. Such Financial Statements shall be deemed
furnished on the earlier of the date posted to the Borrower’s website or the
date publicly available on the U.S. Securities and Exchange Commission’s
website.
(ii)
Annual Consolidated Statements. Within ninety (90) days after the end of each
Fiscal Year of the Borrower:

(A)
audited Financial Statements of the Borrower consisting of a consolidated
balance sheet as of the end of such Fiscal Year,

(B)
a consolidated income statement; and

(C)
a consolidated cash flow statement,

(iii)
in each case, for such Fiscal Year, prepared in accordance with GAAP, containing
any applicable notes and certified by independent public accountants of
recognized international standing. Such Financial Statements shall be (x) deemed
furnished on the earlier of the date notified in writing to the Administrative
Agent that they have been posted to the Borrower’s website or that they have
been made publicly available on the U.S. Securities and Exchange Commission’s
website and (y) if requested in writing by the ECA Agent, accompanied by the
then most recent ratings report for the Borrower produced by any Ratings Agency.

(iv)
Annual Unconsolidated Statements. Only if prepared, within ninety (90) days
after the end of each Fiscal Year of the Borrower, any audited Financial
Statements of the Borrower for such Fiscal Year, prepared in accordance with
GAAP, containing any applicable notes and certified by independent public
accountants of recognized international standing. Such Financial Statements
shall be deemed furnished on the earlier of the date posted to the Borrower’s
website or the date publicly available on the U.S. Securities and Exchange
Commission’s website.



49



--------------------------------------------------------------------------------





(v)
Material Adverse Environmental & Social Events. The Borrower shall promptly
notify and forward a brief summary report to the Facility Agent upon the
occurrence of any severe incident outside of the ordinary course or severe
accident on the Mon Valley Project site that relates to any of the following:

(A)
any accidents involving serious injuries or fatalities;

(B)
any fires or explosions;

(C)
any leaks of Hazardous Materials outside of the ordinary course and reasonably
expected to require the Borrower to conduct soil or groundwater cleanup pursuant
to Environmental Law;

(D)
any notices of violation issued or regulatory enforcement action taken by any
Governmental Body against the Borrower pursuant to any Environmental Law which
directly or indirectly lead to implementation delays in relation to the Project
Upgrades; and

(E)
any strikes or neighborhood resident protests related to environmental or social
matters.

Each such report shall include an outline of planned corrective actions for
mitigating and resolving such accident or incident disclosed pursuant to clauses
(A) through (E) listed above, as applicable, to the extent corrective actions
are required in the Borrower’s reasonable judgment or by Applicable Law.
(vi)
Construction Period Reporting.    Within ninety (90) days from the Closing Date
until the end of each of its first two Fiscal Years following Final Acceptance,
the Borrower shall deliver an annual report no later than ninety (90) days after
the end of each Fiscal Year that shall provide a summary of the following:

(A)
The status of approvals (including new permits, permit extensions or renewals
granted, outline for permits to be applied for) and status of compliance with
regulatory requirements in relation to the Project Upgrades;

(B)
If applicable, description of any material non-compliance stipulated by any
Governmental Body in relation to the Project Upgrades, and any planned
mitigation measures (defining, among others, responsibilities, targets and
timeframes for corrective actions); and

(C)
If applicable, status of outstanding corrective actions identified in the
summary report required by the last sentence of Section 10.1(a)(v) (Material
Adverse Environmental & Social Events).

(b)
The Borrower will furnish written notice of each of the following events,
occurrences, and conditions to the Facility Agent promptly, and in any event
within seven Business Days after any officer of the Borrower has knowledge
thereof:



50



--------------------------------------------------------------------------------





(i)
the occurrence of any Default or Event of Default;

(ii)
the filing or commencement of any action, suit or proceeding, labor dispute or
the assertion, notice or other communication in respect of any Environmental
Claim relevant in any material respect to the development of the Project
Upgrades or any threatened action, suit or proceeding, labor dispute or
Environmental Claim, by or before any arbitrator or other Governmental Body
against or affecting the Borrower that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

(iii)
the occurrence of any other circumstances, act, or condition with respect to the
adoption, material amendment, interpretation, or repeal of any Applicable Law or
the Impairment of any Governmental Body or the Impairment or threatened
Impairment of any Governmental Body or written notice of the failure of the
Borrower to comply with the terms and conditions of any approval by a
Governmental Body that results in or would reasonably be expected to result in a
Material Adverse Effect;

(iv)
the occurrence of an ERISA Event, other than a prohibited transaction with
respect to a Plan (within the meaning of Section 406 of ERISA or Section 4975 of
the Code for which an exemption is not available) that would not reasonably be
expected to result in a Material Adverse Effect;

(v)
the occurrence of any change in Applicable Law (or, to the knowledge of the
Borrower, in the interpretation of any Applicable Law) by a Governmental Body
that results in, or would reasonably be expected to result in any Transaction
Document being terminated or becoming invalid, illegal or unenforceable;

(vi)
the occurrence of any event or development that results in, or would reasonably
be expected to result in, a Material Adverse Effect;

(vii)
copies of any amendments of or waivers under the Project Equipment Supply
Agreement; and

(viii)
following any request therefore, such information regarding the operations,
business affairs and financial condition of the Borrower or compliance with the
terms of the Finance Documents or the Project Equipment Supply Agreement, as the
Facility Agent may reasonably request;

Each notice delivered under this Section 10.1 (Reporting Requirements; Notices)
shall either (a) be accompanied by a statement of an Authorized Officer of the
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto or (b)
be deemed to have been delivered on the date on which the Borrower provides
written notice to the Facility Agent that such information has been posted on
the website address at
https://www.sec.gov/cgi-bin/browse-edgar?CIK=x&owner=exclude&action=getcompany&Find=Search.

Continuation of Business and Maintenance of Existence.
The Borrower shall (a) continue to engage in business of the same general type
as now conducted by it and those lines of business reasonably related or
incidental thereto and (b) do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence in accordance
with its organizational documents and the rights (charter and statutory) and
corporate franchises of the Borrower; provided, however, that the Borrower shall
not be required to preserve, with respect to itself, any right or franchise, if
(i) the Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and (ii) the
loss thereof is not disadvantageous in any material respect to the shareholders
of the Borrower.

Compliance Certificate; Notice of Default.
The Borrower shall deliver to the Facility Agent within one hundred twenty
(120) days after the end of its Fiscal Year a Compliance Certificate certifying
as to whether an Event of Default has occurred and, if such Authorized Officer
knows of the occurrence of an Event of Default, specifying the details thereof
and any action taken or proposed to be taken with respect thereto. The
Compliance Certificate shall also notify the Facility Agent should the relevant
Fiscal Year end on any date other than the current Fiscal Year end date.

10.4
Ranking.The Borrower shall ensure that the Loans will at all times be direct and
unconditional general obligations of the Borrower, ranking in right of payment
and otherwise at least pari passu with all other senior unsecured and
unsubordinated Indebtedness of the Borrower, whether now existing or hereafter
outstanding, except for Indebtedness of the Borrower having priority solely by
operation of Applicable Law, such as Indebtedness relating to judicial expenses
Incurred for the general benefit of creditors, Taxes payable to any Governmental
Body, and wages, salaries and other social security benefits of the employees of
the Borrower and its Subsidiaries.



51



--------------------------------------------------------------------------------






10.5
Limitation on Liens.

Except for Permitted Liens:
(a)
The Borrower shall not Incur, and shall not permit any of its Subsidiaries to
Incur, any Lien upon (i) any Principal Property of the Borrower or any Principal
Property of a Subsidiary or (ii) any shares of stock or other Equity Interests
or Indebtedness of any Subsidiary that owns a Principal Property (whether such
Principal Property, shares of stock or other Equity Interests or Indebtedness is
now existing or owned or hereafter created or acquired), in each case, unless
prior to or at the same time, the Loans (together with, at the option of the
Borrower, any other Indebtedness of the Borrower or any Subsidiary ranking pari
passu in right of payment with the Loans) are equally and ratably secured with
or, at the option of the Borrower, prior to such Indebtedness.

(b)
Any Lien created for the benefit of shareholders pursuant to the preceding
clause (a) shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of such
Lien.

Notwithstanding the restrictions set forth in clauses (a) and (b) above, the
Borrower and its Subsidiaries shall be permitted to Incur Indebtedness secured
by a Lien which would otherwise be subject to the restrictions in clauses (a)
and (b) above without equally and ratably securing the Loans; provided, that,
after giving effect to such Indebtedness, the aggregate amount of all
Indebtedness secured by Liens (not including any Permitted Liens), together with
all Attributable Debt outstanding pursuant to Section 10.6 (Limitation on Sale
and Leaseback Transactions), does not exceed 17.5% of the Consolidated Net
Tangible Assets of the Borrower calculated as of the date of the creation or
Incurrence of the Lien. The Borrower and its Subsidiaries also may, without
equally and ratably securing the Loans, create or Incur Liens that extend,
renew, substitute or replace (including successive extensions, renewals,
substitutions or replacements), in whole or in part, any Lien permitted pursuant
to the preceding sentence.

10.6
Limitation on Sale and Leaseback Transactions.

(a)
The Borrower shall not directly or indirectly, and shall not permit any of its
Subsidiaries that own a Principal Property directly or indirectly to, enter into
any Sale-Leaseback for the sale and leasing back of any Principal Property,
whether now owned or hereafter acquired, unless:

(i)
such transaction was entered into prior to the Closing Date;

(ii)
such transaction was for the sale and leasing back to the Borrower or one of its
Subsidiaries of any property by the Borrower or one of its Subsidiaries;

(iii)
such transaction involves a lease for not more than three years (or which may be
terminated by the Borrower or its Subsidiaries within a period of not more than
three years);

(iv)
the Borrower would be entitled to Incur Indebtedness secured by a Lien with
respect to such Sale-Leaseback without equally and ratably securing the Loans
pursuant to the last paragraph of Section 10.5 (Limitation on Liens); or

(v)
the Borrower applies an amount equal to the net proceeds from the sale of such
property to the purchase of other property or assets used or useful in its
business or to the retirement of long-term Indebtedness within 365 days before
or after the effective date of any such Sale-Leaseback; provided, that, in lieu
of applying such amount to the retirement of long-term Indebtedness, the
Borrower may apply the proceeds to prepay the Loans pursuant to Section 4.4
(Voluntary Prepayment).

(b)
Notwithstanding the restrictions set forth in clause (a) above, the Borrower and
its Subsidiaries may enter into any Sale-Leaseback which would otherwise be
subject to the foregoing restrictions, if after giving effect thereto the
aggregate amount of all Attributable Debt with respect to such transactions,
together with all Indebtedness outstanding pursuant to the last paragraph of
Section 10.5 (Limitation on Liens), does not exceed 17.5% of the Consolidated
Net Tangible Assets of the Borrower calculated as of the closing date of the
Sale-Leaseback.


10.7
Sanctions and Anti-Corruption Laws.

The Borrower shall not, directly or indirectly, use any part of the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
other Person: (a) in violation of any applicable Anti-Corruption Law; (b) to
fund, finance or facilitate any agreement, transaction, dealing or business with
or for the benefit of a Sanctions Target (or involving any property thereof) or
involving any Sanctioned Jurisdiction; or (c) in any other manner that would
result in a violation of Sanctions by the Borrower or any Lender. In relation to
each Restricted Finance Party, this Section 10.7 (Sanctions and Anti-Corruption
Laws) shall only apply for the benefit of that Restricted Finance Party to the
extent that the acceptance of the covenants in this Section 10.7 (Sanctions and
Anti-Corruption Laws) would not conflict with, or result in any such Restricted
Finance Party being in violation of, or subject to liability under, any EU
Anti-Boycott Regulation.
In connection with any amendment, waiver, determination or direction relating to
any part of this Section 10.7 (Sanctions and Anti-Corruption Laws) of which a
Restricted Finance Party does not have the benefit, the Commitment of that
Restricted Finance Party (if any) will be excluded for the purpose of
determining whether the consent of the Majority Lenders has been obtained or
whether the determination or direction by the Majority Lenders has been made.

10.8
Environmental Matters.

The Borrower shall promptly after obtaining knowledge thereof, notify the
Facility Agent (for delivery to each Lender) of (a) any Environmental Claim that
is instituted or threatened against the Borrower or its Subsidiaries and (b) any
Environmental Matter, in each case, that would reasonably be expected to have a
Material Adverse Effect. The Borrower shall, if remedial or corrective action is
required pursuant to Environmental Law, prepare a corrective action plan or
similar remedial plan to mitigate and remedy the facts giving rise to the
applicable Environmental Claim or Environmental Matter and, if requested by any
Lender and to the extent permitted by Applicable Law, deliver to the Facility
Agent and the Lenders a copy of the final version of any such corrective action
plan or similar remedial plan to the extent approved by the applicable
Governmental Body.

10.9
Compliance with All Applicable Law and Material Contractual Obligations

The Borrower shall:
(a)
comply with all Environmental Laws and Equator Principles in all material
respects;

(b)
obtain, maintain and comply in all material respects with all requisite
Environmental Permits;

(c)
comply with all Applicable Law (other than Environmental Laws); and

(d)
comply with all Contractual Obligations;

in each case, with respect to subclauses (c) and (d) except where failure to do
so does not or would not reasonably likely to have a Material Adverse Effect.
It is understood that “in all material respects” as used with respect to
subclauses (a) and (b) means in all respects irrespective of the cost of any
failure to comply, obtain or maintain.

10.10
Project Equipment Supply Agreement

The Borrower shall:
(a)
be in compliance in all material respects with the Project Equipment Supply
Agreement;

(b)
not amend or waive any material provisions under the Project Equipment Supply
Agreement which could reasonably be expected to be relevant for the interests of
the Facility Agent, the ECA Agent and/or the OeKB Guarantor with respect to the
deliveries and/or services under the Project Equipment Supply Agreement
(including, without limitation, any amendment which changes or has the effect of
changing the Export Contract Value, the Eligible Project Costs, the payment
terms or the scope of work);

(c)
notify the ECA Agent of any other amendments to the Project Equipment Supply
Agreement no later than seven (7) Business Days following the closing of such
amendment;

(d)
submit to the ECA Agent all copies of amendments to the Project Equipment Supply
Agreement no later than seven (7) Business Days following the closing of such
amendment; and

(e)
inform the ECA Agent of any event under or with respect to the Project Equipment
Supply Agreement enabling the Borrower and/or Primetals to cancel, suspend,
rescind or terminate the Project Equipment Supply Agreement in whole or in part.


10.11
Know-Your-Customer

The Borrower will promptly on any Lender's written request supply to it any
documentation or other evidence that is reasonably required by that Lender
(whether for itself or on behalf of any Person to whom that Lender may, or may
intend to, transfer any of its rights or Obligations under this Agreement) to
enable such Lender:
(a)
to carry out and be satisfied it has complied with all necessary “know your
customer” requirements that that Lender is obliged to carry out under all
Applicable Law pursuant to the transactions contemplated in this Agreement; and

(b)
to comply with its obligations under all Applicable Law to prevent money
laundering and corruption and to conduct ongoing monitoring of the business
relationship with the Borrower.


10.12
Maintenance of Properties.

The Borrower will, and will cause each of its Subsidiaries to (a) maintain from
time to time all property that is material to the conduct of its business at
such time in good working order and condition (ordinary wear and tear excepted),
and (b) maintain with financially sound and reputable insurance companies
insurance on its property as are usually reasonably maintained by, and against
at least such risks as are usually insured against in the same general area by,
companies engaged in the same or a similar business would be (in any event
including all risk property business interruption insurance, workers
compensation and such other insurances that would be reasonable and prudent from
time to time), in each case in such amounts and with only such deductibles as
are commonly available in the market at such time; provided that the Borrower
may, but shall not be obligated to, implement programs of self-insurance in the
ordinary course of business and in accordance with industry standards for a
company of similar size so long as reserves are maintained in accordance with
GAAP for the liabilities associated therewith).

10.13
Right of the Lenders to Inspect Property.

The Borrower shall, at its own cost, permit authorized representatives
designated by the Facility Agent or the ECA Agent to visit and inspect its
properties, including its books and records and the Project Upgrades, once per
Fiscal Year, at reasonable times and with reasonable prior notice; provided that
if (a) an Event of Default or severe accident or incident described in
Section 10.1(a)(v) (Material Adverse Environmental & Social Events) has occurred
and is continuing, or (b) requested by the OeKB Guarantor in writing, the
Facility Agent, the ECA Agent, the OeKB Guarantor or any other designated
authorized designee thereto, may conduct an inspection visit more than once per
Fiscal Year at reasonable times and with reasonable prior notice. The OeKB
Guarantor, the Facility Agent, the ECA Agent or any such designated authorized
designee thereto, shall, in all cases, comply with the Borrower’s rules
regarding safety and security while visiting the Borrower’s facilities.

10.14
Accuracy of Information.

The Borrower will ensure that no report, financial statement, certificate or
other information furnished (other than projected financial information) by or
on behalf of the Borrower to the Facility Agent or any Lender in connection with
this Agreement, the Project Equipment Supply Agreement or any other Transaction
Document or any amendment or other modification hereof or thereof (in each case
as modified or supplemented by other information so furnished), taken as a
whole, shall contain any material misstatement of fact or shall omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, the Borrower will ensure only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

10.15
Obligations of the Borrower.

The Borrower shall perform its obligations under each Finance Document to which
it is a party notwithstanding any failure by the Seller (as defined in the
Project Equipment Supply Agreement) to fulfil its obligations under any
commercial arrangement entered into with the Borrower or otherwise, and the
Borrower shall not use any failure as an excise, defense, set-off or
counterclaim in respect of its obligations under any Finance Document.

10.16
Further Assurances.

Promptly upon request by the Facility Agent, or any Lender through the Facility
Agent, the Borrower shall (a) correct any material defect or error that may be
discovered in any Transaction Document or in the execution, acknowledgment,
filing or recordation thereof and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Facility
Agent, or any Lender through the Facility Agent, may reasonably require from
time to time in order to carry out more effectively the purposes of the
Transaction Documents.

10.17
Merger, Consolidation or Sale of Assets.

The Borrower shall not, in a single transaction or through a series of related
transactions, consolidate or merge with or into any other Person, or, directly
or indirectly, sell or convey substantially all of its assets to another Person
or group of affiliated Persons, except that the Borrower may consolidate or
merge with, or sell or convey substantially all of its assets to another Person
if:
(a)
the Borrower is the continuing Person or the successor Person (if other than the
Borrower) is solvent, organized and existing under the laws of the United States
of America, any State thereof or the District of Colombia and such Person
expressly assumes all obligations of the Borrower under the Finance Documents,
including payment of the principal and interest on the Loans, and the
performance and observance of all of the obligations of this Agreement to be
performed by the Borrower; and

(b)
immediately after giving effect to such transaction and the assumption of the
obligations as set forth in clause (a) above, no Default or Event of Default
shall have occurred and be continuing under this Agreement.

For purposes of this Section 10.17 (Merger, Consolidation or Sale of Assets)
only, “substantially all of its assets” means, at any date, a portion of the
non-current assets reflected in the Borrower’s consolidated balance sheet as of
the end of the most recent quarterly period that represents at least 66% of the
total reported value of such assets.

10.18
Amendments to Documents.

The Borrower will not amend, modify or waive any of its rights under its
certificate of incorporation, bylaws or other organizational documents, in each
case if the effect of such amendment, modification or waiver would be materially
adverse to the Borrower’s ability to comply with its obligations under any
Finance Document.

10.19
Financial Covenants in Other Agreements.

The Borrower shall not agree to any financial covenant in a debt instrument with
any senior unsecured and unsubordinated creditor, where the aggregate principal
amount of such senior unsecured and unsubordinated Indebtedness is greater than
$100,000,000.00, without also providing the same financial covenant mutatis
mutandis for the benefit of Lenders under this Agreement.

Article 11
CONDITIONS PRECEDENT

Conditions Precedent to the Closing Date.
The closing date shall occur on the Business Day on which the following
conditions shall be satisfied or waived by each Lender (the “Closing Date”), and
the Facility Agent shall give notice of the satisfaction or waiver of the
conditions set forth in this Section 11.1 (Conditions Precedent to the Closing
Date) to the Lenders and the Borrower (and with respect to the delivery of such
notice, the Facility Agent shall be entitled to assume that the conditions
precedent in clause (h) (Absence of Default) and clause (i) (No Material Adverse
Effect) have been fulfilled unless the Facility Agent has received actual notice
to the contrary from the Borrower or a Lender):
(a)
Execution of this Agreement and the Fee Letters. This Agreement and the Fee
Letters shall have been duly executed and delivered by the Borrower, the
Facility Agent and each Lender identified on the signature pages hereof.

(b)
Payment of Fees.

(i)
The fees payable on the Effective Date in accordance with the Fee Letters have
been paid prior to or on the Effective Date;

(ii)
The fees payable on the Closing Date in accordance with the Fee Letters have
been paid prior to or on the Closing Date; and

(iii)
All fees payable in accordance with the Finance Documents and the OeKB
Guarantee, including the OeKB Guarantee Premium, and all out-of-pocket costs and
expenses due at such time (including fees and disbursements of outside counsel
to the Facility Agent) have been paid, or irrevocable instructions, satisfactory
to the Lenders, shall be in place to pay such amounts and fees simultaneously
with the requested Utilization.

(c)
Financial Statements. The Borrower shall have delivered to the Facility Agent
copies of the audited Financial Statements of the Borrower for the Fiscal Year
ended December 31, 2018 and unaudited financial statements of the Borrower for
the nine (9)-month period ended September 30, 2019, together with a certificate
from an Authorized Officer certifying that such Financial Statements fairly
present, in all material respects, the financial condition and results of
operations and cash flows of the Borrower, for the relevant Fiscal Year or
semi-annual period, in all cases prepared in accordance with GAAP except to the
extent set forth therein and subject, in the case of the Financial Statements
for the nine (9)-month period ended September 30, 2019, to year-end audit
adjustments and the absence of footnotes.

(d)
Corporate Documents. The Borrower shall have delivered to the Facility Agent an
Officer’s Certificate, dated as of the Closing Date, certifying (i) that
attached to such certificate is a true and complete copy of the charter and
by-laws (or equivalent documents) of the Borrower as in effect on the date of
such certificate; (ii) that attached to such certificate is a true and complete
copy of all documents evidencing the corporate authority of the Borrower,
including resolutions duly adopted by the Board of Directors or other authorized
governing body of the Borrower for (x) the approval of the execution, delivery
and performance of this Agreement, the Fee Letters and each other document to be
delivered by



52



--------------------------------------------------------------------------------





the Borrower from time to time in connection herewith or therewith and the
transactions contemplated hereby and thereby and (y) authorizing a named person
or persons to sign, execute and deliver each such document and any documents to
be delivered by it pursuant thereto, and that such documents are true, complete
and correct and in full force and effect (or, if applicable, certifying that
such resolutions are not necessary for such Authorization under Applicable Law);
and (iii) as to the incumbency and specimen signature of each Authorized Officer
of the Borrower executing this Agreement and the Fee Letters on behalf of the
Borrower.
(e)
Borrower’s Certificate. The Borrower shall have delivered to the Facility Agent
a certificate of an Authorized Officer of the Borrower, dated as of the Closing
Date, certifying that each statement contained therein shall be true and correct
as of the Closing Date and certifying that: (i) each of the representations and
warranties of the Borrower contained in this Agreement is true and correct in
all material respects on the Closing Date as if made on and as of such date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date); provided, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualifications therein) in all respects on such respective dates, (ii) no Event
of Default has occurred and is continuing on such date or will result from the
consummation of the transactions contemplated by this Agreement or the Fee
Letters and (iii) since September 30, 2019, no event, condition, circumstance,
action, suit or proceeding at law or in equity or by or before any Governmental
Body or arbitral tribunal or other body affecting the Borrower has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.

(f)
Legal Opinion. The Facility Agent and each Lender shall have received an opinion
of Milbank LLP, New York counsel to the Borrower in form and substance
reasonably satisfactory to the Facility Agent and each Lender.

(g)
OeKB Guarantee.

(i)
(A) the OeKB Guarantee shall have been issued in favor of the ECA Agent and the
Covered Lenders and shall be in full force and effect and (B) a true, complete
and original copy of the OeKB Guarantee (including the OeKB General Terms and
Conditions) shall have been received by the ECA Agent.

(ii)
The Borrower shall have paid the OeKB Guarantee Premium or shall have given an
irrevocable instruction for the payment of the OeKB Guarantee Premium out of the
proceeds of the Premium Loans.

(h)
Absence of Default. No Default or Event of Default shall have occurred and be
continuing.

(i)
No Material Adverse Effect. Since September 30, 2019, no event, condition or
circumstance affecting the Borrower shall have occurred that, individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.



53



--------------------------------------------------------------------------------





(j)
Know Your Customer Requirements. (i) The Lenders and the Facility Agent shall
have received, on or prior to the Closing Date, all documentation and other
information reasonably requested by the Lenders at least three (3) Business Days
prior to the Closing Date in order to allow such Lenders to comply with
applicable “know your customer” rules and regulations and Anti-Money Laundering
Laws and (ii) at least two (2) Business Days prior to the Closing Date, the
Borrower shall have delivered a Beneficial Ownership Certification.

(k)
Project Equipment Supply Agreement. The Facility Agent shall have received duly
executed copies of each document that comprises the Project Equipment Supply
Agreement, including any amendment that impacts, among other things, (a)
completion certificates or loan drawdown procedures, (b) assignment rights under
the Project Equipment Supply Agreement and (c) the definition and mechanics
related to “Deemed Acceptance Certificates” (as defined under the Project
Equipment Supply Agreement).

(l)
Exporter’s Undertaking. The Facility Agent shall have received a duly executed
copy of the Exporter’s Undertaking in form and substance reasonably acceptable
to the Facility Agent.

(m)
Exporter’s Declaration. The Facility Agent shall have received a duly executed
copy of the Exporter’s Declaration in form and substance reasonably acceptable
to the Facility Agent.

(n)
Construction Schedule. The Facility Agent shall have received a construction
schedule and timeline with respect to the Project Upgrades in form and substance
reasonably acceptable to the Facility Agent.

For the avoidance of doubt, documents listed under the limbs (g)(i), (l), and
(m) of this Section 11.1 shall not be disclosed to the Borrower.

Additional Conditions Precedent to Covered Loans.
The obligation of each Lender to make any Covered Loan hereunder (including its
initial Covered Loan) shall become effective on the Business Day during the
Covered Loan Commitment Period on which the following conditions shall be
satisfied or waived by each Lender (each, a “Covered Loan Additional Closing
Date”), and the Facility Agent shall give notice of the satisfaction or waiver
of the conditions set forth in this Section 11.2 (Additional Conditions
Precedent to Covered Loans) to the Lenders and the Borrower:
(a)
Representations and No Default. (i) Each of the representations and warranties
of the Borrower contained in this Agreement is true and correct in all material
respects on the Covered Loan Additional Closing Date as if made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualifications therein) in all respects on such respective dates and (ii) no
Default or Event of Default has occurred and is continuing on such date or will
result from the consummation of such borrowing.

(b)
Borrower’s Certificate. The Borrower shall have delivered to the Facility Agent
a certificate of an Authorized Officer of the Borrower, dated as of the Covered
Loan Additional Closing Date, certifying that each statement contained in clause
(a) above shall be true and correct as of the Covered Loan Additional Closing
Date; provided that this paragraph 11.2(b) shall not apply in the case of a
Covered Loan Utilization Request—Disbursement (Schedule C-1, Part I) is being
delivered by the Exporter.

(c)
Covered Loan Utilization Request. The Borrower or the Exporter, as the case may
be, shall have delivered to the Facility Agent a Covered Loan Utilization
Request in accordance with Section 3.1 (Delivery of a Utilization Request).

(d)
Down Payment. Evidence satisfactory to the ECA Agent confirming that the Down
Payment has been received by the Exporter or will be paid to the Exporter
simultaneously with the first Utilization by disbursement of the Commercial Loan
either directly to the Exporter or as reimbursement to the Borrower.

(e)
OeKB Guarantee.

(i)
The OeKB Guarantee shall be in full force and effect;

(ii)
the OeKB Guarantee shall provide cover in relation to the proposed Covered Loan
and in respect of all Covered Loans outstanding as of the date of delivery of
the Covered Loan Utilization Request; and

(iii)
the Borrower shall have delivered such additional information, documentation or
clarification that the ECA Agent advises (acting upon request of the OeKB
Guarantor) is necessary to ensure that the requirements of, or conditions to,
the OeKB Guarantee are satisfied; provided, that the ECA Agent uses its
reasonable endeavors to request such additional information, documentation or
clarification as far as reasonably possible in advance of the proposed date of
disbursement of the Covered Loan.



(f)
Evidence of Final Acceptance. As to the final disbursement of the Covered Loan,
the Facility Agent shall have received satisfactory evidence that the Final
Acceptance has taken place.

(g)
Exporter’s Certificate. The Facility Agent shall have received a duly executed
copy of the Exporter’s Certificate in form and substance reasonably acceptable
to the Facility Agent.


Additional Conditions Precedent to Commercial Loans.
The obligation of each Lender to make any Commercial Loan hereunder (including
its initial Commercial Loan) shall become effective on the Business Day during
the Commercial Loan Commitment Period on which the following conditions shall be
satisfied or waived by each Lender (each, a “Commercial Loan Additional Closing
Date”), and the Facility Agent shall give notice of the satisfaction or waiver
of the conditions set forth in this Section 11.3 (Additional Conditions
Precedent to Commercial Loans) to the Lenders and the Borrower:
(a)
Representations and No Default. (i) Each of the representations and warranties
of the Borrower contained in this Agreement is true and correct in all material
respects on the Commercial Loan Additional Closing Date as if made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualifications therein) in all respects on such respective dates and (ii) no
Default or Event of Default has occurred and is continuing on such date or will
result from the consummation of such borrowing.

(b)
Borrower’s Certificate. The Borrower shall have delivered to the Facility Agent
a certificate of an Authorized Officer of the Borrower, dated as of the
Commercial Loan Additional Closing Date, certifying that each statement
contained in clause (a) above shall be true and correct as of the Commercial
Loan Additional Closing Date.

(c)
Commercial Loan Utilization Request. The Borrower shall have delivered to the
Facility Agent a Commercial Loan Utilization Request in accordance with Section
3.1 (Delivery of a Utilization Request).



54



--------------------------------------------------------------------------------






Article 12
EVENTS OF DEFAULT AND REMEDIES

Events of Default.
Until the Commitments have expired or have been terminated in full and all
Obligations have been indefeasibly paid or repaid in full, the occurrence of any
of the following events, following the lapse of the applicable cure period (if
any) set forth below, or the issuance of written notice (if any) in respect
thereof, shall constitute an “Event of Default”:
(a)
the Borrower fails to pay on or before the due date, any amount due to the
Lenders (unless the failure to pay is caused by an administrative or technical
error which is remedied within three (3) Business Days);

(b)
the Borrower shall default in the due performance or observance of any term,
covenant, warranty, condition or provision of a Finance Document to which it is
a party, not otherwise specified in this Section 12.1 (Events of Default) and,
in the case of defaults other than under any of Section 2.3 (Purpose and Use of
Proceeds), 10.1(a)(iv) (Annual Unconsolidated Statements), 10.1(b) (Reporting
Requirements; Notices), 10.2 (Continuation of Business and Maintenance of
Existence), 10.5 (Limitation on Liens), 10.6 (Limitation on Sale and Leaseback
Transactions), Section 10.7 (Sanctions and Anti-Corruption Laws), 10.12
(Maintenance of Properties) or 10.17 (Merger, Consolidation or Sale of Assets),
10.18 (Amendments to Documents), and 10.19 (Financial Covenants in Other
Agreements) such breach remains unremedied for a period of thirty (30) days or
more after the earlier of (i) written notice from the Facility Agent to the
Borrower and (ii) knowledge of such breach by an officer of the Borrower;

(c) 
the entry by a court having jurisdiction in the premises of (i) an Order for
relief in respect of the Borrower in an involuntary case or proceeding under any
applicable U.S. federal or state bankruptcy, insolvency, reorganization or other
similar law or (ii) an Order adjudging the Borrower a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Borrower under Applicable Law,
or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Borrower or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such Order for relief or any such other Order unstayed and in
effect for a period of thirty (30) consecutive days;

(d)
the commencement by the Borrower of a voluntary case or proceeding under any
applicable U.S. federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of an Order for relief in respect
of the Borrower in an involuntary case or proceeding under any applicable U.S.
federal or state bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under Applicable Law, or the consent by it to the
filing of such petition or to the



55



--------------------------------------------------------------------------------





appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Borrower or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, its inability to pay its debts generally as they
become due, the admission by it in writing thereof, or the taking of corporate
action by the Borrower in furtherance of any such action;
(e)
one or more ERISA Events occurs which individually or in the aggregate has, or
would reasonably be expected to have, a Material Adverse Effect;

(f)
the Borrower fails to comply with any material provision of the Project
Equipment Supply Agreement and such breach remains unremedied beyond any
applicable grace period in the Project Equipment Supply Agreement;

(g)
any representation or statement made or deemed to be made by the Borrower in any
Finance Document or any other document delivered by or on behalf of the Borrower
by an Authorized Officer of the Borrower under or in connection with any
Transaction Document is or proves to have been incorrect or incomplete, to the
extent not already qualified by materiality, in any material respect when made
or deemed to be made (except to the extent such representation or warranty
expressly relates to an earlier date, and in such case, shall be true and
correct on and as of such earlier date) and in each case if the circumstances so
misrepresented are susceptible to cure and not corrected within five (5) days
after the earlier of (i) written notice from the Facility Agent to the Borrower
and (ii) knowledge of such breach by an officer of the Borrower;

(h)    
(i)
it becomes unlawful for the Borrower to perform in any material respect any of
its Obligations under any Finance Document;

(ii)
any obligation or obligations of the Borrower under any of the Finance Documents
are not or cease to be legal, valid, binding or enforceable and the cessation
individually or cumulatively materially and adversely affects the interests of
the Lenders under the Finance Documents; or

(iii)
any Finance Document ceases to be in full force and effect or is alleged by a
party to it (other than a Finance Party) to be ineffective;

(i)
the Borrower suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a part of its business which has, or would reasonably be
expected to have, a Material Adverse Effect; provided that temporary suspensions
in connection with maintenance in the ordinary course of business shall not
constitute an Event of Default under this clause (i);

(j)    
(i)
the Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest or other amount and regardless of amount) in respect of
any



56



--------------------------------------------------------------------------------





Material Indebtedness, when and as the same shall become due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue unremedied for the applicable cure
period, if any, provided in the document evidencing such Material Indebtedness,
and the Borrower or its Subsidiary, as applicable, fails to demonstrate, to the
satisfaction of the Lenders, that the default of such Material Indebtedness
would not reasonably be expected to have a Material Adverse Effect;
(ii)
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity pursuant to any document evidencing or
relating to such Material Indebtedness (other than by a mandatory prepayment
required due to asset sale, casualty or condemnation (other than a total loss)
or debt or equity issuance), and the Borrower fails to demonstrate, to the
satisfaction of the Lenders, that the acceleration of such Material Indebtedness
would not reasonably be expected to have a Material Adverse Effect; and

(k)
one or more judgments for the payment of money in an aggregate amount exceeding
$100,000,000 shall be rendered against the Borrower or any of its Subsidiaries
and shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any asset of the
Borrower or its Subsidiary, as applicable, to enforce any such judgment.


Remedies upon Default.
(a)
Upon the occurrence of an Event of Default:

(i)
under Section 12.1(c) or Section 12.1(d) (Events of Default) to the extent
permitted by Applicable Law, the Obligations shall automatically and immediately
become due and payable and the Facility Agent shall take the actions set forth
in paragraph (b) below (other than paragraph (b)(i));

(ii)
all outstanding Loans shall bear interest in accordance with Section 5.2
(Default Interest).

(b)
Upon the occurrence, and during the continuance, of any Event of Default, the
Majority Lenders or the Facility Agent as instructed by the Majority Lenders
may, by notice given to the Borrower, take any of the following actions:

(i)
declare all Obligations to be immediately due and payable; and

(ii)
to the extent permitted by Applicable Law:

(A)
take such actions and commence such proceedings as may be permitted at law or in
equity; and

(B)
cancel any or all Unused Commitments,



57



--------------------------------------------------------------------------------





and all of the foregoing without any additional notice, presentment, demand,
protest, notice of protest, dishonor or any other action except as required by
law. The rights and remedies of the Facility Agent and the Lenders hereunder are
cumulative and are in addition to and not in substitution for any other rights
or remedies provided by Applicable Law or by any of the other Finance Documents.
(c)
The Facility Agent will use commercially reasonable efforts to notify the
Borrower and each Lender upon its satisfaction as to the cessation of an Event
of Default without undue delay upon obtaining actual knowledge thereof, it being
understood that no failure or delay on the part of the Facility Agent to provide
any such notice will (i) give rise to any claim by the Borrower or any Lender
against the Facility Agent or (ii) extend the period during which an Event of
Default exists.


Article 13
CHANGES TO PARTIES

Assignment by Lenders.
(a)
This Agreement and the other Finance Documents shall inure to the benefit of and
be binding upon the parties hereto and thereto, their respective successors and
any permitted assignee of some or all of the parties’ rights or obligations
under this Agreement and the other Finance Documents as permitted under this
Section 13.1 (Assignment by Lenders).

(b)
A Lender (the “Existing Lender”) may assign or transfer all or any part of its
rights in respect of the Obligations, this Agreement and the other Finance
Documents to or in favor of any Lender, any Affiliate of any Lender or the OeKB
Guarantor upon notice to the Facility Agent and the Borrower and have its
corresponding obligations hereunder and thereunder assumed by such Person;
provided, that:

(i)
except with respect to an assignment or transfer to any Lender or Affiliate of
any Lender, no Lender shall be permitted to make a partial assignment or
transfer of Loans in a principal amount of less than $5,000,000 and, if greater,
in an amount which is an integral multiple of $500,000;

(ii)
the Facility Agent’s and the Borrower’s consent to assignment shall be required
(which consent shall not be unreasonably withheld, delayed or conditioned) for
any assignment to a Person other than any Lender, any Affiliate of any Lender or
the OeKB Guarantor; unless an Event of Default has occurred and is continuing
and in such case a Lender may make an assignment or transfer to any Person with
the Facility Agent’s consent and such transfer or assignment shall not require
the consent of the Borrower and shall not be subject to any restriction
(including those set forth in this Section 13.1 (Assignment by Lenders));
provided, that no Loans may be assigned to any Sanctions Target; this
restriction shall not apply to any Restricted Finance Party if and to the extent
it would result in any violation of, conflict with or liability under any EU
Anti-Boycott Regulation;

(iii)
no assignment or transfer may be made to the Borrower or any Affiliate thereof;
and



58



--------------------------------------------------------------------------------





(iv)
with respect to Covered Loans, the consent of the ECA Agent acting on behalf of
the OeKB Guarantor shall be required.

(c)
If the Borrower has not given the Facility Agent notice of its objection to an
assignment of a Loan within five (5) Business Days after receiving notice of
such assignment, the Borrower shall be deemed to have consented to the
assignment. Any assignment made hereunder shall become effective when the
Facility Agent executes a duly completed and executed Transfer Certificate which
is delivered by the Existing Lender and the Permitted Transferee. Any such
assignee shall be treated as a party to this Agreement and the OeKB Guarantee
for all purposes of this Agreement and the OeKB Guarantee and the other Finance
Documents and shall be entitled to the full benefit hereof and thereof and shall
be subject to the obligations of the Lenders to the same extent as if it were an
initial party in respect of the rights assigned to it and obligations assumed by
it and the Lender making such assignment shall be released and discharged
accordingly.

(d)
If the consent of the Borrower is required for any assignment, the Facility
Agent shall not be obligated to enter into a Transfer Certificate if the
Borrower withholds its consent.

(e)
The Lenders may provide to any potential permitted assignee or transferee such
information, including Confidential Information, concerning this Agreement, the
other Finance Documents, the OeKB Guarantee and the financial position and the
operations of the Borrower as, in the reasonable opinion of the Lenders, may be
relevant or useful in connection with this Agreement, the other Finance
Documents or any portion thereof proposed to be acquired by such assignee or
transferee; provided, that each recipient of such information agrees not to
disclose such information to any other Person except as permitted pursuant to
Section 20.1(d) (Confidential Information).

(f)
The Facility Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain at one of its offices at KfW IPEX-Bank GmbH,
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany a copy of each
assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Facility Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(g)
Each new Lender, by executing the relevant Transfer Certificate, confirms that
the Facility Agent, has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Lenders in
accordance with this Agreement before the date the transfer becomes effective.

(h)
Each new Lender shall pay to the Facility Agent a processing and recordation fee
of $5,000 upon execution and delivery of the relevant Transfer Certificate.



59



--------------------------------------------------------------------------------





(i)
Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Facility Agent, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights or obligations under this Agreement (including
all or a portion of its Commitment or the Loans owing to it); provided, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Facility Agent
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

(j)
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver of Section 22.4 (Amendment and Waiver)
that affects such Participant and that requires the consent of each Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Loans or other obligations under
the Finance Documents (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Finance Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the proposed United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Facility Agent (in its capacity as Facility Agent) shall have no
responsibility for maintaining a Participant Register.

(k)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(l)
In connection with any assignment, participation or pledge made pursuant to this
Section 13.1 (Assignment by Lenders), the Borrower agrees to enter into such
documents as may reasonably be required by a Lender to evidence such assignment,
participation or pledge.



60



--------------------------------------------------------------------------------






Assignment by Borrower.
The Borrower shall not assign all or any part of its rights, benefits or
Obligations under this Agreement or any of the other Finance Documents to which
it is a party without the prior written consent of the Lenders.

Assignment to OeKB Guarantor.
In the event that the OeKB Guarantor makes a payment pursuant to the OeKB
Guarantee to any Covered Lender or the ECA Agent for the account of any Covered
Lender, the Borrower and the Covered Lenders shall recognize the OeKB
Guarantor’s full rights of subrogation against the Borrower to the Covered
Lender to whom the claim payment was made, including to share pro rata with the
other Covered Lenders in any payments received and distributed according to the
terms of this Agreement (subject, however, to the express provisions of
Sections 4.4 (Voluntary Prepayment) and 4.7 (Application)).

Article 14
ADMINISTRATIVE PARTIES

Appointment of the Facility Agent.
(a)
Each Finance Party (other than the Facility Agent) hereby irrevocably appoints
and authorizes the Facility Agent to act on its behalf as its agent under and in
connection with the Finance Documents. By its signature below, the Facility
Agent (or any successor thereto pursuant to this Article 14 (Administrative
Parties)) accepts such appointment.

(b)
Each Finance Party (other than the Facility Agent) irrevocably authorizes the
Facility Agent in such capacity to:

(i)
take such actions, perform the duties and to exercise the rights, powers,
authorities and discretions that are specifically delegated to the Facility
Agent under or in connection with the Finance Documents, together with any other
incidental rights, powers, authorities and discretions as are reasonably
incidental thereto; and

(ii)
enter into and deliver each Finance Document expressed to be entered into by the
Facility Agent.

(c)
Each of the Finance Parties (other than the Facility Agent) hereby exempts the
Facility Agent from the restrictions pursuant to section 181 of the German Civil
Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other Applicable Law, in each case to the extent legally
possible to such Finance Party. A Finance Party which cannot grant such
exemption shall notify the Facility Agent accordingly.

(d)
The provisions of this Article 14 (Administrative Parties) are solely for the
benefit of the Finance Parties and the Borrower shall not have rights as a
third-party beneficiary of any such provision.


Instructions to the Facility Agent.


61



--------------------------------------------------------------------------------





(a)
Unless a contrary indication appears in a Finance Document or the OeKB
Guarantee, the Facility Agent is hereby authorized by the Finance Parties party
hereto to execute, deliver and perform each of the Finance Documents to which
the Facility Agent is or is intended to be a part.

(b)
The Facility Agent is not authorized to act on behalf of a Lender (without first
obtaining such Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document or the OeKB Guarantee.

(c)
The Facility Agent may:

(i)
assume, absent actual knowledge or written notice to the contrary, that (A) any
representation made by any Person in connection with any Finance Document is
true, (B) no Default or Event of Default exists, (C) no Person is in breach of
or in default under its obligations under any Finance Document and (D) any
right, power, authority or discretion vested herein upon the other Agent has not
been exercised;

(ii)
assume, absent actual knowledge or written notice to the contrary, that any
notice or certificate given by any Person has been validly given by a Person
authorized to do so and act upon such notice or certificate unless the same is
revoked or superseded by a further such notice or certificate;

(iii)
assume, absent written notice to the contrary, that the address, facsimile,
email and telephone numbers for the giving of any written notice to any Person
hereunder is that identified in Section 21.1 (Notices) until it has received
from such Person a written notice designating some other office of a Person to
replace any such address or facsimile or email or telephone number and act upon
any such notice until the same is superseded by a further such written notice;
and

(iv)
employ, the out-of-pocket costs and expenses of which shall be for the account
of the Borrower, attorneys, consultants, accountants or other experts whose
advice or services the Facility Agent may reasonably determine is necessary
(provided, that, in connection with an exercise of remedies following the
occurrence of an Event of Default, the Facility Agent shall be permitted to
employ any such Person at the reasonable expense of the Borrower as it
determines to be necessary in its sole discretion), may pay reasonable and
documented fees and expenses for the advice or service of any such Person and
may rely upon any advice so obtained; provided, that the Facility Agent shall be
under no obligation to act upon such advice if it does not deem such action to
be appropriate.


Duties of the Facility Agent.
(a)
The Facility Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

(b)
The Facility Agent shall forward promptly to a Finance Party the original or a
copy of any document which it receives under this Agreement and the other
Finance Documents,



62



--------------------------------------------------------------------------------





including non-administrative notices, certificates, reports, opinions and
agreements, which are delivered to the Facility Agent for such Finance Party by
any other Finance Party and shall provide a copy of all notices delivered to it
or by it under each Finance Document to which it is a party to the Facility
Agent.
(c)
The Facility Agent shall perform its duties in accordance with the Finance
Documents and any instructions given to it by the Majority Lenders, which
instructions shall be binding on all Finance Parties party hereto.

(d)
The Facility Agent shall have no responsibility for the accuracy or completeness
of any information supplied by any Person in connection with the Project
Upgrades or for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other document referred to herein
or provided for herein or therein or for any recitals, statements,
representations or warranties made by the Borrower or any other Person contained
in this Agreement or any other Finance Document or in any certificate or other
document referred to or provided for in or received by the Facility Agent,
hereunder or thereunder. The Facility Agent shall not be liable as a result of
any failure by the Borrower or its Affiliates or any Person party hereto or to
any other Finance Document to perform their respective obligations hereunder or
under any other Finance Document or any document referred to or provided for
herein or therein or as a result of taking or omitting to take any action
hereunder or in relation to any Finance Document, except to the extent of the
Facility Agent’s gross negligence, fraud or willful misconduct.

(e)
The Facility Agent is not obligated to monitor or enquire whether a Default or
Event of Default has occurred. The Facility Agent shall not be deemed to have
knowledge of or notice of the occurrence of a Default or Event of Default unless
the Facility Agent has actual knowledge of such Default or Event of Default or
has received a notice from a Finance Party, referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“Notice of Default.” If the Facility Agent has received notice from a Person
describing a Default or Event of Default or receives such a “Notice of Default,”
the Facility Agent shall give prompt notice thereof to the other Agent and each
Lender. The Facility Agent shall take such action with respect to such Default
or Event of Default as is provided in Article 12 (Events of Default and
Remedies); provided, that, unless and until the Facility Agent shall have
received such directions, it may (but shall not be obligated to) take such
action or refrain from taking such action, with respect to such Default or Event
of Default as it shall deem advisable and in the best interest of the Finance
Parties.

(f)
The Facility Agent shall not:

(i)
be bound to inquire as to (A) whether or not any representation made by any
other Person in connection with any Finance Document is true, (B) the occurrence
or otherwise of any Default or Event of Default, (C) the performance by any
other Person of its obligations under any of the Finance Documents or (D) any
breach or default by any other Person of its obligations under any of the
Finance Documents;



63



--------------------------------------------------------------------------------





(ii)
be bound to account to any Person for any sum or the profit element of any sum
received by it for its own account except as provided in this Agreement; or

(iii)
be bound to disclose to any Person any information relating to the Project
Upgrades or to any Person if such disclosure would or might in its opinion,
constitute a breach of any Applicable Law or otherwise be actionable at the suit
of any Person.

(g)
The Facility Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

(h)
It is understood and agreed by each Finance Party hereto (for itself and any
Person claiming through it) that, except as expressly set forth herein, it has
itself been and will continue to be, solely responsible for making its own
independent appraisal of and investigations into, the financial condition,
creditworthiness, condition, affairs, status and nature of each Person and,
accordingly, each such Finance Party hereto warrants to the Facility Agent that
it has not relied on and will not hereafter rely on the Facility Agent:

(i)
in making its decision to enter into this Agreement, any other Finance Document,
the OeKB Guarantee or any amendment, waiver or other modification hereto or
thereto;

(ii)
to check or inquire on its behalf into the adequacy, accuracy or completeness or
any information provided by any Person in connection with any of the Finance
Documents or the transactions therein contemplated (whether or not such
information has been or is hereafter circulated to such Person by the Facility
Agent); or

(iii)
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of any Person.


Role of the Mandated Lead Arranger.
Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger has no obligations of any kind to any other Finance Party under or in
connection with any Finance Document or the OeKB Guarantee.

No Fiduciary Duties.
(a)
Except as specifically provided in a Finance Document:

(i)
nothing in the Finance Documents makes an Administrative Party a trustee or
fiduciary of any other person; and

(ii)
no Administrative Party shall be bound to account to any Lender for any sum or
the profit element of any sum received by it for its own account.



64



--------------------------------------------------------------------------------





(b)
Each Lender (x) represents and warrants, as of the date of becoming a Lender
party hereto, to, and (y) covenants, from the date of becoming a Lender party
hereto to the date of ceasing to be a Lender party hereto, for the benefit of,
the Agents, the Mandated Lead Arranger and its respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that at least
one of the following is and will be true:

(i)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the transactions contemplated by this Agreement and the
Finance Documents;

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the transactions contemplated by this Agreement and the
Transaction Documents,

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the transactions
contemplated by this Agreement and the Transaction Documents, (C) the entrance
into, participation in, administration of and performance of the transactions
contemplated by this Agreement and the Transaction Documents satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the transactions
contemplated by this Agreement and the Transaction Documents; or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between each Arranger, the Agent and such Lender.

In addition, unless subclause (i) of this clause (b) is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in sub-clause (iv) of this clause (b), such Lender further
(x) represents and warrants, as of the date of becoming a Lender party hereto,
to, and (y) covenants, from the date of becoming a Lender party hereto to the
date of ceasing to be a Lender party hereto, for the benefit of, the Agents, the
Mandated Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Agents, the Mandated Lead Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Party under
this Agreement or any documents related hereto).


65



--------------------------------------------------------------------------------






Business with the Borrower.
(a)
Each Administrative Party may accept deposits from, lend money to and generally
engage in any kind of banking or other business with the Borrower.

(b)
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents and, with respect to the Covered Lenders, the OeKB
Guarantee, as applicable, as any other Lender and may exercise those rights and
powers as though it were not an Administrative Party.

(c)
Each Administrative Party may carry on any business with the Borrower or its
related entities (including acting as an agent or a trustee in connection with
any other financing).


Responsibility for Documentation.
No Administrative Party is responsible or liable for:
(a)
the adequacy, accuracy or completeness of any statement or information (whether
oral or written) made, given or supplied by any person in or in connection with
any Finance Document or the OeKB Guarantee, as applicable;

(b)
the legality, validity, effectiveness, adequacy, completeness or enforceability
of any Finance Document, the OeKB Guarantee, as applicable, or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document, the OeKB Guarantee,
as applicable; or

(c)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by Applicable Law or regulation relating to insider dealing or
otherwise.


Exclusion of Liability.
(a)
Without limiting paragraph (a)(ii) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of any
Administrative Party), no Administrative Party nor any of its respective
officers, directors, employees or agents shall be liable to any Person for:

(i)
any damage, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, the OeKB Guarantee, as
applicable, unless directly caused by its gross negligence, willful misconduct
or fraud, as determined by a court of competent jurisdiction;

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the OeKB Guarantee, as
applicable, or the arrangement or document entered into, made or executed in
anticipation of,



66



--------------------------------------------------------------------------------





under or in connection with, any Finance Document, the OeKB Guarantee, as
applicable; or
(iii)
without prejudice to the generality of paragraphs (a)(i) and (a)(ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalization,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third-party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.
(b)
Neither the Administrative Party nor any of its officers, directors, employees
or agents shall be liable to any Person for any action taken or omitted under
this Agreement, under the other Finance Documents or the OeKB Guarantee, as
applicable, or in connection therewith, except to the extent caused by the gross
negligence, fraud or willful misconduct of such Administrative Party, as
determined by a court of competent jurisdiction. The Finance Parties party
hereto each (for itself any Person claiming through it) hereby release, waive,
discharge and exculpate such Administrative Party for any action taken or
omitted under this Agreement, under the other Finance Documents or the OeKB
Guarantee, as applicable, or in connection therewith, except to the extent
caused by the gross negligence, fraud or willful misconduct of such
Administrative Party as determined by a court of competent jurisdiction. Each
Administrative Party will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under any Finance
Document or the OeKB Guarantee, as applicable, to be paid by such Administrative
Party if the Administrative Party has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognized clearing or settlement system used by the Administrative Party
for that purpose.

(c)
No Finance Party (other than the relevant Administrative Party (as applicable))
may take any proceedings against any officer, employee or agent of an
Administrative Party in respect of any claim it might have against such
Administrative Party or in respect of any act or omission of any kind by such
officer, employee or agent in relation to any Finance Document, the OeKB
Guarantee, as applicable, except in respect of proceedings for fraud. Any
officer, employee or agent of an Administrative Party may enforce and enjoy the
benefit of this Section 14.8 (Exclusion of Liability).

(d)
Nothing in this Agreement shall obligate any Administrative Party to carry out:

(i)
any “know your customer” or other checks in relation to any person; or



67



--------------------------------------------------------------------------------





(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to each Administrative Party
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by any
other Administrative Party.
(e)
Without prejudice to any provision of any Finance Document or the OeKB
Guarantee, as applicable, excluding or limiting an Administrative Party’s
liability, any liability of an Administrative Party arising under or in
connection with any Finance Document, the OeKB Guarantee, as applicable, shall
be limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of such Administrative Party or, if later, the date on which the loss
arises as a result of such default) but without reference to any special
conditions or circumstances known to such Administrative Party at any time which
increase the amount of such loss. In no event shall any Administrative Party be
liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not foreseeable, whether or not such Administrative Party has been
advised of the possibility of such loss or damages and regardless of whether the
claim for loss or damage is made in negligence, breach of contract, duty or
otherwise.


Lender’s Indemnity.
(a)
Without limiting the liability of the Borrower under the Finance Documents, each
Commercial Lender shall indemnify (in proportion to such Commercial Lender’s
share of total outstanding Commercial Loans or, if no Commercial Loans are then
outstanding, its share of the Total Commercial Loan Commitment), the Facility
Agent, within three (3) Business Days of demand against any cost, loss or
liability Incurred by the Facility Agent, except to the extent that the cost,
loss or liability is caused by the Facility Agent’s gross negligence, willful
misconduct or fraud in acting as such Agent under the Finance Documents (unless
the Facility Agent has been reimbursed by the Borrower pursuant to a Finance
Document).

(b)
Without limiting the liability of the Borrower under the Finance Document or
under the OeKB Guarantee, as applicable, each Covered Lender shall indemnify (in
proportion to such Covered Lender’s share of total outstanding Covered Loans or,
if no Covered Loans are then outstanding, its share of the Total Covered Loan
Commitment), each Agent, within three (3) Business Days of demand against any
cost, loss or liability Incurred by such Agent, except to the extent that the
cost, loss or liability is caused by such Agent’s gross negligence, willful
misconduct or fraud in acting as such Agent under the Finance Documents or the
OeKB Guarantee, as applicable (unless the applicable Agent has been reimbursed
by the Borrower pursuant to a Finance Document or the OeKB Guarantee, as
applicable).

(c)
The Borrower shall immediately on demand reimburse any Lender for any payment
such Lender makes to an Agent under this Section 14.9 (Lender’s Indemnity).



68



--------------------------------------------------------------------------------






Resignation and Replacement of the Facility Agent.
(a)
The Facility Agent may resign and appoint one of its Affiliates as successor
Facility Agent by giving written notice to the Lenders and the Borrower.

(b)
Alternatively, the Facility Agent may resign by giving thirty (30) days’ written
notice to the Lenders and the Borrower, in which case the Majority Lenders (with
the consent of the Borrower so long as no Event of Default has occurred and is
continuing) may appoint a successor Facility Agent.

(c)
The Majority Lenders may remove the Facility Agent from its appointment
hereunder with or without cause by giving prior written notice to that effect to
the Facility Agent and the Borrower.

(d)
If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within twenty (20) days after notice of
resignation or removal was given, the retiring Facility Agent (with the consent
of the Borrower so long as no Event of Default has occurred and is continuing)
may appoint a successor Facility Agent.

(e)
The retiring Facility Agent shall, at its own cost:

(i)
make available to the successor Facility Agent those documents and records and
provide such assistance as the successor Facility Agent may reasonably request
for the purposes of performing its functions as the Facility Agent under the
Finance Documents and the OeKB Guarantee, as applicable; and

(ii)
enter into and deliver to the successor Facility Agent those documents and
effect any registrations as may be reasonably required for the transfer or
assignment of all of its rights and benefits under the Finance Documents to the
successor Facility Agent.

(f)
The resignation of the Facility Agent and the appointment of any successor
Facility Agent shall both become effective only when the successor Facility
Agent notifies all the Finance Parties that it accepts its appointment.

(g)
On giving the notification, the successor Facility Agent shall succeed to the
position of the Facility Agent and the term “Facility Agent” shall mean the
successor Facility Agent.

(h)
Upon its resignation becoming effective, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents and
the OeKB Guarantee, as applicable (other than its obligations under
paragraph (e) above and other than any accrued liabilities) but shall remain
entitled to the benefit of this Section 14.10 (Resignation and Replacement of
the Facility Agent). The provisions of this Agreement shall inure to the
retiring Facility Agent’s benefit as to any actions taken or omitted to be taken
by it under this Agreement and the other Finance Documents and the OeKB
Guarantee, as applicable, while it was Facility Agent. Any successor and each of
the other Finance Parties shall have



69



--------------------------------------------------------------------------------





the same rights and obligations amongst themselves as they would have had if
such successor had been an initial Finance Party.
(i)
After consultation with the Borrower, the Majority Lenders may, by notice to the
Facility Agent, require it to resign under paragraph (c) above. In this event,
the Facility Agent shall resign in accordance with paragraph (b) above.


Facility Agent and ECA Agent Relationship with the Covered Lenders.
(a)
Each of the Facility Agent and ECA Agent may treat the person shown in its
records as Covered Lender at the opening of business (in the place of the
Facility Agent’s or ECA Agent’s principal office, as applicable, as notified to
the Finance Parties from time to time) as each Covered Lender acting through its
lending office:

(i)
entitled to or liable for any payment due under any Finance Document or OeKB
Guarantee on such day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document or OeKB
Guarantee made or delivered on such day,

unless it has received not less than five (5) Business Days’ prior notice from
such Covered Lender to the contrary in accordance with the terms of this
Agreement.
(b)
The Facility Agent may at any time and shall, if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

(c)
Any Lender may by notice to the Facility Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
dispatched to such Lender under the Finance Documents or the OeKB Guarantee, as
applicable.

(i)
Any such notice:

(A)
shall contain the address, fax number and (where communication by electronic
mail or other electronic means is permitted under a Finance Document or the OeKB
Guarantee, as applicable) electronic mail address and any other information
required to enable the sending and receipt of information by that means (and, in
each case, the department or officer, if any, for whose attention communication
is to be made); and

(B)
shall be treated as a notification of a substitute address, fax number,
electronic mail address, department and officer by such Lender for the purposes
of the Finance Documents or the OeKB Guarantee, as applicable.

(ii)
The Facility Agent is entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were such Lender.



70



--------------------------------------------------------------------------------





(d)
The Facility Agent shall keep a record of all Finance Parties and supply any
other Finance Party with a copy of the record on request. The record shall
include each Lender’s contact details for the purposes of the Finance Documents
and the OeKB Guarantee, as applicable, and its lending office.


14.12
Appointment of the ECA Agent.

(a)
Each of the Covered Lenders irrevocably appoints the ECA Agent to act as its
agent under and in connection with the OeKB Guarantee. By its signature below,
the ECA Agent (or any successor thereto pursuant to this Article 14
(Administrative Parties)) accepts such appointment.

(b)
Each of the Covered Lenders irrevocably authorizes the ECA Agent to:

(i)
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the ECA Agent under or
in connection with the OeKB Guarantee together with any other incidental rights,
powers, authorities and discretions; and

(ii)
enter into and deliver on its behalf the OeKB Guarantee and agrees severally to
be bound by the terms and conditions of the OeKB Guarantee as if it had executed
and delivered the OeKB Guarantee for and in its own name.

(c)
Any bank or financial institution serving as ECA Agent hereunder shall have the
same rights and powers in its capacity as a Covered Lender as any other Covered
Lender and may exercise the same as though it were not the ECA Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or Affiliate thereof as if it
were not the ECA Agent hereunder.

(d)
Each Covered Lender expressly confirms that it releases the Facility Agent and
the ECA Agent from the restrictions pursuant to section 181 of the German Civil
Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other Applicable Law as provided for in paragraph (c) of Section
14.1 (Appointment of the Facility Agent) and this Section 14.12 (Appointment of
the ECA Agent).


14.13
Representations and Agreement.

Each Covered Lender represents and warrants to the ECA Agent that: (a) it has
reviewed the OeKB Guarantee and is aware of the provisions thereof and (b) no
information provided by such Covered Lender in writing to the OeKB Guarantor
prior to the date hereof was incomplete, untrue or incorrect in any respect
except to the extent that such Covered Lender, in the exercise of reasonable
care and due diligence prior to the giving of the information, could not have
discovered the error or omission. Each Covered Lender represents and warrants
that it has not taken (or failed to take), and agrees that it shall not take (or
fail to take), any action that would result in the ECA Agent being in breach of
any of its obligations as “Guarantee Holder” under the OeKB Guarantee, or result
in the Guarantee Holder being in breach of its obligations under the OeKB
Guarantee, or which would otherwise prejudice the Guarantee Holder’s ability to
make a claim on behalf of the Covered Lenders under the OeKB Guarantee.

14.14
Communications.

The ECA Agent agrees to furnish promptly to the Facility Agent (for delivery to
each Covered Lender) a copy of each written communication received by it from,
or sent by it to, the OeKB Guarantor, the Borrower, the Facility Agent and any
amendment or waiver of any of the provisions of the OeKB Guarantee, this
Agreement or any other Finance Document or the transactions contemplated hereby
or thereby, or from any Covered Lender pursuant to or in relation to this
Agreement or any other Finance Document. The ECA Agent agrees not to take any
action under the OeKB Guarantee without the consent of the Facility Agent
(acting upon the instructions of the Majority Lenders). The ECA Agent agrees to
furnish promptly to the Facility Agent a request for any information it
reasonably requires for the purposes of fulfilling its duties under the OeKB
Guarantee. Furthermore, at any time in which the OeKB Guarantor’s consent is
required under the terms of the OeKB Guarantee for any consent, waiver,
approval, direction, amendment, supplement or other modification or any other
action to be taken by the Covered Lenders with respect to this Agreement or any
other Finance Document, the ECA Agent agrees to promptly inform the Facility
Agent of such consent requirement.

14.15
Limitation on Right to Make Claims.

Each Covered Lender acknowledges and agrees that it shall have no entitlement to
make any claim or to take any action whatsoever under or in connection with the
OeKB Guarantee except through the ECA Agent (acting upon the instructions of the
Facility Agent) and that all of the rights of the Covered Lenders under the OeKB
Guarantee shall only be exercised by the ECA Agent (acting upon the instructions
of the Facility Agent in accordance with the terms of this Agreement and the
Finance Documents).


71



--------------------------------------------------------------------------------






14.16
Resignation of the ECA Agent.

(a)
The ECA Agent may resign and appoint one of its Affiliates as successor by
giving notice to the Covered Lenders and the Borrower.

(b)
Alternatively, the ECA Agent may resign by giving thirty (30) days’ notice to
the Covered Lenders and the Borrower, in which case the Covered Lenders, acting
unanimously (after consultation with the Borrower) may appoint a successor ECA
Agent.

(c)
If the Covered Lenders, acting unanimously, have not appointed a successor ECA
Agent in accordance with paragraph (b) above within twenty (20) days after
notice of resignation was given, the retiring ECA Agent (with the consult of the
Borrower so long as no Default or Event of Default has occurred or is
continuing) may appoint a successor ECA Agent.

(d)
The retiring ECA Agent shall, at its own cost:

(i)
make available to the successor ECA Agent such documents and records and provide
such assistance as the successor ECA Agent may reasonably request for the
purposes of performing its functions as ECA Agent under the Finance Documents;
and

(ii)
enter into and deliver to the successor ECA Agent those documents and effect any
registrations as may be reasonably required for the transfer or assignment of
all of its rights and benefits under the Finance Documents to the successor ECA
Agent.

(e)
The ECA Agent’s resignation notice shall only take effect upon the appointment
of a successor.

(f)
Upon the appointment of a successor, the retiring ECA Agent shall be discharged
from any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (d) above) but shall remain entitled to the benefit
of Section 14.9(b) (Lender’s Indemnity) and this Article 14 (Administrative
Parties) (and any agency fees for the account of the retiring ECA Agent shall
cease to accrue from (and shall be payable on) that date). Any successor and
each of the other Administrative Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original party.

(g)
Pursuant to the terms of the OeKB Guarantee, the parties hereto acknowledge that
any successor ECA Agent shall be required to act as “Guarantee Holder” under the
OeKB Guarantee. The “Guarantee Holder” under the OeKB Guarantee shall not
transfer the OeKB Guarantee or any rights thereunder to any successor ECA Agent
or any other third party without the express written consent of the OeKB
Guarantor.


14.17
Replacement of the ECA Agent.

(a)
With the consent of the Borrower (so long as no Default or Event of Default has
occurred or is continuing), the Covered Lenders, acting unanimously, may, by
giving thirty (30) days’ notice to the ECA Agent (or, at any time the ECA Agent
is an Impaired Agent, by giving any shorter notice determined by the Covered
Lenders, acting unanimously) replace the ECA Agent by appointing a successor ECA
Agent, which shall be acceptable to the OeKB Guarantor.

(b)
The retiring ECA Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Covered Lenders) make available to the successor
ECA Agent such documents and records and provide such assistance as the
successor ECA Agent may reasonably request for the purposes of performing its
functions as ECA Agent under the Finance Documents.

(c)
The appointment of the successor ECA Agent shall take effect on the date
specified in the notice from the Covered Lenders, acting unanimously, to the
retiring ECA Agent. As from this date, the retiring ECA Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) above) but shall remain entitled
to the benefit of Section 14.9(b) (Lender’s Indemnity) and this Article 14
(Administrative Parties) (and any agency fees for the account of the retiring
ECA Agent shall cease to accrue from (and shall be payable on) that date).

(d)
Any successor ECA Agent and each of the other parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original party.


14.18
No Liability.

Neither the ECA Agent nor any of its officers, directors, employees or agents
shall be liable to any Person for any action taken or omitted under this
Agreement, the OeKB Guarantee or under the other Finance Documents or in
connection therewith (including any action or omission that, in its opinion,
results in or is reasonably likely to result in a breach of any term of the OeKB
Guarantee), except to the extent caused by the gross negligence, fraud or
willful misconduct of the ECA Agent, as determined by a court of competent
jurisdiction. The Covered Lenders hereto each (for itself and any Person
claiming through it) hereby releases, waives, discharges and exculpates the ECA
Agent and the Facility Agent for any action taken or omitted under this
Agreement, the OeKB Guarantee or under the other Finance Documents or in
connection therewith, except to the extent caused by gross negligence, fraud or
willful misconduct of the ECA Agent as determined by a court of competent
jurisdiction. The ECA Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the OeKB
Guarantee or any other Finance Document to be paid by the ECA Agent if the ECA
Agent has taken all necessary steps as soon as reasonably practicable to comply
with the regulations or operating procedures of any recognized clearing or
settlement system used by the ECA Agent for that purpose.

Agent’s Confidentiality.
(a)
In acting as an agent for the Finance Parties, each Administrative Party shall
be regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions and departments.

(b)
If information is received by another division or department of any
Administrative Party, it may be treated as confidential to such division or
department and such Administrative Party shall not be deemed to have notice of
it.


14.20
Consent of the OeKB Guarantor.

(a)
At any time in which the OeKB Guarantor’s consent is required under the terms of
the OeKB Guarantee, for any consent, waiver, approval, direction, amendment,
supplement or other modification or any other action to be taken by the Covered
Lenders with respect to this Agreement or any other Finance Document, the
Facility Agent shall not take such action until the ECA Agent, has notified the
Facility Agent that such consent has been obtained. The Facility Agent shall
notify the Covered Lenders that such consent has been obtained or denied, as the
case may be.

(b)
Notwithstanding the foregoing or anything else to the contrary in this Agreement
or the Finance Documents, the parties hereto acknowledge and agree that,
pursuant to the terms of the OeKB Guarantee, the OeKB Guarantor shall have sole
consent and approval rights over any waivers, amendments, supplements or
modifications of or under this Agreement and shall, in its sole discretion,
direct the voting of the Covered Lenders through the ECA Agent.


Credit Appraisal by the Covered Lenders.
Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document or the OeKB
Guarantee, as applicable, each Covered Lender confirms to the Administrative
Parties that it has been, and shall continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document and the OeKB Guarantee,
including but not limited to:
(a)
the financial condition, creditworthiness, status and nature of the Borrower;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the OeKB Guarantee and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document;

(c)
whether such Covered Lender has recourse, and the nature and extent of such
recourse, against any Finance Party or any of its respective assets under or in
connection with any Finance Document, the OeKB Guarantee, the transactions
contemplated by the Finance Documents, the OeKB Guarantee, or any other
agreement, arrangement or document entered into made or executed in anticipation
of, under or in connection with any Finance Document, the OeKB Guarantee, as
applicable; and

(d)
the adequacy, accuracy and completeness of any reports and any other information
provided by any Administrative Party, by any Finance Party or by any other
person under or in connection with any Finance Document, the OeKB Guarantee, the
transactions contemplated by the Finance Documents and OeKB Guarantee, or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document and the OeKB
Guarantee.


Deduction from Amounts Payable by Administrative Parties.
If any Finance Party owes an amount to any Administrative Party under the
Finance Documents or the OeKB Guarantee, as applicable, such Administrative
Party may, after giving notice to such Finance Party, deduct an amount not
exceeding such amount from any payment to such Finance Party which such
Administrative Party would otherwise be obligated to make under the Finance
Documents or the OeKB Guarantee, as applicable, and apply the amount deducted in
or towards satisfaction of the amount owed. For the purposes of the Finance
Document or the OeKB Guarantee, as applicable, such Finance Party shall be
regarded as having received the amount so deducted.

Notice Period.
Where a Finance Document or the OeKB Guarantee, as applicable, specifies a
minimum period of notice to be given to any Administrative Party, such
Administrative Party may, at its discretion, accept a shorter notice period.

Payments.
(a)
While no Event of Default is continuing, the Borrower shall make all payments in
accordance with Article 16 (Payment Mechanics).

(b)
Following an Event of Default that is continuing, provided the Facility Agent
has declared all Obligations immediately due and payable, all payments shall be
made to the Facility Agent for distribution to the Lenders in accordance with
this Agreement, such that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the Applicable Percentage of the Covered
Loans or Commercial Loans, as the case may be, owing to them; provided, that the
provisions of this Section 14.24 (Payments) shall not be construed to apply to:

(i)
any payment made in respect of an obligation that is secured by a Permitted Lien
or that is otherwise entitled to priority over the Borrower’s obligations under
or in connection with the Finance Documents or the OeKB Guarantee, as
applicable; or

(ii)
any payment to which such Lender is entitled in its capacity as a party to any
Finance Document or the OeKB Guarantee, as applicable.


14.25
Agents as Lender.

With respect to its Commitment and the Loans made by it, any Person serving as
an Agent hereunder shall have the same rights and powers under the Finance
Documents as any other Lender and may exercise the same as though it were not
such Agent. The term “Lender” or “Finance Party”, when used with respect to each
Agent, shall unless otherwise expressly indicated, include such Agent in its
individual capacity. Each Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under, act as financial advisor or in any other
advisory capacity for and generally engage in any kind of business with, any
Person as if such Agent were not the applicable Agent hereunder, without any
duty to account therefor to the Lenders or Finance Parties.

Article 15
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

15.1
Conduct of Business by the Finance Parties.

No provision of any Finance Document or the OeKB Guarantee, as applicable, will:
(a)
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it deems appropriate;

(b)
obligate any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
obligate any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.



72



--------------------------------------------------------------------------------






Article 16
PAYMENT MECHANICS

Payments to the Agents.
(a)
On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document (including as relates to any payments to be made in
respect of the OeKB Guarantee), the Borrower or such Lender shall make the same
available to the Facility Agent or (in the case of any disbursement or payment
expressed to be made or payable under the terms of any Finance Document) to the
relevant Agent, for value on the due date at the time and in U.S. Dollars.

(b)
Payment shall be made to such account as the Facility Agent specifies.


Distributions by the Agents.
Each payment received by an Agent under the Finance Documents or the OeKB
Guarantee, as applicable, for another Finance Party shall, subject to
Section 16.3 (Distributions to the Borrower) and Section 16.4 (Clawback), be
made available by that Agent as soon as practicable after receipt to the Finance
Party entitled to receive payment in accordance with the Finance Documents or
the OeKB Guarantee, and:
(a)
in the case of payment for the Borrower, to the account identified in writing by
the Borrower to an Agent;

(b)
in the case of payment for a Lender, for the account of its lending office; and

(c)
in the case of payment for any other Finance Party (other than the Borrower or a
Lender), to such account with a bank in New York City as that Finance Party may
notify to the Facility Agent by not less than five (5) Business Days’ prior
notice.


Distributions to the Borrower.
Each Agent may (with the consent of the Borrower or in accordance with
Article 17 (Set-Off)) apply any amount received by it for the Borrower in or
towards payment (as soon as practicable after receipt) of any amount due from
the Borrower under the Finance Documents. For this purpose, the relevant Agent
may apply the received sum in or towards the purchase of any amount of any
currency to be paid.

Clawback.
(a)
Where a sum is to be paid to an Agent under the Finance Documents or the OeKB
Guarantee, as applicable, for another Finance Party, such Agent is not obligated
to pay that sum to that other Finance Party (or to enter into or perform any
related exchange contract) until it has been able to establish to its
satisfaction such it has actually received that sum.

(b)
If an Agent pays an amount to another Finance Party and it proves to be the case
that such Agent has not actually received such amount, then the Finance Party to
whom such amount (or the proceeds of any related exchange contract) was paid by
such Agent shall on demand refund such amount to such Agent.


No Set-Off by the Borrower.
All payments to be made by the Borrower under the Finance Documents will be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim, it being understood that deduction for withholding Taxes is
addressed by Article 6 (Taxes).

Business Days.
(a)
Any payment which is due to be made on a day that is not a Business Day will be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not). If the Final Maturity Date is not
a Business Day, any payment due on the Final Maturity Date shall be made on the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
approved by the Finance Parties under a Finance Document and the OeKB Guarantee,
interest is payable on the principal or Unpaid Sum at the rate payable on the
original due date.


Currency of Account.
(a)
Subject to paragraphs (b) below, U.S. Dollars is the currency of account and
payment for any sum due from the Borrower under any Finance Document and the
OeKB Guarantee.

(b)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are Incurred.


Change of Currency.
(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognized by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any Obligations arising under the
Finance Documents in, the currency of that country will be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Borrower); and

(ii)
any translation from one currency or currency unit to another will be at the
official rate of exchange recognized by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

(b)
If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognized at the same time as the lawful
currency of a country), the Finance Documents will, to the extent the Facility
Agent (acting reasonably and after consultation with the Borrower) specifies to
be necessary, be amended to comply with any generally accepted conventions and
market practice in the relevant interbank market and otherwise reflect the
change in currency.


Article 17
SET-OFF
A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents and the OeKB Guarantee (to the extent beneficially owned
by that Finance Party) against any matured obligation owed by that Finance Party
to the Borrower, regardless of the place of payment, booking branch or currency
of either obligation. If the obligations are in different currencies, the
Finance Party may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of the set-off.

Article 18
BAIL-IN PROVISIONS
Notwithstanding anything to the contrary in any Finance Document, the OeKB
Guarantee, or in any other agreement, arrangement or understanding among any
such Finance Parties, each Finance Party hereto acknowledges and accepts that
any liability of any Finance Party to any other Finance Party under or in
connection with the Finance Documents, to the extent such liability is
unsecured, may be subject to Bail-In Action by the relevant Resolution Authority
and acknowledges and accepts to be bound by the effect of:
(a)
the application of any Bail-In Action to any such liabilities arising hereunder
which may be payable to it by any Finance Party hereto; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction, in full or in part, or cancellation in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability; and

(ii)
a conversion of all, or a portion of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and



73



--------------------------------------------------------------------------------





(c)
the variation of any term of any Finance Document or the OeKB Guarantee to the
extent necessary to give effect to any Bail-In Action in relation to any such
liability.


Article 19
CALCULATIONS AND CERTIFICATES

Day Count Conventions.
Except as otherwise expressly provided in a Finance Document or in the OeKB
Guarantee, any interest, commission or fee accruing under a Finance Document or
under the OeKB Guarantee will accrue from day to day and is calculated on the
basis of the actual number of days elapsed and a year of three hundred sixty
(360) days or, in any case where the practice in the relevant interbank market
differs, in accordance with that market practice.

Financial Calculations.
All financial calculations to be made under, or for the purposes of, this
Agreement, the OeKB Guarantee and any other Finance Document shall be made in
accordance with GAAP and, except as otherwise required to conform to any
provision of this Agreement, shall be calculated from the then-most-recently
issued quarterly Financial Statements which the Borrower is obligated to furnish
to the Finance Parties under Section 10.1(a)(i) (Quarterly Statements).

Article 20
CONFIDENTIAL INFORMATION

20.1
Confidential Information.

The Borrower and the Finance Parties each agree that it shall maintain as
confidential and, without the prior written consent of the relevant party(ies),
shall not disclose the terms of this Agreement (including any interest rate or
margin on any Loans, the amount of any Commitments and the amount of any fees
related to the transactions contemplated by the Agreement and the other Finance
Documents) and any non-public information concerning the other party or its
business and operations (the “Confidential Information”); provided, that a party
and the OeKB Guarantor may disclose such information:
(a)
where such information becomes publicly available or widely known by the public
other than by a breach of this Agreement, or is known by the receiving party
prior to the entry of this Agreement or obtained independently of this
Agreement, and the disclosure of such information would not breach any other
confidentiality obligations;

(b)
if required by Applicable Law or requested by any Governmental Body having
jurisdiction over such party (after providing written notice to the Borrower
and, to the extent practicable, giving the Borrower an opportunity to lawfully
object to such disclosure);

(c)
to its Affiliates and those of its and its Affiliates’ directors, officers,
employees, accountants, attorneys, agents, advisors, insurers, insurance brokers
and representatives who need to have knowledge of such information in connection
with this Agreement and the transactions contemplated herein;



74



--------------------------------------------------------------------------------





(d)
to any Person to whom such party, in good faith, anticipates assigning an
interest in this Agreement as contemplated by Section 13.1 (Assignment by
Lenders) and such Person’s Affiliates and the representatives, consultants and
advisors of such Person or its Affiliates who have a legitimate need to know
such information in connection with an assignment;

(e)
to the OeKB Guarantor such Confidential Information as that Finance Party
reasonably considers appropriate. The Borrower acknowledges that the OeKB
Guarantor may disclose information as required by the rules, regulations or
recommendations of the OECD, including, but not limited to, publishing the
executive summary on the OeKB Guarantor’s website), the European Union and the
information the OeKB Guarantor reasonably considers appropriate in order to
arrange and manage any reinsurance or other security arrangements to cover its
risk exposure;

(f)
to the Exporter; and

(g)
in connection with the exercise of any duties or remedies hereunder or any suit,
action or proceeding relating to this Agreement or the OeKB Guarantee (or in
satisfaction of the insureds’ obligations thereunder).

In the case of disclosure pursuant to paragraph (c), (d), (e) or (f) above, the
disclosing party shall be responsible to ensure that the recipient of such
Confidential Information does not disclose such information to the same extent
as if it were bound by the same non-disclosure obligations of the disclosing
party under this Agreement, and shall be liable to the disclosing party for any
improper use or disclosure of such information by such recipient.

Entire Agreement Regarding Confidentiality.
(a)
This Article 20 (Confidential Information) constitutes the entire agreement
between the Finance Parties in relation to the obligations of the Finance
Parties under the Finance Documents and the OeKB Guarantee regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

(b)
No Finance Party will be liable for any loss, cost, liability or other claim in
connection with the Confidential Information beyond reasonably foreseeable
losses and will not be liable for lost profits or consequential or punitive
damages.


Inside Information.
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

Continuing Obligations.
The obligations in this Section 20.4 (Continuing Obligations) are continuing
and, in particular, will survive and remain binding on each Finance Party for a
period of twelve (12) months from the earlier of:


75



--------------------------------------------------------------------------------





(a)
the date on which all amounts payable by the Borrower under or in connection
with the Finance Documents and the OeKB Guarantee (pursuant to the terms of the
Finance Documents) have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.


Article 21
NOTICES

Notices.
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by facsimile or other means of electronic
communication or by hand-delivery as hereinafter provided. Any such notice, if
sent by facsimile or other means of electronic communication, shall be deemed to
have been received on the day of sending, or if delivered by hand shall be
deemed to have been received at the time it is delivered to the applicable
address noted below. Notices of change of address shall also be governed by this
Article 21 (Notices). Notices and other communications shall be addressed as
follows:
(a)
if to the Borrower:

600 Grant Street, 61st Floor
Pittsburgh, Pennsylvania 15219
Attention: Treasurer & Chief Risk Officer
Facsimile No: (412) 433-1167


Copy to:


600 Grant Street, Room 1874
Pittsburgh, Pennsylvania 15219
Attention: Manager – Corporate Finance
Facsimile No: (412) 433-2222
Corporate_Finance@uss.com


or at such other address, facsimile number or email address as a party hereto
from time to time directs in writing to the other parties hereto.
(b)
if to the Facility Agent:

KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Attention: Peter Sebastian Schröder
Contract Management – Metals & Mining (X1a3)
Email: peter_sebastian.schroeder@kfw.de
Telephone number: +49 69 7431 8858




or at such other address, facsimile number or email address as a party hereto
from time to time directs in writing to the other parties hereto.


76



--------------------------------------------------------------------------------





(c)
if to the ECA Agent:

KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Attention: Peter Sebastian Schröder
Contract Management – Metals & Mining (X1a3)
Email: peter_sebastian.schroeder@kfw.de
Telephone number: +49 69 7431 8858


(d)
if to the Lenders, at the addresses noted on Schedule A (Commitments); and

(e)
in accordance with Section 22.5 (English Language), any notices and
communications given in respect of this Agreement shall be given in the English
language, or if given in any other language, that notice or communication shall
be accompanied by an English translation of it (if requested by the OeKB
Guarantor or the ECA Agent), which shall be certified as being a true and
correct translation of the notice or communication.


Notification of Address and Fax Number.
Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to this Article 21 (Notices) or changing its own
address or fax number, the Facility Agent shall notify the other Finance
Parties.

Electronic Communication.
(a)
Any communication to be made between any of the Finance Parties under or in
connection with the Finance Documents and the OeKB Guarantee, may be made by
electronic mail or other electronic means (including, without limitation, by way
of posting to a secure website) if the relevant Finance Parties:

(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(ii)
notify each other in writing of their electronic mail address and any other
information required to enable the sending and receipt of information by that
means; and

(iii)
notify each other of any change to their electronic mail address or any other
such information supplied by them by not less than five (5) Business Days’
notice.

(b)
Any such electronic communication as specified in paragraph (a) above made
between any two Finance Parties will be effective only when actually received
(or made available) in readable form.

(c)
Any electronic communication which would otherwise become effective on a
nonworking day or after business hours in the place of receipt will be deemed
only to become effective on the next working day in that place.



77



--------------------------------------------------------------------------------





(d)
Any reference in a Finance Document to a communication being sent or received
will be construed to include that communication being made available in
accordance with this Section 21.3 (Electronic Communication).


Article 22
GENERAL

Partial Invalidity.
If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction, that
will not affect or impair:
(a)
the legality, validity or enforceability in that jurisdiction of any other
provision of the Finance Documents or the OeKB Guarantee; or

(b)
the legality, validity or enforceability in other jurisdictions of that or any
other provision of the Finance Documents or the OeKB Guarantee.


Reliance and Non-Merger.
All covenants, agreements, representations and warranties of the Borrower made
herein or in any other Finance Document or in any certificate or other document
signed by any of its directors or officers and delivered by or on behalf of the
Borrower pursuant hereto or thereto are material, shall be deemed to have been
relied upon by the Facility Agent and each Lender notwithstanding any
investigation heretofore or hereafter made by the Facility Agent, the Lenders or
Lenders’ counsel or any employee or other representative of any of them and
shall survive the execution and delivery of this Agreement and the other Finance
Documents until all Obligations owed to the Facility Agent or the Lenders under
this Agreement and the other Finance Documents shall have been satisfied and
performed in full and the Lenders shall have no further obligation to make the
Loans hereunder.

Remedies and Waivers.
(a)
No investigation by or on behalf of any Finance Party, into the affairs of the
Borrower will prejudice any rights or remedies held by or on behalf of a Finance
Party under the Finance Documents or the OeKB Guarantee.

(b)
No failure to exercise, nor any delay in exercising, on the part of or on behalf
of any Finance Party, any right or remedy under a Finance Document or the OeKB
Guarantee will operate as a waiver of any such right or remedy or constitute an
election to affirm any Finance Document or the OeKB Guarantee. No election to
affirm any Finance Document on the part of or on behalf of any Finance Party
will be effective unless it is in writing. No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy. The rights and remedies provided in each Finance
Document or the OeKB Guarantee are cumulative and not exclusive of any rights or
remedies provided by law and may be waived only in writing and specifically.


Amendment and Waiver.


78



--------------------------------------------------------------------------------





(a)
Except as otherwise expressly provided in this Agreement and subject to
paragraph (c) and paragraph (d) below, any term of the Finance Documents may be
amended, modified, waived or supplemented only with the consent of the Majority
Lenders or the Borrower, and, to the extent it is a party, the Facility Agent
(acting on behalf of the Majority Lenders), and any such amendment, waiver,
modification or supplement shall be binding on all parties.

(b)
(i) Any waiver or modification of any provision of this Agreement that has the
effect (either immediately or at some later time) of enabling the Borrower to
satisfy a condition precedent to the making of a Loan of any Class shall not be
effective against the Lenders of such Class for purposes of the Commitments of
such Class unless the Majority Lenders of such Class shall have concurred with
such waiver or modification and (ii) no waiver or modification of any provision
of this Agreement or any other Finance Document that would reasonably be
expected to adversely affect the Lenders of any Class in a manner that does not
affect all Classes equally shall be effective against the Lenders of such Class
unless the Majority Lenders of such Class shall have concurred with such waiver
or modification.

(c)
Except as otherwise expressly provided in the relevant agreement or document, no
waiver, consent, annulment, modification or supplement of any term or condition
of any Finance Document may be given or granted by the Borrower or the Lenders.

(d)
Notwithstanding paragraph (a) above, an amendment, modification, supplement or
waiver that relates to the rights, duties, protections or obligations of the
Agents or the Mandated Lead Arranger (each in their capacity as such) may not be
effected without the consent of the Agents or the Mandated Lead Arranger (as the
case may be).

(e)
Notwithstanding paragraph (a) above, each Lender shall be required to consent in
writing to any amendment, modification, supplement or waiver of:

(i)
the definition of “Majority Lenders” or any other provision in the Finance
Documents or the OeKB Guarantee specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant thereunder;

(ii)
Section 11.1 (Conditions Precedent to the Closing Date), Section 11.2
(Additional Conditions Precedent to Covered Loans) and Section 11.3 (Additional
Conditions Precedent to Commercial Loans);

(iii)
a reduction in the Applicable Margin, or a reduction in the amount of any
payment of principal, interest, fees or other amounts payable to a Lender under
the Finance Documents;

(iv)
an increase in, or an extension of, a Commitment or the Total Commitments;

(v)
a change to the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 4.2 (Mandatory Prepayment), Section 4.3 (Voluntary
Cancellation), and Section 4.4 (Voluntary Prepayment);



79



--------------------------------------------------------------------------------





(vi)
a term or provision of a Finance Document that expressly requires the consent,
approval or instructions of each Lender;

(vii)
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents in accordance with Section 13.1 (Assignment by Lenders);

(A)
this Section 22.4 (Amendment and Waiver);

(B)
Section 22.8 (Remedies Cumulative); or

(viii)
change any provision in the Finance Documents relating to the pro rata nature of
the Utilizations or any amount payable thereunder.

(f)
To the extent required by the OeKB General Terms and Conditions, the Lenders may
need to receive prior written consent of the OeKB Guarantor prior to providing
their consent in connection with an amendment or waiver that relates to:

(i)
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

(ii)
an increase in, or an extension of, a Commitment or the Total Commitments; or

(iii)
any other amount or provision that requires the consent of the OeKB Guarantor in
accordance with the OeKB General Terms and Conditions.


English Language.
(a)
Except for the OeKB Guarantee and certain communications with the OeKB
Guarantor, which shall be in German, any communication made under or in
connection with any Finance Document or the OeKB Guarantee shall be in English.

(b)
All other documents provided under or in connection with any Finance Document
shall be:

(i)
in English; or

(ii)
if not in English, accompanied by an English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.


Further Assurances.
Whether before or after the happening of an Event of Default, the Borrower shall
at its own expense do, make, execute or deliver, or cause to be done, made,
executed or delivered, all such further acts, things, agreements, documents and
instruments in connection with this Agreement, the other Finance Documents or
the OeKB Guarantee as the Facility Agent may reasonably request from time to
time for the purpose of giving effect to the terms of this Agreement, the other
Finance Documents or the OeKB Guarantee, all promptly upon the request of the
Facility Agent.

Judgment Currency.


80



--------------------------------------------------------------------------------





If for the purpose of obtaining or enforcing judgment in any court it is
necessary to convert a sum due hereunder or under any other Finance Document in
U.S. Dollars into another currency (the “Judgment Currency”), the rate of
exchange which shall be applied shall be that at which in accordance with normal
banking procedures a Finance Party, as applicable, could purchase such U.S.
Dollars in the United States of America with the Judgment Currency on the
Business Day next preceding the day on which such judgment is rendered. The
obligation of the Borrower in respect of any such sum due from it to such
Finance Party hereunder or under any other Finance Document (an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following the receipt by such Entitled Person of any sum adjudged to be due
hereunder or under any other Finance Document in the Judgment Currency, such
Entitled Person may in accordance with normal banking procedures purchase and
transfer U.S. Dollars to the United States of America with the amount of the
Judgment Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person on demand, in U.S. Dollars, for the amount (if any) by which the
sum originally due to such Entitled Person in U.S. Dollars hereunder or under
any other Finance Document exceeds the amount of the U.S. Dollars so purchased
and transferred.

Remedies Cumulative.
Subject to Applicable Law, no failure or delay on the part of any Finance Party
in exercising any right, power or privilege hereunder or under any other Finance
Document or the OeKB Guarantee and no course of dealing between the Borrower or
any its Affiliates, on the one hand and any Finance Party, on the other hand,
shall impair any such right, power or privilege or operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other Finance Document or the OeKB Guarantee preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Finance Document or the OeKB Guarantee expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any party
thereto would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of any Finance Party
to any other or further action in any circumstances without notice or demand.

Entire Agreement.
This Agreement, the other Finance Documents and the OeKB Guarantee constitute
the entire agreement between the parties pertaining to the subject matter
described herein and therein. There are no warranties, conditions or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement, the other Finance Documents and the OeKB
Guarantee. No reliance is placed on any warranty, representation, opinion,
advice or assertion of fact made either prior to, contemporaneously with, or
after the entering into of this Agreement, the other Finance Documents or the
OeKB Guarantee, or any amendment or supplement thereto, by any party to this
Agreement or any of the other Finance Documents or its directors, officers,
partners, employees or agents, where applicable, to any other party to this
Agreement or any of the other Finance Documents or its directors, officers,
partners, employees or agents, where applicable, except to the extent that the
same has been reduced to writing and included as a term of this Agreement or any
of the other Finance Documents or the OeKB Guarantee.

Governing Law; Jurisdiction.
(a)
THIS AGREEMENT AND EACH OF THE OTHER FINANCE DOCUMENTS (UNLESS SUCH DOCUMENT
EXPRESSLY STATES OTHERWISE THEREIN), THE RELATIONSHIP BETWEEN THE FINANCE
PARTIES HERETO AND ANY CLAIM OR DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE)



81



--------------------------------------------------------------------------------





RELATING TO THIS AGREEMENT OR SUCH OTHER FINANCE DOCUMENT OR SUCH RELATIONSHIP
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)
Except as provided in clause (d) below, each party hereto hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract, or in tort or otherwise, against any other party hereto in any way
relating to this Agreement or the other Finance Documents governed by New York
law or the transactions relating hereto or thereto, in any forum other than the
Supreme Court of the State of New York sitting in New York County or the United
States District Court of the Southern District of New York and, by execution and
delivery of this Agreement, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each party hereto agrees that a judgment,
after exhaustion of all available appeals, in any such action or proceeding
shall be conclusive and binding upon it, and may be enforced in any other
jurisdiction, including by a suit upon such judgment, a certified copy of which
shall be conclusive evidence of the judgment.

(c)
Each party hereto hereby irrevocably waives any objection that it may now have
or hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Finance Document
brought in the Supreme Court of the State of New York, County of New York or in
the United States District Court for the Southern District of New York, and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(d)
Nothing in this Section 22.10 (Governing Law; Jurisdiction) shall limit the
right of the Finance Parties to refer any claim against the Borrower to any
court of competent jurisdiction outside of the State of New York, nor shall the
taking of proceedings by any Finance Parties before the courts in one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
whether concurrently or not.


22.11
Service of Process.

(a)
The Borrower irrevocably acknowledges and agree that service of process in any
such action or proceeding may be effected by mailing a copy thereof by first
class mail, postage prepaid, together with two copies of a statement of service
by mail and acknowledgment of receipt, with a postage-prepaid return envelope
addressed to the sender, to the Borrower at their address set forth in
Article 21 (Notices) or at such other address of which the Facility Agent shall
have been notified pursuant to Article 21 (Notices).

(b)
This Section 22.11 (Service of Process) does not affect any other method of
service allowed by Applicable Law.

(c)
To the extent that the Borrower may, in any action or proceeding arising out of
or relating to any of the Finance Documents, be entitled under any Applicable
Law to require or claim



82



--------------------------------------------------------------------------------





that any Finance Party post security for costs or take similar action, the
Borrower hereby irrevocably waives and agrees not to claim the benefit of such
entitlement.

Waiver of Jury Trial.EACH OF THE PARTIES HERETO HEREBY EXPRESSLY, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FINANCE DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

22.13
USA PATRIOT Act.

To the extent that it is subject to the requirements of the USA PATRIOT Act or
any other Anti-Money Laundering Laws, each Finance Party hereby notifies the
Borrower that, pursuant to the requirements of the USA PATRIOT Act or any other
Anti-Money Laundering Laws applicable to such Finance Party and the customer due
diligence requirements for financial institutions of the Financial Crimes
Enforcement Network (as published at 81 FR 29397, 31 CFR 1010, 1020, 1023, 1024,
and 1026), it is required to obtain, verify and record information that
identifies the Borrower and its direct and indirect beneficial owners, which
information includes the name and address of such Persons and other information
that will allow such Finance Party, as the case may be, to identify the Borrower
and its direct and indirect beneficial owners in accordance with the USA PATRIOT
Act or any other Anti-Money Laundering Laws applicable to such Finance Party and
the customer due diligence requirements for financial institutions of the
Financial Crimes Enforcement Network. The Borrower agrees that it will promptly
provide each Finance Party with such information as it may request in order for
such Finance Party, respectively, to satisfy the requirements of the USA PATRIOT
Act or any other Anti-Money Laundering Laws applicable to such Finance Party.

Counterparts.
This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts (including email or facsimile), with the same effect as if all
parties had signed and delivered the same document, and all counterparts shall
be construed together to be an original and will constitute one and the same
agreement.

No Third-Party Beneficiaries.
The agreement of the Lenders to make the Loans to the Borrower, on the terms and
conditions set forth in this Agreement, is solely for the benefit of the
Borrower and the Finance Parties, and no other Person (including any contractor,
subcontractor, supplier, workman, carrier, warehouseman or materialman
furnishing labor, supplies, goods or services to or for the benefit of the
Project Upgrades) shall have any rights under this Agreement or under any other
Finance Document or with respect to any extension of credit contemplated by this
Agreement.

Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Upon such determination
that any term or other provision is invalid, illegal or unenforceable, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated in this Agreement are
fulfilled to the extent possible.

Survival.
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans. The provisions of Sections 7.3 (Change in
Circumstances), 7.4 (Payment of Out-of-Pocket Costs and Expenses) and 7.5
(Indemnities) and Article 14 (Administrative Parties) and Article 20
(Confidential Information) shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

Reinstatement.
The Obligations of the Borrower under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower in respect of the Obligations is rescinded or shall be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Borrower
agrees that it will indemnify each Finance Party on demand for all reasonable
and documented out-of-pocket costs and expenses (including fees of counsel)
Incurred by such Finance Party in connection with such rescission or
restoration, including any such reasonable and documented out-of-pocket costs
and expenses Incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
[Signature pages follow]



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.
UNITED STATES STEEL CORPORATION,
as Borrower
By: /s/ Arne Jahn
Name: Arne Jahn
Title: Treasurer & Chief Risk Officer


KFW IPEX-BANK GMBH,
as Facility Agent and ECA Agent
By: /s/ Stefan Eitel

Name: Stefan Eitel
Title: Director



By: /s/ Cihan Yilmaz

Name: Cihan Yilmaz
Title: Assistant Vice President





KFW IPEX-BANK GMBH,
as Mandated Lead Arranger and ECA Structuring Bank
By: /s/ Stefan Eitel

Name: Stefan Eitel
Title: Director



By: /s/ Cihan Yilmaz

Name: Cihan Yilmaz
Title: Assistant Vice President



SCHEDULE 8.1(n)
ENVIRONMENTAL MATTERS




•
Penn Environment, Clean Air Council, ACHD v. United States Steel Corporation –
Clean Air Act Citizens Suit filed in the Western District of Pennsylvania,
Federal Court, in April 2019 against the Edgar Thomson Plant, the Irvin Plant
and the Clairton Plant for alleged air permit violations at each of the three
plants.    


SCHEDULE A
COMMITMENTS






Covered Loan Lender Commitment


Initial Lender
Commitment ($)
Address for Notices


KfW IPEX-BANK


Up to $250,000,000 for the purpose of financing (a) 85% of the Eligible Project
Costs, and (b) 100% of the OeKB Guarantee Premium


KfW IPEX-BANK GMBH
GMBH
Palmengartenstrasse 5-9
 
60325 Frankfurt am Main
 
Germany
 
Attention: Peter Sebastian Schröder
 
Contract Management – Metals & Mining (X1a3)
 
Email: Email: peter_sebastian.schroeder@kfw.de
Telephone number: +49 69 7431 8858



Commercial Loan Lender Commitment


Initial Lender
Commitment ($)
Address for Notices


KfW IPEX-BANK


Up to the Down Payment


KfW IPEX-BANK GMBH
GMBH
Palmengartenstrasse 5-9
 
60325 Frankfurt am Main
 
Germany
 
Attention: Peter Sebastian Schröder
 
Contract Management – Metals & Mining (X1a3)
 
Email: Email: peter_sebastian.schroeder@kfw.de
Telephone number: +49 69 7431 8858




SCHEDULE B
FORM OF TRANSFER CERTIFICATE


(Delivered pursuant to Section 13.1(c) (Assignment by Lenders) of the Credit
Agreement)


Date of this Transfer Certificate: ________, _______
For Transfer Date: ________,_______
KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Attention: Peter Sebastian Schröder
Contract Management – Metals & Mining (X1a3)
Email: peter_sebastian.schroeder@kfw.de
Telephone number: +49 69 7431 8858


United States Steel Corporation, as Borrower
600 Grant Street, 61st Floor
Pittsburgh, Pennsylvania 15219
Attention: Treasurer & Chief Risk Officer
Facsimile No: (412) 433-1167


Copy to:


600 Grant Street, Room 1874
Pittsburgh, Pennsylvania 15219
Attention: Manager – Corporate Finance
Facsimile No: (412) 433-2222


Ladies and Gentlemen:


United States Steel Corporation – Credit Agreement


1.    [Permitted Transferee] (the “Transferee”) delivers this Transfer
Certificate to you pursuant to that certain Credit Agreement, dated as of
December 10, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United States
Steel Corporation as Borrower (the “Borrower”), KfW IPEX-Bank GmbH (“KfW
IPEX-Bank”) as Mandated Lead Arranger and ECA Structuring Bank, KfW IPEX-Bank as
Facility Agent and ECA Agent, and the Lenders party thereto from time to time.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in, or incorporated by reference in, the Credit Agreement.


2.    The Lender confirms that the Lender’s participation set forth on Schedule
I (“Schedule”) hereto is an accurate summary of its participation in the
Commitments and requests the Transferee to accept and procure the transfer to
the Transferee of the Percentage Transferred (set forth in Schedule I) of the
Lender’s participation specified in the Schedule hereto by counter-signing and
delivering this Transfer Certificate to the Facility Agent, ECA Agent and the
Borrower at their respective addresses for the service of notices specified in
the Credit Agreement or as otherwise notified by them pursuant to the terms
thereof.


3.    The Transferee hereby requests, subject to Section 13.1 of the Credit
Agreement (Assignment by Lenders), the Facility Agent, ECA Agent and the
Borrower to accept this Transfer Certificate as being delivered to the Facility
Agent, ECA Agent and the Borrower pursuant to and for the purposes of
Section 13.1 of the Credit Agreement (Assignment by Lenders) so as to take
effect in accordance with the terms thereof on the Transfer Date stated above or
on such later date as may be determined in accordance with the terms thereof.


4.    The Transferee confirms that it has received a copy of each of the Finance
Documents together with such other information as it has required in connection
with this transaction and that it has not relied and will not hereafter rely on
the Lender to check or inquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Lender to assess
or keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Borrower or any other party to any
of the Transaction Documents.


5.    The Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy,
accuracy or enforceability of any of the Transaction Documents or any document
relating thereto and assumes no responsibility for the financial condition of
any party thereto or for the performance and observance by such party of any of
its obligations under any of the Transaction Documents or any document relating
thereto and any and all such conditions and warranties, whether express or
implied by law or otherwise, are hereby excluded.


6.    The Lender hereby gives notice that nothing herein or in the Finance
Documents (or any document relating thereto) shall oblige it to (i) accept a
re-transfer from the Transferee of the whole or any part of its rights, benefits
and/or obligations under the Credit Agreement transferred pursuant hereto or
(ii) support any losses directly or indirectly sustained or incurred by the
Transferee for any reason whatsoever including, without limitation, the
non-performance by the Borrower or any other party to any of the Transaction
Documents (or any document relating thereto) of its obligations under any such
document. The Transferee hereby acknowledges the absence of any such obligation
as is referred to in clause (i) or (ii) above.


7.    This Transfer Certificate shall be governed by the law of the State of New
York of the United States of America and shall for all purposes be governed by
and construed in accordance with the law of such state; provided, however, that
to the extent any terms of this Transfer Certificate are incorporated in and
made part of any other Finance Documents, any such term so incorporated shall
for all purposes of such Finance Documents be governed by and construed in
accordance with the law governing the Finance Documents into which such term is
so incorporated.


[8. This Transfer Certificate becomes effective upon acceptance by the
Borrower.]
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned have executed this Transfer Certificate as
of the respective dates set forth below.




KfW IPEX-Bank GmbH,
as Facility Agent and ECA Agent


By    
Name:
Title:
Date:


[Existing Lender]




By    
Name:
Title:
Date:




[Accepted and Agreed:


United States Steel Corporation,
as the Borrower




By    
Name:
Title:
Date:]


SCHEDULE C-1
COVERED LOAN UTILIZATION REQUESTS
PART I
FORM OF COVERED LOAN UTILIZATION REQUEST
– DISBURSEMENT NO. [•] –


From:    [Primetals], as Exporter
To:    KfW IPEX-Bank GmbH, as Facility Agent and ECA Agent
Cc:    United States Steel Corporation, as Borrower
Dated:
Ladies and Gentlemen:
1.
We refer to the Credit Agreement dated as of December 10, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among United States Steel Corporation as Borrower (the “Borrower”), KfW
IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and ECA Structuring
Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the Lenders party
thereto from time to time. This is a Covered Loan Utilization Request for a
disbursement to the Exporter under the terms to the Credit Agreement and relates
to “payment step” no [•] as described under Schedule G (“Payment Steps”) of the
Credit Agreement. All capitalized terms used, but not otherwise defined, herein
have the meanings ascribed to such terms in the Credit Agreement.

2.
In connection with the Project Equipment Supply Agreement, an Eligible Project
Cost Loan shall be borrowed on the following terms:

Proposed Utilization Date:
[•] which is a Business Day within the Covered Loan Commitment Period
Amount:
$[____]

We confirm that the Amount is due and payable, [and latest due date is as per
attached Exporter’s Certificate(s) – Disbursement].
3.
We refer to the attached Exporter’s Certificate and Supporting Documentation and
certify that the information specified therein is true and accurate and has not
been amended or superseded as of the date of this Covered Loan Utilization
Request.

4.
This Eligible Project Cost Loan is to be made in respect of amounts due and
payable under the Project Equipment Supply Agreement for [Eligible Goods and
Services]/[Eligible Local Costs] in connection with invoice no [•] which is
attached as part of the Supporting Documentation hereto.

5.
The proceeds of this Eligible Project Cost Loan should be credited to the
Exporter’s account with the following details:

Account Number:
Account Holder:
Bank name:
ABA:
Reference:
6.
We confirm that all documents supplied by us with respect to this Covered Loan
Utilization Request are true copies and you may rely on the accuracy and
completeness of all information and documents provided regarding this Covered
Loan Utilization Request.

7.
This Covered Loan Utilization Request is irrevocable.

8.
THIS COVERED LOAN UTILIZATION REQUEST, THE RELATIONSHIP BETWEEN THE FINANCE
PARTIES HERETO AND ANY CLAIM OR DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) RELATING TO THIS COVERED LOAN UTILIZATION REQUEST OR SUCH OTHER
FINANCE DOCUMENT OR SUCH RELATIONSHIP SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Yours faithfully

…………………………………
(Primetals Technologies Austria GmbH)


…………………………………
(Primetals Technologies USA LLC)
In each case an Authorized Signatory for and on behalf of the Exporter
[Primetals]

PART II
FORM OF COVERED LOAN UTILIZATION REQUEST
– REIMBURSEMENT NO. [ • ] –
From:    United States Steel Corporation, as Borrower
To:    KfW IPEX-Bank, as Facility Agent and ECA Agent
Dated:
Ladies and Gentlemen:
1.
We refer to the Credit Agreement dated as of December 10, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among United States Steel Corporation as Borrower (the “Borrower”), KfW
IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and ECA Structuring
Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the Lenders party
thereto from time to time. This is a Covered Loan Utilization Request for a
reimbursement to the Borrower under the terms to the Credit Agreement. All
capitalized terms used, but not otherwise defined herein, have the meanings
ascribed to such terms in the Credit Agreement.

2.
We wish to borrow an Eligible Project Cost Loan on the following terms:

Proposed Utilization Date:
[•] which is a Business Day within the Covered Loan Commitment Period
Amount:
$[____]

3.
We refer to the attached Exporter’s Certificate and Supporting Documentation and
certify that, to our knowledge, the information specified therein is true and
accurate and has not been amended or superseded at the date of this Covered Loan
Utilization Request.

4.
This Covered Loan Utilization Request is to be made for the purposes of
reimbursing amounts paid under the Project Equipment Supply Agreement in
relation to [Eligible Goods and Services]/[Eligible Local Costs] by the
Borrower.

5.
The proceeds of this Eligible Project Cost Loan should be credited to the
Borrower account detailed under Section 16.2(a) (Distributions by the Agents) of
the Credit Agreement.

6.
We confirm each of the following:

(a)
the proceeds of the proposed Utilization will be used only for the purpose set
forth in Section 2.3(a) (Purpose and Use of Proceeds) of the Credit Agreement;

(b)
the currency and amount of the proposed Utilization comply with Section 3.3
(Currency and Amount) of the Credit Agreement;

(c)
the Interest Period of the proposed Utilization complies with Article 5
(Interest, Interest Period, and Fees) of the Credit Agreement;

(d)
each of the conditions specified in Section 3.1 (Delivery of a Utilization
Request), Section 3.2 (Completion of a Utilization Request) and Section 11.2
(Additional Conditions Precedent to Covered Loans) of the Credit Agreement are
satisfied on the date of this Covered Loan Utilization Request and shall be
satisfied immediately after the Covered Loan is made on the Utilization Date or,
if not so satisfied on either date, has in each case been waived by the Facility
Agent in accordance with the Credit Agreement;

(e)
the representations and warranties of the Borrower set forth in Article 8
(Representations and Warranties) of the Credit Agreement are true and correct in
all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects after giving effect to such
qualification) as of such date (after giving effect to the Utilization requested
hereunder); provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects after giving effect to such
qualification) as of such earlier date;

(f)
no Default or Event of Default has occurred and is continuing or would result
after giving effect to the Utilization requested hereunder;

(g)
since September 30, 2019, no event, circumstance or condition has occurred and
is continuing that has had or would reasonably be expected to have a Material
Adverse Effect; and

(h)
we have no actual knowledge that any ECA Mandatory Prepayment Event has occurred
and is continuing.

7.
This Covered Loan Utilization Request is irrevocable.

8.
THIS COVERED LOAN UTILIZATION REQUEST, THE RELATIONSHIP BETWEEN THE FINANCE
PARTIES HERETO AND ANY CLAIM OR DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) RELATING TO THIS COVERED LOAN UTILIZATION REQUEST OR SUCH OTHER
FINANCE DOCUMENT OR SUCH RELATIONSHIP SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.
The undersigned is an Authorized Officer of the Borrower.

10.
The above certifications are effective as of the date of this Covered Loan
Utilization Request and shall continue to be effective as of the date of the
Utilization being requested. If any of these certifications is no longer valid
as of or prior to the date of the requested Utilization, we undertake to
immediately notify the Facility Agent.    

Yours faithfully


…………………………………
Borrower Authorized Signatory for and on behalf of the Borrower
United States Steel Corporation


PART III
FORM OF COVERED LOAN UTILIZATION REQUEST
– PREMIUM LOAN –

From:    United States Steel Corporation, as Borrower
To:    KfW IPEX-Bank, as Facility Agent and ECA Agent
Dated:
Ladies and Gentlemen:
1.
We refer to the Credit Agreement dated as of December 10, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among United States Steel Corporation as Borrower (the “Borrower”), KfW
IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and ECA Structuring
Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the Lenders party
thereto from time to time. This is a Covered Loan Utilization Request for a
Premium Loan under the terms to the Credit Agreement. All capitalized terms
used, but not otherwise defined herein, have the meanings ascribed to such terms
in the Credit Agreement.

2.
We wish to borrow a Premium Loan on the following terms:

Proposed Utilization Date:
[•] which is a Business Day within the Covered Loan Commitment Period
Amount:
$[____]

3.
The proceeds of this Premium Loan should be disbursed directly to the OeKB
Guarantor.

4.
We confirm each of the following:

(a)
the proceeds of the proposed Utilization are required for the purpose set out in
Section 2.3(a) (Purpose and Use of Proceeds) of the Credit Agreement;

(b)
the currency and amount of the proposed Utilization comply with Section 3.3
(Currency and Amount) of the Credit Agreement;

(c)
the Interest Period of the proposed Utilization complies with Article 5
(Interest, Interest Period, and Fees) of the Credit Agreement;

(d)
each of the conditions specified in Section 3.1 (Delivery of a Utilization
Request), Section 3.2 (Completion of a Utilization Request) and Section 11.2
(Additional Conditions Precedent to Covered Loans) of the Credit Agreement are
satisfied on the date of this Covered Loan Utilization Request and shall be
satisfied immediately after the Covered Loan is made on the Utilization Date or,
if not so satisfied on either date, has in each case been waived by the Facility
Agent in accordance with the Credit Agreement;

(e)
the representations and warranties of the Borrower set forth in Article 8
(Representations and Warranties) of the Credit Agreement are true and correct in
all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects after giving effect to such
qualification) as of such date (after giving effect to the Utilization requested
hereunder); provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects after giving effect to such
qualification) as of such earlier date;

(f)
no Default or Event of Default has occurred and is continuing or would result
after giving effect to the Utilization requested hereunder;

(g)
since September 30, 2019, no event, circumstance or condition has occurred and
is continuing that has had or would reasonably be expected to have a Material
Adverse Effect; and

(h)
we have no actual knowledge that any ECA Mandatory Prepayment Event has occurred
and is continuing.

5.
This Covered Loan Utilization Request is irrevocable.

6.
THIS COVERED LOAN UTILIZATION REQUEST, THE RELATIONSHIP BETWEEN THE FINANCE
PARTIES HERETO AND ANY CLAIM OR DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) RELATING TO THIS COVERED LOAN UTILIZATION REQUEST OR SUCH OTHER
FINANCE DOCUMENT OR SUCH RELATIONSHIP SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.
The undersigned is an Authorized Officer of the Borrower.

8.
The above certifications are effective as of the date of this Covered Loan
Utilization Request and shall continue to be effective as of the date of the
Utilization being requested. If any of these certifications is no longer valid
as of or prior to the date of the requested Utilization, we undertake to
immediately notify the Facility Agent.    



Yours faithfully


…………………………………
Authorized Signatory for and on behalf of the Borrower
United States Steel Corporation


SCHEDULE C-2
FORM OF COMMERCIAL LOAN UTILIZATION REQUEST

From:    United States Steel Corporation, as Borrower
To:    KfW IPEX-Bank, as Facility Agent and ECA Agent
Dated: [ ]
Ladies and Gentlemen:
1.
We refer to the Credit Agreement dated as of December 10, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among United States Steel Corporation as Borrower (the “Borrower”), KfW
IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and ECA Structuring
Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the Lenders party
thereto from time to time. This is a Commercial Loan Utilization Request for a
Commercial Loan under the terms to the Agreement. Terms defined in the Agreement
have the same meaning in this Commercial Loan Utilization Request unless given a
different meaning in this Commercial Loan Utilization Request.

2.
We wish to borrow a Commercial Loan on the following terms:

Proposed Utilization Date:
[•] which is a Business Day within the Commercial Loan Commitment Period
Amount:
$[____] or, if less, the available Commercial Loan Commitment

3.
The proceeds of this Commercial Loan should be disbursed directly to the
Borrower.

4.    We confirm each of the following:
(a)    the proceeds of the proposed Utilization are required for the purpose set
out in Section 2.3(b) of the Credit Agreement (Purpose and Use of Proceeds);
(b)    the currency and amount of the proposed Utilization comply with
Section 3.3 of the Credit Agreement (Currency and Amount); and
(c)    the Interest Period of the proposed Utilization complies with Article 5
(Interest, Interest Period, and Fees) of the Credit Agreement.
(d)    each of the conditions specified in Section 3.1 of the Credit Agreement
(Delivery of a Utilization Request), Section 3.2 of the Credit Agreement
(Completion of a Utilization Request) and Section 11.3 of the Credit Agreement
(Additional Conditions Precedent to Commercial Loans) are satisfied on the date
of this Commercial Loan Utilization Request and shall be satisfied immediately
after the Commercial Loan is made on the Utilization Date or, if not so
satisfied on either date, has in each case been waived by the Facility Agent in
accordance with the Credit Agreement;
(e)    the representations and warranties of the Borrower set forth in Article 8
of the Credit Agreement (Representations and Warranties) are true and correct in
all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects after giving effect to such
qualification) as of such date (after giving effect to the Utilization requested
hereunder); provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects after giving effect to such
qualification) as of such earlier date;


(f)    no Default or Event of Default has occurred and is continuing or would
result after giving effect to the Utilization requested hereunder; and


(g)    since September 30, 2019, no event, circumstance or condition has
occurred and is continuing that has had or would reasonably be expected to have
a Material Adverse Effect.
5.    This Commercial Loan Utilization Request is irrevocable.
6.
THIS COMMERCIAL LOAN UTILIZATION REQUEST, THE RELATIONSHIP BETWEEN THE FINANCE
PARTIES HERETO AND ANY CLAIM OR DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) RELATING TO THIS COMMERCIAL LOAN UTILIZATION REQUEST OR SUCH OTHER
FINANCE DOCUMENT OR SUCH RELATIONSHIP SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.
The undersigned is a Person duly authorized to execute this Utilization Request
on behalf of the Borrower as evidenced by the Officer’s Certificate attached
hereto.

8.
The proceeds of this Commercial Loan should be disbursed to the following
account.

Beneficiary Name:    
Beneficiary Address:    
Bank Name:
Bank Address:
Account Number:    
Swift Code:


9.
The above certifications are effective as of the date of this Commercial Loan
Utilization Request and shall continue to be effective as of the date of the
Utilization being requested. If any of these certifications is no longer valid
as of or prior to the date of the requested Utilization, we undertake to
immediately notify the Facility Agent.    






Yours faithfully


…………………………………
Authorized Signatory for and on behalf of the Borrower
UNITED STATES STEEL CORPORATION SCHEDULE D
FORMS OF EXPORTER’S CERTIFICATE
Part I: Form of Exporter’s Certificate - Disbursement
From:        [Primetals], as Exporter
To:        KfW IPEX-Bank GmbH, as Facility Agent and ECA Agent
Copy to:    United States Steel Corporation, as Borrower
Dated:
Dear Sirs
1.
We refer to the Credit Agreement dated as of December 10, 2019 (the “Credit
Agreement”) by and among United States Steel Corporation as Borrower (the
“Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and
ECA Structuring Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the
Lenders party thereto from time to time. All capitalized terms used, but not
otherwise defined herein, have the meanings ascribed to such terms in the Credit
Agreement. This is the Exporter’s Certificate issued in respect of Covered Loan
Utilization Request – Disbursement No. [•].

2.    We confirm that:
(a)
the copy/ies of the commercial invoice(s) attached to the Request [was/were]
issued by us in respect of the following goods and services:

Item    Description    Amount    Signature Date of Certificate    [Latest Due
Date]
The total amount due equals to USD [•] (the “Utilization Amount”).
(b)
The Utilization Amount remains due and payable but unpaid to us. The Utilization
Amount should be paid to the Exporter’s account as described under the Covered
Loan Utilization Request – Disbursement No. [•].

(c)
We attach the following Supporting Documentation: [__].

3.    We confirm that:
(a)
the Utilization Amount does not include any sums which have been the subject of
any other Exporter’s Certificate;

(b)
the Project Equipment Supply Agreement is in full force and effect;

(c)
all relevant authorizations necessary for the export and import of the goods and
services described above have been obtained and are in full force and effect;

(d)
we have received the Down Payment from the Borrower which amount to in aggregate
at least USD [•];

(e)
the Eligible Goods and Services have been supplied in accordance with the
Project Equipment Supply Agreement and are consistent with the description given
by us in our application to the OeKB Guarantor in relation to the Project
Equipment Supply Agreement and the OeKB Guarantee; and

(f)
we are not aware of any notification of the OeKB Guarantor requesting that
further advances/deliveries/services be suspended or terminated under the Credit
Agreement and/or the Project Equipment Supply Agreement (unless such notice has
been withdrawn by the OeKB Guarantor).

4.
THIS CERTIFICATE, AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

Yours faithfully

…………………………………
(Primetals Technologies Austria GmbH)


…………………………………
(Primetals Technologies USA LLC)






In each case an Authorized Signatory for and on behalf of the Exporter
[Primetals]




Part II: Form of Exporter’s Certificate - Reimbursement
From: [Primetals], as Exporter
To: KfW IPEX-Bank GmbH, as Facility Agent and ECA Agent
Copy to: United States Steel Corporation, as Borrower
Dated:
Dear Sirs
1.
We refer to the Credit Agreement dated as of December 10, 2019 (the “Credit
Agreement”) by and among United States Steel Corporation as Borrower (the
“Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and
ECA Structuring Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the
Lenders party thereto from time to time. All capitalized terms used, but not
otherwise defined herein, have the meanings ascribed to such terms in the Credit
Agreement. This is the Exporter’s Certificate issued in respect of Covered Loan
Utilization Request – Reimbursement No. [•].

2.
We represent and warrant that:

(a)
we have received payments in an aggregate amount of USD [•] paid between [date]
and [date] from the Borrower in accordance with the Project Equipment Supply
Agreement and which relate to “payment step” no [•] as described under Schedule
G (“Payment Steps”) of the Credit Agreement (the “Relevant Payment(s)”) in
relation to Eligible Project Costs under the Project Equipment Supply Agreement
as evidenced by the attached true copy of an account statement of the Exporter;

(b)
we have received the Down Payment from the Borrower for Eligible Project Costs
under the Project Equipment Supply Agreement which amount to in aggregate at
least USD [•] as evidenced by the attached true copy/ies of [an] account
statement(s) of the Exporter;

(c)
the Relevant Payment(s) do not include any payment in respect of which we have
already provided an Exporter’s Certificate or in respect of which we have
provided a Covered Loan Utilization Request;

(d)
the Eligible Project Costs have been supplied in accordance with the Project
Equipment Supply Agreement and are consistent with the description given by us
in our application to the OeKB Guarantor in relation to the Project Equipment
Supply Agreement and the OeKB Guarantee;

(e)
the Project Equipment Supply Agreement is in full force and effect;

(f)
all authorizations (including any consents, licences, export licences, permits,
clearances any other relevant authorizations) required in respect of the
Eligible Project Costs to be supplied and/or rendered in accordance with the
Project Equipment Supply Agreement have been obtained and remain in full force
and effect; and

(g)
we are not aware of any notification of the OeKB Guarantor requesting that
further advances/deliveries/services be suspended or terminated under the Credit
Agreement and/or the Project Equipment Supply Agreement (unless such notice has
been withdrawn by the OeKB Guarantor).

3.
We confirm that all documents supplied by us with respect to the relevant
Covered Loan Utilization Request are true copies and you may rely on the
accuracy and completeness of all information and documents provided regarding
this Covered Loan Utilization Request.

4.
THIS CERTIFICATE, AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

Yours faithfully


…………………………………
(Primetals Technologies USA LLC)


…………………………………
(Primetals Technologies Austria GmbH)






In each case an Authorized Signatory for and on behalf of the Exporter
[Primetals]




Part III: Form of Completion Certificate concerning the Project Equipment Supply
Agreement (this “Completion Certificate”)


From:    United States Steel Corporation, as Borrower
Primetals, as Exporter
To:    KfW IPEX-Bank, as Facility Agent and ECA Agent
Dated:
Dear Sirs
We refer to the:
1.
Credit Agreement dated as of December 10, 2019 (the “Credit Agreement”) by and
among United States Steel Corporation as Borrower (the “Borrower”), KfW
IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and ECA Structuring
Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the Lenders party
thereto from time to time

2.
Project Equipment Supply Agreement (as defined in the Credit Agreement)

3.
Commercial Invoice No. [●] dated [●] and issued by [Primetals Technologies
Austria GmbH][Primetals Technologies USA LLC] in relation to the Covered Loan
Utilization Request with disbursement no. [•] (hereafter “Exporter’s Invoice”)

4.
Supporting Documentation

We certify that, subject to all terms, rights, conditions and obligations of the
Parties under the Project Equipment Supply Agreement, all work related to the
Project Equipment Supply Agreement as described under the corresponding
Exporter’s Invoice has been [completed]/[delivered] by the Exporter and approved
by the Borrower under and pursuant to the Project Equipment Supply Agreement.
5.
The undersigned is an Authorized Officer of the Borrower.

6.
The Borrower hereby also confirms that on the date of this Completion
Certificate, Section 11.2(a) of the Agreement remains correct in all respects.

Terms defined in the Agreement shall have the same meaning in this Completion
Certificate unless given a different meaning in this Completion Certificate.
Yours faithfully


For United States Steel Corporation
For Primetals Technologies USA LLC


…………………………………


Authorized Signatory   




…………………………………


Authorized Signatory   





Schedule 1


SCHEDULE E
APPLICABLE MARGIN
Covered Loan: 0.95% per annum
Commercial Loan: 3.80% per annum



SCHEDULE F
COMPLIANCE CERTIFICATE


To:     KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Attention: Peter Sebastian Schröder
Contract Management – Metals & Mining (X1a3)
Email: peter_sebastian.schroeder@kfw.de
Telephone number: +49 69 7431 8858


From:     United States Steel Corporation
600 Grant Street, 61st Floor
Pittsburgh, Pennsylvania 15219
Attention: Treasurer & Chief Risk Officer


Copy to:


600 Grant Street, Room 1874
Pittsburgh, Pennsylvania 15219
Attention: Manager – Corporate Finance




Date: [_]
Re:    Credit Agreement, dated as of December 10, 2019, by and among United
States Steel Corporation (the “Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”)
as Mandated Lead Arranger and ECA Structuring Bank, KfW IPEX-Bank as Facility
Agent and ECA Agent, and the Lenders party thereto from time to time (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
The undersigned hereby certifies as of the date hereof that [he/she] is an
Authorized Officer of the Borrower as evidenced by an up-to-date Officer’s
Certificate, and that, as such, [he/she] is authorized by to execute and deliver
this Compliance Certificate to the Facility Agent on the behalf of the Borrower,
and hereby further certifies without personal liability on behalf of the
Borrower, as follows:
1.    This Compliance Certificate is furnished pursuant to Section 10.3 of the
Credit Agreement (Compliance Certificate; Notice of Default). Unless otherwise
defined in this Compliance Certificate, terms defined in the Credit Agreement
are used in this Compliance Certificate with the same meanings given to them in
the Credit Agreement, and the rules of construction of the Credit Agreement
apply to this Compliance Certificate.
2.    The undersigned has read and is familiar with the Credit Agreement
including, in particular, the definitions of the various financial terms used in
the Credit Agreement, the covenants and Events of Default contained in the
Credit Agreement.
3.    The undersigned has made, or has caused to be made under his/her
supervision, such examinations or investigations as are, in the undersigned’s
opinion, necessary to furnish this Compliance Certificate, and the undersigned
has furnished this Compliance Certificate with the intent that it may be relied
upon by the Lenders as a basis for determining compliance by the Borrower with
the covenants and obligations under the Credit Agreement as of the date of this
Compliance Certificate.


4.    This Compliance Certificate is delivered for the Fiscal Year ended [_] and
attached hereto as Schedule I are the Borrower’s audited annual consolidated
financial statements for such Fiscal Year.


5.    No Default or Event of Default has occurred and is continuing on the date
of this Compliance Certificate.








[Signature page follows]
 










































IN WITNESS WHEREOF, the undersigned has executed this Certificate as of ,
__________________ .


UNITED STATES STEEL CORPORATION             as Borrower




By: ____________________________________     
Name:
Title:





SCHEDULE G PAYMENT STEPS


Mon Valley Works Project – Payment Steps
Total Mon Valley Works Project Order Volume as per PESA
 
$250,300,953.02
Eligible Project Cost Loan related to Mon Valley Project (85%)
Down Payment (15%)
 
$212,755,810.07
$ 37,545,142.95



#
Description
Payment as per Project Equipment Supply Agreement
Eligible Project Cost Loan (85%)
Supporting Documentation (copies)
 
 
In %
In USD
In % ***
In USD
 
1
Already invoiced and partly paid PO#20820016**
100%*
$12,725,215.92
0%
$0
100% Invoiced and paid


2
Already invoiced and paid PO#20914233**
10%
$23,757,573.71
0%
$0
100% Invoiced and paid
3
Already invoiced PO#20914233** for Order Placement of Material for Fabrication
4%
$9,923,630.00
4%
$8,861,276.68
100% Invoiced and paid
Partial reimbursement (for the amount exceeding 15% Down payment)
4
Already invoiced PO#20914233** for Order Placement of Material for Fabrication
4%
$9,441,244.00
4%
$9,441,244.00
100% Invoiced and due by January 3, 2020
Upon receipt by Exporter, reimbursement in full value
5
Already invoiced PO#20914233** for Order Placement of Material for Fabrication
3%
$7,114,330.00
3%
$7,114,330.00
100% Invoiced and due by January 31, 2020
Upon receipt by Exporter, reimbursement in full value
6
(Remaining) Order Placement of Material for Fabrication
9%
$21,035,943.42
10%
$21,035,943.42
• Exporter’s commercial invoice(s)
• Orders placed with sub-suppliers (redacted for commercially sensitive
information)
• Completion Certificate signed by Borrower and Exporter
7
Delivery of Goods
45%
$106,909,081.70
50%
$106,909,081.70
• Exporter’s commercial invoice(s)
• Transport document (e.g. Bill of Lading, Airway Bill, etc.)
• Completion Certificate signed by Borrower and Exporter
8
Completion of Cold Commissioning (First Coil)
10%
$23,757,573.71
11%
$23,757,573.71
• Exporter’s commercial invoice(s)
• Provisional Acceptance Certificate signed by Borrower and Exporter or Deemed
Provisional Acceptance Certificate issued by Exporter
9
Receipt of Maintenance Manuals and as-built Drawings
5%
$11,878,786.66
6%
$11,878,786.86
• Exporter’s commercial invoice(s)
• Primetals Secure File Exchange – Download Notification or if no download
within 30 days Primetals File Exchange – Initial Report showing issue date
10
For Final Acceptance
10%
$23,757,573.71
11%
$23,757,573.71
• Exporter’s commercial invoice(s)
• Acceptance Certificate signed by Borrower and Exporter or Deemed Acceptance
Certificate issued by Exporter
 
Total
100%
$250,300,953.02
100%
$212,755,810.07
 



* Of PO#20820016
**(partly) relating to Down Payment (15%)
***of Eligible Project Cost Loan for the Mon Valley Works Project (85%)



SCHEDULE 2    

EXHIBIT A-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)


U.S. TAX COMPLIANCE CERTIFICATE DATE:
, 20_



Reference is hereby made to the Credit Agreement dated as of December 10, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among United States Steel Corporation as Borrower (the
“Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and
ECA Structuring Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the
Lenders party thereto from time to time.
Pursuant to the provisions of Article 6 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Facility Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Facility Agent, and (ii) the undersigned shall
have at all times furnished the Borrower and the Facility Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. For the avoidance of doubt, any
reference herein to any IRS Form shall be deemed to include any applicable
successor form.



In witness whereof, the undersigned has duly executed and delivered this U.S.
Tax Compliance Certificate as of the date first above written.


[NAME OF LENDER]






By:                         
Name:
Title:



EXHIBIT A-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


U.S. TAX COMPLIANCE CERTIFICATE DATE:
, 20_



Reference is hereby made to the Credit Agreement dated as of December 10, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among United States Steel Corporation as Borrower (the
“Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and
ECA Structuring Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the
Lenders party thereto from time to time.
Pursuant to the provisions of Article 6 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. For the avoidance of
doubt, any reference herein to any IRS Form shall be deemed to include any
applicable successor form.



In witness whereof, the undersigned has duly executed and delivered this U.S.
Tax Compliance Certificate as of the date first above written.


[NAME OF PARTICIPANT]
                    
                    


By:                         
Name:
Title:



EXHIBIT A-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


U.S. TAX COMPLIANCE CERTIFICATE DATE:
, 20_



Reference is hereby made to the Credit Agreement dated as of December 10, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among United States Steel Corporation as Borrower (the
“Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and
ECA Structuring Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the
Lenders party thereto from time to time.
Pursuant to the provisions of Article 6 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect to such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code,
(d) none of its direct or indirect partners or members is a ten- percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners or members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners or members
that is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s or member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (B) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. For the avoidance of doubt, any
reference herein to any IRS Form shall be deemed to include any applicable
successor form.



In witness whereof, the undersigned has duly executed and delivered this U.S.
Tax Compliance Certificate as of the date first above written.


[NAME OF PARTICIPANT]






By:                         
Name:
Title:



EXHIBIT A-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lender Parties That Are
Partnerships For U.S. Federal Income Tax Purposes)


U.S. TAX COMPLIANCE CERTIFICATE DATE:
, 20_



Reference is hereby made to the Credit Agreement dated as of December 10, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among United States Steel Corporation as Borrower (the
“Borrower”), KfW IPEX-Bank GmbH (“KfW IPEX-Bank”) as Mandated Lead Arranger and
ECA Structuring Bank, KfW IPEX-Bank as Facility Agent and ECA Agent, and the
Lenders party thereto from time to time.


Pursuant to the provisions of Article 6 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan (s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners or members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners or members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners or members is a ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners or members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Facility Agent and the Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its partners or
members that is claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W- 8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W- 8BEN-E
from each of such partner’s or member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (A) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Facility Agent, and
(B) the undersigned shall have at all times furnished the Borrower and the
Facility Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. For the
avoidance of doubt, any reference herein to any IRS Form shall be deemed to
include any applicable successor form.



In witness whereof, the undersigned has duly executed and delivered this U.S.
Tax Compliance Certificate as of the date first above written.


[NAME OF LENDER]






By:                         
Name:
Title:






83

